Exhibit 10.1
[EXECUTION COPY]
Published CUSIP Number: 69946EAD3
 
CREDIT AGREEMENT
Dated as of June 30, 2011
among
PAREXEL INTERNATIONAL CORPORATION,
and
CERTAIN SUBSIDIARIES
as Borrowers,
THE SUBSIDIARY GUARANTORS PARTY HERETO,
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
THE OTHER LENDERS PARTY HERETO
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
J.P. MORGAN SECURITIES LLC,
and
HSBC BANK USA, NATIONAL ASSOCIATION
as Joint Lead Arrangers and Joint Book Managers
JPMORGAN CHASE BANK, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION
as, Joint Syndication Agents
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
    1  
1.01. Defined Terms
    1  
1.02. Other Interpretive Provisions
    31  
1.03. Accounting Terms
    32  
1.04. Rounding
    33  
1.05. Exchange Rates; Currency Equivalents
    33  
1.06. Additional Alternative Currencies
    33  
1.07. Change of Currency
    34  
1.08. Times of Day
    35  
1.09. Letter of Credit Amounts
    35      
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
    35  
2.01. The Loans
    35  
2.02. Borrowings, Conversions and Continuations of Loans
    36  
2.03. Letters of Credit
    38  
2.04. Swing Line Loans
    48  
2.05. Prepayments
    51  
2.06. Termination or Reduction of Commitments
    53  
2.07. Repayment of Loans
    54  
2.08. Interest
    54  
2.09. Fees
    55  
2.10. Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate
    56  
2.11. Evidence of Debt
    56  
2.12. Payments Generally; Administrative Agent’s Clawback
    57  
2.13. Sharing of Payments by Lenders
    59  
2.14. Cash Collateral
    60  
2.15. Defaulting Lenders
    61  
2.16. Designated Borrowers
    63  
2.17. Increase in Revolving Credit Facility
    64  
2.18. Increase in Term Facility
    66  

i 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
    68  
3.01. Taxes
    68  
3.02. Illegality
    72  
3.03. Inability to Determine Rates
    73  
3.04. Increased Costs; Reserves on Eurocurrency Rate Loans
    74  
3.05. Compensation for Losses
    76  
3.06. Mitigation Obligations; Replacement of Lenders
    76  
3.07. Survival
    77    
ARTICLE IV. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
    77  
4.01. Conditions of Initial Credit Extension
    77  
4.02. Conditions to all Credit Extensions
    79    
ARTICLE V. REPRESENTATIONS AND WARRANTIES
    80  
5.01. Organization; Powers
    80  
5.02. Authorization; Enforceability
    80  
5.03. Governmental Approvals; No Conflicts
    81  
5.04. Financial Statements; No Material Adverse Effect
    81  
5.05. Properties
    81  
5.06. Litigation and Environmental Matters
    82  
5.07. Compliance with Laws and Agreements; No Default
    82  
5.08. Investment Company Status
    82  
5.09. Taxes
    82  
5.10. ERISA Compliance
    82  
5.11. Disclosure
    84  
5.12. Subsidiaries
    84  
5.13. Margin Regulations
    84  
5.14. Material CF Subsidiaries
    84  
5.15. Specially Designated Nationals or Blocked Persons List
    84  
5.16. Representations as to Foreign Obligors
    84    
ARTICLE VI. AFFIRMATIVE COVENANTS
    85  
6.01. Financial Statements
    85  

ii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
6.02. Certificates; Other Information
    86  
6.03. Notices
    87  
6.04. Existence; Conduct of Business
    88  
6.05. Payment of Obligations
    88  
6.06. Maintenance of Properties; Insurance
    88  
6.07. Books and Records; Inspection Rights
    88  
6.08. Compliance with Laws
    88  
6.09. Use of Proceeds
    88  
6.10. Additional Subsidiaries
    89    
ARTICLE VII. NEGATIVE COVENANTS
    89  
7.01. Indebtedness
    89  
7.02. Liens
    90  
7.03. Fundamental Changes
    91  
7.04. Investments
    92  
7.05. Swap Contracts
    93  
7.06. Restricted Payments
    93  
7.07. Change in Nature of Business
    93  
7.08. Transactions with Affiliates
    93  
7.09. Burdensome Agreements
    94  
7.10. Use of Proceeds
    94  
7.11. Financial Covenants
    94  
7.12. Transfers from Credit Parties to Non-Credit Parties
    95  
7.13. Fiscal Year
    95  
7.14. Amendments
    95    
ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES
    95  
8.01. Events of Default
    95  
8.02. Remedies upon Event of Default
    97  
8.03. Application of Funds
    98    
ARTICLE IX. ADMINISTRATIVE AGENT
    99  
9.01. Appointment and Authority
    99  

iii 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
9.02. Rights as a Lender
    99  
9.03. Exculpatory Provisions
    99  
9.04. Reliance by Administrative Agent
    100  
9.05. Delegation of Duties
    100  
9.06. Resignation of Administrative Agent
    100  
9.07. Non-Reliance on Administrative Agent and Other Lenders
    102  
9.08. No Other Duties, Etc
    102  
9.09. Administrative Agent May File Proofs of Claim
    102  
9.10. Collateral and Guaranty Matters
    103    
ARTICLE X. GUARANTY
    103  
10.01. Company Guaranty
    103  
10.02. Subsidiary Guaranty
    107    
ARTICLE XI. MISCELLANEOUS
    110  
11.01. Amendments, Etc
    110  
11.02. Notices; Effectiveness; Electronic Communications
    112  
11.03. No Waiver; Cumulative Remedies; Enforcement
    115  
11.04. Expenses; Indemnity; Damage Waiver
    115  
11.05. Payments Set Aside
    117  
11.06. Successors and Assigns
    118  
11.07. Treatment of Certain Information; Confidentiality
    122  
11.08. Right of Setoff
    123  
11.09. Interest Rate Limitation
    124  
11.10. Counterparts; Integration; Effectiveness
    124  
11.11. Survival of Representations and Warranties
    124  
11.12. Severability
    125  
11.13. Replacement of Lenders
    125  
11.14. Governing Law; Jurisdiction; Etc
    126  
11.15. Waiver of Jury Trial
    127  
11.16. No Advisory or Fiduciary Responsibility
    127  
11.17. Electronic Execution of Assignments and Certain Other Documents
    128  

iv 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
11.18. USA PATRIOT Act
    128  
11.19. Judgment Currency
    128  
11.20. Liability for Obligations
    128  
11.21. ENTIRE AGREEMENT
    129  

v 



--------------------------------------------------------------------------------



 



SCHEDULES

            1.01 (b)  
Mandatory Cost
  1.01 (p)  
Permitted Investments
  2.01    
Commitments and Applicable Percentages
  5.06    
Disclosed Matters
  5.12    
Subsidiaries; Loan Parties
  7.01    
Existing Indebtedness
  7.02    
Existing Liens
  7.04    
Existing Investments
  7.08    
Affiliate Transactions
  7.09    
Burdensome Agreements
  11.02    
Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

           
Form of
      A    
Committed Loan Notice
  B    
Term Note
  C    
Revolving Credit Note
  D    
Compliance Certificate
  E    
Assignment and Assumption
  F    
Swing Line Loan Notice
  G    
Designated Borrower Request and Assumption Agreement
  H    
Designated Borrower Notice

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This CREDIT AGREEMENT (“Agreement”) is entered into as of June 30, 2011,
among PAREXEL INTERNATIONAL CORPORATION, a Massachusetts Corporation (the
“Company”), certain Subsidiaries of the Company party hereto pursuant to
Section 2.16 (each a “Designated Borrower” and, together with the Company,
collectively, the “Borrowers” and, each, individually, a “Borrower”), certain
Subsidiaries of the Company from time to time party hereto as Subsidiary
Guarantors, each lender from time to time party hereto (collectively, the
“Lenders” and, each, individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
PRELIMINARY STATEMENTS:
     The Borrowers have requested that the Lenders provide a term loan facility
and a revolving credit facility, and the Lenders have indicated their
willingness to lend and the L/C Issuer has indicated its willingness to issue
letters of credit, in each case, on the terms and subject to the conditions set
forth herein.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE I.
DEFINITIONS AND ACCOUNTING TERMS
     1.01. Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “AC Swing Line Loan” means a Swing Line Loan denominated in an Alternative
Currency.
     “AC Swing Rate” means for any day a fluctuating rate of interest per annum
at which overnight deposits in the applicable Alternative Currency, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of Bank of
America in the applicable offshore interbank market for such currency to major
banks in such interbank market.
     “Acquisition” means, with respect to any Person, the purchase or other
acquisition (in one transaction or a series of transactions) of (a) the assets
of another Person that constitute a business unit or all or substantial part of
the business of, such Person or (b) the acquisition of more than 50% of the
Equity Interests with ordinary voting power of another Person.
     “Administrative Agent” means Bank of America in its capacity as
administrative agent under the Loan Documents, or any successor administrative
agent.
     “Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify to the Company and the Lenders.

 



--------------------------------------------------------------------------------



 



     “Administrative Questionnaire” means an Administrative Questionnaire in a
form from time to time supplied by the Administrative Agent.
     “Advance Funding Arrangements” means any arrangements requested by the
Borrowers and acceptable to the Administrative Agent in its reasonable
discretion for the delivery of funds by Lenders to or for the account of the
Administrative Agent for safekeeping pending their delivery by the
Administrative Agent to the Borrowers on the Closing Date to fund Loans of such
Lenders on such date.
     “Advance Funding Documentation” means such funding indemnities or other
documentation as the Administrative Agent may reasonably require in connection
with Advance Funding Arrangements.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Aggregate Commitments” means the Commitments of all the Lenders. As of the
Closing Date, the Aggregate Commitments are $400,000,000.
     “Agreement” means this Credit Agreement.
     “Agreement Currency” has the meaning specified in Section 11.19.
     “Alternative Currency” means each of Euro, Sterling and Yen and each other
currency (other than Dollars) that is approved in accordance with Section 1.06.
     “Alternative Currency Equivalent” means, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent, the Swing Line
Lender or the L/C Issuer, as the case may be, at such time on the basis of the
Spot Rate (determined in respect of the most recent Revaluation Date) for the
purchase of such Alternative Currency with Dollars.
     “Applicable Foreign Obligor Documents” has the meaning specified in Section
5.16(a).
     “Applicable Percentage” means (a) in respect of the Term Facility, with
respect to any Term Lender at any time, the percentage (carried out to the ninth
decimal place) of the Term Facility represented by (i) on or prior to the
Closing Date, such Term Lender’s Closing Date Term Commitment at such time and
(ii) thereafter, the principal amount of such Term Lender’s Term Loans (after
giving effect to any Incremental Term Loans made or to be made with respect to
any Incremental Term Commitment of such Lender) at such time, and (b) in respect
of the Revolving Credit Facility, with respect to any Revolving Credit Lender at
any time, the percentage (carried out to the ninth decimal place) of the
Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time, subject to adjustment as provided in
Section 2.15. If the commitment of each Revolving Credit Lender to make
Revolving Credit Loans and the obligation of the L/C Issuer to make L/C Credit
Extensions have been terminated pursuant to Section 8.02, or if the Revolving
Credit Commitments have expired, then the Applicable Percentage of each
Revolving Credit Lender in

-2-



--------------------------------------------------------------------------------



 



respect of the Revolving Credit Facility shall be determined based on the
Applicable Percentage of such Revolving Credit Lender in respect of the
Revolving Credit Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.
     “Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 6.02(a):

                          Eurocurrency                 Loans/Letter of        
Pricing Level   Consolidated Leverage Ratio   Credit Fees   Base Rate Loans  
Commitment Fee
I
  < 1.00:1.00   0.75%   0.00%   0.20%
II
  ≥ 1.00:1.00 but < 1.50:1.00   1.00%   0.00%   0.25%
III
  ≥ 1.50:1.00 but < 2.00:1.00   1.25%   0.25%   0.30%
IV
  ≥ 2.00:1.00 but < 2.50:1.00   1.50%   0.50%   0.35%
V
  ≥ 2.50:1.00   1.75%   0.75%   0.40%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level V shall apply as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. The Applicable Rate in effect from the Closing Date
through June 30, 2011 shall be determined based upon Pricing Level III.
     Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).
     “Applicable Revolving Credit Percentage” means with respect to any
Revolving Credit Lender at any time, such Revolving Credit Lender’s Applicable
Percentage in respect of the Revolving Credit Facility at such time.
     “Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent, the Swing
Line Lender or the L/C Issuer, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of payment.
     “Applicant Borrower” has the meaning specified in Section 2.16.
     “Appropriate Lender” means, at any time, (a) with respect to any of the
Term Facility or the Revolving Credit Facility, a Lender that has a Commitment
with respect to such Facility or

-3-



--------------------------------------------------------------------------------



 



holds a Term Loan or a Revolving Credit Loan, respectively, at such time, and
(b) with respect to the Letter of Credit Sublimit, (i) the L/C Issuer and
(ii) if any Letters of Credit have been issued pursuant to Section 2.03(a), the
Revolving Credit Lenders.
     “Approved Fund” means any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.
     “Arrangers” means, collectively, MLPFS, J.P. Morgan Securities LLC and HSBC
Bank USA, National Association, in their capacities as joint lead arrangers and
joint book managers.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
     “Audited Financial Statements” means the audited consolidated balance sheet
of the Company and its Subsidiaries for the fiscal year ended June 30, 2010, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.
     “Availability Period” means in respect of the Revolving Credit Facility,
the period from and including the Closing Date to the earliest of (a) the
Maturity Date, (b) the date of termination of the Revolving Credit Commitments
pursuant to Section 2.06, and (c) the date of termination of the commitment of
each Revolving Credit Lender to make Revolving Credit Loans and of the
obligation of the L/C Issuer to make L/C Credit Extensions pursuant to
Section 8.02.
     “Bank of America” means Bank of America, N.A. and its successors.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by Bank of
America as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
All Base Rate Loans shall be denominated in Dollars.
     “Borrower” and “Borrowers” each has the meaning specified in the
introductory paragraph hereto.

-4-



--------------------------------------------------------------------------------



 



     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing, a Term Borrowing or a Swing
Line Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and:
(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any such day that is also a London
Banking Day;
(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;
(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and
(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.
     “Cash Pooling Financing” means one or more customary corporate treasury
cash pooling overdraft facilities established by the Company or a Subsidiary.
     “Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuer or
Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the

-5-



--------------------------------------------------------------------------------



 



context may require), cash or deposit account balances or, if the L/C Issuer or
Swing Line Lender benefitting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the L/C
Issuer or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
     “CCT” means California Clinical Trials Medical Group, Inc., a California
corporation.
     “CCT Agreements” “ means collectively, (a) that certain Management
Agreement, dated as of November 15, 2006, by and between Parexel International,
LLC and CCT, (b) that certain Stock Transfer Restriction Agreement, dated as of
March 5, 2008, by and among Parexel International, LLC, CCT, Lev Grigorievich
Gertsik, MD and the stockholder of CCT, and (c) that certain Stock Transfer
Restriction Agreement, dated as of March 5, 2008, by and among Parexel
International, LLC, CCT Holding Company Medical Group, Inc. and Lev Grigorievich
Gertsik, MD.
     “CCT Transactions” means the CCT Agreements, any modifications,
replacements or supplements to the CCT Agreements that are not materially
adverse to the Company, and the performance of obligations of the parties under
the CCT Agreements, as modified.
     “Change in Law” means the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and
(y) all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall, in the case of the foregoing clauses
(x) and (y), be deemed to be a Change in Law regardless of the date enacted,
adopted, issued, promulgated or implemented.
     “Change of Control” means an event or series of events by which:
     (a) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the equity securities of the Company entitled to
vote for members of the board of directors or equivalent governing body of

-6-



--------------------------------------------------------------------------------



 



the Company on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or
     (b) during any period of 12 consecutive months, a majority of the members
of the board of directors or other equivalent governing body of the Company
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs during the relevant 12 month period as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
     (c) the acquisition of direct or indirect Control of the Company by any
Person or group.
     “Closing Date” means the first date all the conditions precedent in Section
4.01 are satisfied or waived in accordance with Section 11.01.
     “Closing Date Term Commitment” means, as to each Term Lender, its
obligation to make Term Loans to the Borrower pursuant to Section 2.01(a) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Lender’s name on Schedule 2.01 under the caption
“Closing Date Term Commitment”.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means a Term Commitment or a Revolving Credit Commitment, as
the context may require.
     “Commitment Fee” has the meaning set forth in Section 2.09.
     “Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a
Revolving Credit Borrowing, (c) a conversion of Loans from one Type to the
other, or (d) a continuation of Eurocurrency Rate Loans, pursuant to
Section 2.02(a), which, if in writing, shall be substantially in the form of
Exhibit A.
     “Company” has the meaning specified in the introductory paragraph hereto.
     “Company Guaranty” means the Guarantee of the Guaranteed Designated
Borrower Obligations made by the Company under Section 10.1 in favor of the
Lender Parties.
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

-7-



--------------------------------------------------------------------------------



 



     “Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus the following to the extent deducted in calculating such
Consolidated Net Income and without duplication: (a) Consolidated Interest
Charges for such period, (b) the provision for federal, state, local and foreign
income taxes payable by the Company and its Subsidiaries for such period,
(c) depreciation and amortization expense, (d) non-cash compensation charges
arising from any grant of stock, stock options or other equity-based awards for
such period, and (e) for any period which includes any portion of the 2011
calendar year, non-recurring restructuring charges of the Company and its
Subsidiaries incurred during such portion of the 2011 calendar year so included;
provided that the aggregate amount of all such restructuring charges for the
entire 2011 calendar year which shall be added back pursuant to this clause
(e) shall not exceed $15,000,000.
     For purposes of determining the Consolidated Leverage Ratio and
Consolidated Interest Coverage Ratio for any period, in connection with any
Acquisition or Disposition, there shall be (i) included in Consolidated EBITDA,
all Consolidated EBITDA attributable to any Person or business acquired by the
Company or any Subsidiary of the Company pursuant to an Acquisition during such
period as if such Person or business had been acquired on the day before the
first day of such period and (ii) excluded from such Consolidated EBITDA, all
Consolidated EBITDA attributable to any Person or business Disposed of by the
Company or any Subsidiary of the Company during such period as if such Person or
business were Disposed of on the first day of such period.
     “Consolidated Funded Indebtedness” means, as of any date of determination,
the outstanding principal amount of all Indebtedness of the Company and its
Subsidiaries, on a consolidated basis.
     “Consolidated Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries during such period in connection with borrowed money (including
capitalized interest) or in connection with the deferred purchase price of
assets, in each case to the extent treated as interest in accordance with GAAP,
and (b) the portion of rent expense of the Company and its Subsidiaries with
respect to such period under Capitalized Leases that is treated as interest in
accordance with GAAP.
     “Consolidated Interest Coverage Ratio” means, as of any date of
determination for any period, the ratio of (a) Consolidated EBITDA for such
period to (b) Consolidated Interest Charges for such period.
     “Consolidated Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date to
(b) Consolidated EBITDA for the period of the four fiscal quarters ended on such
date.
     “Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary non-cash losses)
for that period.

-8-



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Credit Party” means each of the Company, each Designated Borrower that is
a Domestic Subsidiary, and each Subsidiary that is party to a Subsidiary
Guaranty.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means (a) when used with respect to Obligations other than
Letter of Credit Fees and Swing Line Loans, an interest rate equal to (i) the
Base Rate plus (ii) the Applicable Rate, if any, applicable to Base Rate Loans
plus (iii) 2% per annum; provided, however, that with respect to a Eurocurrency
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate and any Mandatory Cost) otherwise applicable to
such Loan plus 2% per annum, (b) when used with respect to Letter of Credit
Fees, a rate equal to the Applicable Rate applicable to Eurocurrency Rate Loans
plus 2% per annum, and (c) when used with respect to Swing Line Loan, a rate
equal to the rate of interest otherwise applicable to such Swing Line Loan plus
2% per annum.
     “Defaulting Lender” means, subject to Section 2.15(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within three
Business Days of the date required to be funded by it hereunder, unless such
obligation is the subject of a good faith dispute, (b) has notified a Borrower,
or the Administrative Agent or any Lender that it does not intend to comply with
its funding obligations or has made a public statement to that effect with
respect to its funding obligations hereunder or under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner reasonably
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
upon receipt of such confirmation by the Administrative Agent), or (d) has, or
has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver,

-9-



--------------------------------------------------------------------------------



 



conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment referenced in subclause (i) or (ii) of this clause (d); provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority.
     “Designated Borrower” has the meaning specified in the introductory
paragraph hereto.
     “Designated Borrower Notice” has the meaning specified in Section 2.16.
     “Disclosed Matters” has the meaning specified in Section 5.06.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.
     “Dollar” and “$” mean lawful money of the United States.
     “Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent, the L/C Issuer or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
Dollars with such Alternative Currency.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of any political subdivision of the United States.
     “Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).
     “EMU” means the economic and monetary union in accordance with the Treaty
of Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty
of 1992 and the Amsterdam Treaty of 1998.
     “EMU Legislation” means the legislative measures of the European Council
for the introduction of, changeover to or operation of a single or unified
European currency.
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

-10-



--------------------------------------------------------------------------------



 



     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Administrative Borrower or any Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all other rights to acquire any of the foregoing of such Person,
and all of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting,
and whether or not such shares, warrants, options, rights or other interests are
outstanding on any date of determination.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate or the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Company or any ERISA Affiliate.
     “Euro” and “EUR” mean the lawful currency of the Participating Member
States introduced in accordance with the EMU Legislation.
     “Eurocurrency Rate” means:
     (a) means, for any Interest Period with respect to a Eurocurrency Rate
Loan, the rate per annum equal to (i) the British Bankers Association LIBOR Rate
(“BBA LIBOR”), as

-11-



--------------------------------------------------------------------------------



 



published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such rate is not available at such time for any
reason, then the “Eurocurrency Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in the relevant currency for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch (or
other Bank of America branch or Affiliate) to major banks in the London or other
offshore interbank market for such currency at their request at approximately
11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period; and
     (b) for any interest calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time determined two London Banking Days prior to such date for Dollar
deposits being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate per annum determined by the Administrative Agent to be
the rate at which deposits in Dollars for delivery on the date of determination
in same day funds in the approximate amount of the Base Rate Loan being made or
maintained and with a term equal to one month would be offered by Bank of
America’s London Branch to major banks in the London interbank eurodollar market
at their request at the date and time of determination.
     “Eurocurrency Rate Loan” means a Revolving Credit Loan or a Term Loan that
bears interest at a rate based on clause (a) of the definition of “Eurocurrency
Rate.” Eurocurrency Rate Loans may be denominated in Dollars or in an
Alternative Currency. All Loans denominated in an Alternative Currency must be
Eurocurrency Rate Loans, except AC Swing Line Loans, which shall bear interest
at the rate set forth in Section 2.08(a).
     “Event of Default” has the meaning specified in Section 8.01.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the L/C Issuer or any other recipient of any payment to be made by or on
account of any obligation of any Borrower hereunder, (a) taxes imposed on or
measured by its overall net income (however denominated), and franchise taxes
imposed on it (in lieu of net income taxes), by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or by any jurisdiction as
a result of a present or former connection between such recipient and the
jurisdiction imposing such tax (or any political subdivision thereof), other
than any such connection arising solely from such recipient having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document, or in the case of any Lender, by the
jurisdiction in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which such Borrower is located or by any jurisdiction
described in (a), (c) any backup withholding tax that is required by the Code to
be withheld from amounts payable to a Lender, (d) in the case of a Lender (other

-12-



--------------------------------------------------------------------------------



 



than an assignee pursuant to a request by the Company under Section 11.13), any
withholding tax imposed by the United States or the Netherlands that (i) is
required to be imposed on amounts payable to such Lender pursuant to the Laws in
force at the time such Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Lender’s failure or inability
(other than as a result of a Change in Law) to comply with Section 3.01(e),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from such Borrower with respect to such withholding tax
pursuant to Section 3.01(a)(ii) or (iii), or (e) any Taxes that arise under
FATCA.
     “Existing Credit Agreement” means that certain Credit Agreement, dated as
of June 13, 2008 (as amended by the First Amendment dated as of July 10, 2008
and as amended and restated as of August 14, 2008), among the Company, Parexel
International Holding B.V. and Parexel International Holding UK Limited, as
borrowers, the Subsidiaries of the Company from time to time party thereto as
subsidiary guarantors, the lenders from time to time party thereto, JPMorgan
Chase Bank, N.A. as administrative agent, and the other agents and arrangers
from time to time party thereto.
     “Existing Term Facilities” means, collectively, the bi-lateral term loan
facilities of the Company with each of Bank of America, JPMorgan Chase Bank,
N.A. and HSBC Bank USA, National Association, in an aggregate principal amount
of $75,000,000, as such term loan facilities may be amended, restated,
supplemented or replaced or refinanced prior to the Closing Date.
     “Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.
     “FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
     “FATCA” means sections 1471 through 1474 of the Code, as of the date of
this Agreement (and any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations (whether temporary or proposed) that are issued thereunder or
official governmental interpretations thereof.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

-13-



--------------------------------------------------------------------------------



 



     “Fee Letter” means the letter agreement, dated as of June 9, 2011, as
amended from time to time, among the Borrower, Parexel International Holding
B.V., the Administrative Agent and MLPFS.
     “Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.
     “Foreign Lender” means, with respect to any Borrower, any Lender that is
organized under the Laws of a jurisdiction other than that in which such
Borrower is resident for tax purposes (including such a Lender when acting in
the capacity of the L/C Issuer). For purposes of this definition, the United
States, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
     “Foreign Obligor” means a Loan Party that is a Foreign Subsidiary.
     “Foreign Subsidiary” means any Subsidiary that is organized under the laws
of a jurisdiction other than the United States, a State thereof or the District
of Columbia.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fronting Exposure” means, at any time there is a Revolving Credit Lender
that is a Defaulting Lender, (a) with respect to the L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof, and (b) with respect to the Swing Line Lender,
such Defaulting Lender’s Applicable Percentage of Swing Line Loans other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Revolving Credit Lenders or Cash Collateralized in
accordance with the terms hereof.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
     “GAAP” means generally accepted accounting principles in the United States
consistent with the opinions and pronouncements of the Accounting Principles
Board and the American Institute of Certified Public Accountants and statements
and pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means the government of the United States or any
other nation, or of any political subdivision thereof, whether state or local,
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory

-14-



--------------------------------------------------------------------------------



 



capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
     “Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of another Person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
Person, direct or indirect, (i) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness the payment thereof, (iii) to maintain working
capital, equity capital or any other financial statement condition or liquidity
or level of income or cash flow of the primary obligor so as to enable the
primary obligor to pay such Indebtedness, or (iv) entered into for the purpose
of assuring in any other manner the obligee in respect of such Indebtedness of
the payment thereof (including, without limitation, joining as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Indebtedness), provided that the term Guarantee shall not include endorsements
for collection or deposit in the ordinary course of business, or (b) any Lien on
any assets of such Person securing any Indebtedness of any other Person, whether
or not such Indebtedness is assumed by such Person. The amount of any Guarantee
shall be deemed to be an amount equal to the stated or determinable amount of
the related primary obligation, or portion thereof, in respect of which such
Guarantee is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith. The term “Guarantee” as a verb has a corresponding
meaning.
     “Guaranteed Designated Borrower Obligations” has the meaning specified in
Section 10.01(a).
     “Guaranties” means, collectively, the Company Guaranty and the Subsidiary
Guaranty.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Increasing Revolving Credit Lender” has the meaning specified in Section
2.17(c).
     “Increasing Term Lender” has the meaning specified in Section 2.18(c).
     “Incremental Term Commitment” shall mean any Increasing Term Lender’s
commitment to make any Incremental Term Loans pursuant to Section 2.18.
     “Incremental Term Loan” shall mean, with respect to each Increasing Term
Lender, any incremental term loan made by such Increasing Term Lender pursuant
to Section 2.18 in accordance with its Incremental Term Commitment.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures,

-15-



--------------------------------------------------------------------------------



 



notes or similar instruments, (c) all obligations of such Person upon which
interest charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business and payment obligations
incurred in the ordinary course of business under Specified Licensing
Arrangements), (f) all Indebtedness of others secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property owned or acquired by such Person, whether or
not the Indebtedness secured thereby has been assumed, (g) all Guarantees by
such Person of Indebtedness of others, (h) all Capital Lease Obligations of such
Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty and
(j) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Indemnitees” has the meaning specified in Section 11.04(b).
     “Information” has the meaning specified in Section 11.07.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan and any AC Swing Line Loan, the last day of each Interest Period applicable
to such Loan and the Maturity Date; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; (b) as to any Base Rate Loan (including a Swing
Line Loan bearing interest at the Base Rate), the last Business Day of each
March, June, September and December and the Maturity Date; and (c) as to any AC
Swing Line Loan, the date such AC Swing Line Loan shall be prepaid pursuant to
Section 2.05(b) or repaid pursuant to Section 2.07(c) and the Maturity Date.
     “Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Company in its Committed Loan
Notice or such other period that is twelve months or less requested by the
Company and consented to by all the Lenders; provided that:
     (a) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
     (b) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of

-16-



--------------------------------------------------------------------------------



 



such Interest Period) shall end on the last Business Day of the calendar month
at the end of such Interest Period; and
     (c) no Interest Period shall extend beyond the Maturity Date.
     “Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, or the Guarantee or assumption of Indebtedness of, or
purchase or other acquisition of any other Indebtedness of, another Person, or
(c) any Acquisition. For purposes of covenant compliance, at any time of
determination, the amount of any Investment shall be the excess, if any, of
(x) the amount actually invested by a Person (without adjustment for subsequent
increases or decreases in the value of such Investment) over (y) all returns of
principal or capital thereof received in cash on or prior to such time of
determination by such Person in respect of such Investment (including all cash
dividends, cash distributions and cash repayments of Indebtedness received by
such Person).
     “IRS” means the United States Internal Revenue Service.
     “ISP” means, with respect to any Letter of Credit, the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice, Inc. (or such later version thereof as may be in effect at the time
of issuance).
     “Issuer Documents” means with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Company (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.
     “Judgment Currency” has the meaning specified in Section 11.19.
     “Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Credit Percentage. All L/C Advances shall be
denominated in Dollars.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing. All L/C Borrowings shall be
denominated in Dollars.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the increase of the
amount thereof.

-17-



--------------------------------------------------------------------------------



 



     “L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
amount available to be drawn under all outstanding Letters of Credit plus the
aggregate of all Unreimbursed Amounts, including all L/C Borrowings. For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.
     “Lender” has the meaning specified in the introductory paragraph hereto
and, as the context requires, includes the Swing Line Lender.
     “Lender Parties” means, collectively, the Administrative Agent, the Lenders
(including the Swing line Lender), the L/C Issuer and each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 9.05.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Company and
the Administrative Agent.
     “Letter of Credit” means any standby letter of credit issued hereunder.
Letters of Credit may be issued in Dollars or in an Alternative Currency.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is seven days prior
to the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Fee” has the meaning specified in Section 2.03(i).
     “Letter of Credit Sublimit” means an amount equal to $10,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
     “Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or preferential arrangement in the nature of a security interest of any
kind or nature whatsoever (including any conditional sale or other title
retention agreement, any easement, right of way or other encumbrance on title to
real property, and any financing lease having substantially the same economic
effect as any of the foregoing), but not including the retained interest of a
lessor under an operating lease in the property that is the subject of such
lease.
     “Loan” means an extension of credit by a Lender to a Borrower under
Article II in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan (including an AC Swing Line Loan).

-18-



--------------------------------------------------------------------------------



 



     “Loan Documents” means, collectively, this Agreement, each Designated
Borrower Request and Assumption Agreement, each Note, each Issuer Document, the
Fee Letter, the Guaranties and any agreement creating or perfecting rights in
Cash Collateral pursuant to the provisions of Section 2.14 of this Agreement,
and any other agreement now or hereafter executed and delivered in connection
herewith and designated as a “Loan Document”.
     “Loan Parties” means, collectively, the Borrowers and the Subsidiary
Guarantors.
     “London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
     “Mandatory Cost” means, with respect to any period, the percentage rate per
annum determined in accordance with Schedule 1.01(b) hereto.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations or financial condition, of the Company and its
Subsidiaries taken as a whole, or (b) the validity, legality, binding effect or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent and the Lenders hereunder or
thereunder.
     “Material CF Subsidiaries” means PAREXEL International GmbH, PAREXEL
International Holding B.V., Perceptive Informatics Inc, Parexel International
Inc., a Japanese company, PAREXEL International Limited, Clinphone Limited,
Perceptive eClinical Ltd., PAREXEL International (India) Private Limited,
PAREXEL International Co., Ltd., Parexel International LLC, Clinphone California
Inc., Clinphone Inc., and Datalabs Inc.
     “Material Foreign Subsidiary” means any Foreign Subsidiary which, (a) is a
Borrower, (b) has been designated by the Company as a Material Foreign
Subsidiary in a written notice to the Administrative Agent or (c) by itself or
together with its Subsidiaries, accounts (excluding intercompany receivables and
goodwill) for 5% or more of the Company’s consolidated total assets or
Consolidated EBITDA for the most recently ended period of four fiscal quarters
for which financial statements have been furnished to the Administrative Agent
under Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on March 31, 2011);
provided that if for any period of four fiscal quarters the combined
consolidated total assets or combined Consolidated EBITDA of all Foreign
Subsidiaries that neither (x) have been designated under clause (b) above nor
(y) would constitute “Material Foreign Subsidiaries” under clause (c) above,
shall have exceeded 10% of the consolidated total assets of the Company or 10%
of the Consolidated EBITDA of the Company, then one or more of such excluded
Foreign Subsidiaries shall for all purposes of this Agreement be deemed to be
Material Foreign Subsidiaries in descending order based on the amounts of their
consolidated total assets until such excess shall have been eliminated. As of
the Closing Date, the Material Foreign Subsidiaries are PAREXEL International
GmbH, PAREXEL International Holding B.V., Parexel International Inc., a Japanese
company, PAREXEL International Limited, Clinphone Limited, Perceptive eClinical
Ltd., PAREXEL International (India) Private Limited, and PAREXEL International
Co., Ltd.

-19-



--------------------------------------------------------------------------------



 



     “Material Subsidiaries” means, collectively, the Material Foreign
Subsidiaries and the Material US Subsidiaries.
     “Material US Subsidiary” means a Domestic Subsidiary (other than Parexel
International Dutch Holding LLC and Parexel International Holding Corporation)
which (a) has been designated by the Company as a Material US Subsidiary in a
written notice to the Administrative Agent or (b) by itself or together with its
subsidiaries, accounts for 5% or more of the Company’s Consolidated EBITDA or
consolidated total assets for the most recently ended period of four fiscal
quarters for which financial statements have been furnished to the
Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the
delivery of any such statements, for the period of four fiscal quarters ended on
March 31, 2011); provided that if for any period of four fiscal quarters the
combined consolidated total assets or combined Consolidated EBITDA of all
Domestic Subsidiaries that neither (x) have been designated under clause
(a) above nor (y) would constitute “Material US Subsidiaries” under clause
(b) above, shall have exceeded 10% of the consolidated total assets of the
Company or 10% of the Consolidated EBITDA of the Company, then one or more of
such excluded Domestic Subsidiaries shall for all purposes of this Agreement be
deemed to be Material US Subsidiaries in descending order based on the amounts
of their consolidated total assets until such excess shall have been eliminated.
As of the Closing Date, the Material US Subsidiaries are Parexel International
LLC, Perceptive Informatics Inc, DataLabs, Inc., Clinphone California, Inc. and
Perceptive Services, Inc.
     “Maturity Date” means June 30, 2016; provided, however, that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     “Medicaid” means that government-sponsored entitlement program under Title
XIX, P.L. 89-97 of the Social Security Act, which provides federal grants to
states for medical assistance based on specific eligibility criteria, as set
forth on Section 1396, et seq. of Title 42 of the United States Code.
     “Medicare” means that government-sponsored insurance program under Title
XVIII, P.L. 89-97, of the Social Security Act, which provides for a health
insurance system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.
     “MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.
     “Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

-20-



--------------------------------------------------------------------------------



 



     “Non-Credit Party” means any Subsidiary of the Company that is not a Credit
Party.
     “Non-U.S. Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established, contributed to
(regardless of whether through direct contributions or through employee
withholding) or maintained outside the United States by any Loan Party or
Subsidiary of any Loan Party primarily for the benefit of employees of the Loan
Party or any such Subsidiary residing outside the United States, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “NPL” means the National Priorities List under CERCLA.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
     “OFAC” means the United States Department of Treasury Office of Foreign
Assets Control.
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument or filing with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization and,
if applicable, any certificate or articles of formation or organization of such
entity.
     “Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document (but, for the avoidance of doubt, excluding any Excluded
Taxes).
     “Outstanding Amount” means (a) with respect to Term Loans and Revolving
Credit Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of Term Loans and Revolving Credit Loans, as the case
may be, occurring on such date; (b) with respect to Swing Line Loans on any
date, the Dollar Equivalent amount of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such

-21-



--------------------------------------------------------------------------------



 



Swing Line Loans occurring on such date; and (c) with respect to any L/C
Obligations on any date, the Dollar Equivalent amount of the aggregate
outstanding amount of such L/C Obligations on such date after giving effect to
any L/C Credit Extension occurring on such date and any other changes in the
aggregate amount of the L/C Obligations as of such date, including as a result
of any reimbursements by the Borrower of Unreimbursed Amounts.
     “Overnight Rate” means, for any day, (a) with respect to any amount
denominated in Dollars, the greater of (i) the Federal Funds Rate and (ii) an
overnight rate determined by the Administrative Agent, the L/C Issuer, or the
Swing Line Lender, as the case may be, in accordance with banking industry rules
on interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency (including any AC Swing Line Loan), the rate of interest
per annum at which overnight deposits in the applicable Alternative Currency, in
an amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.
     “Participant” has the meaning specified in Section 11.06(d).
     “Participating Member State” means each state so described in any EMU
Legislation.
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Act” means the Pension Protection Act of 2006, as amended.
     “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum required contributions (including any installment payment thereof) to
Pension Plans and set forth in, with respect to plan years ending prior to the
effective date of the Pension Act, Section 412 of the Code and Section 302 of
ERISA, each as in effect prior to the Pension Act and, thereafter, Section 412,
430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
     “Pension Plan” means any employee pension benefit plan (including a
Multiple Employer Plan or a Multiemployer Plan) that is maintained or is
contributed to (or required to be contributed to) by the Company or any ERISA
Affiliate and is either covered by Title IV of ERISA or is subject to the
minimum funding standards under Section 412 of the Code.
     “Permitted Acquisition” means an Acquisition where (a) the Company has
notified the Administrative Agent of such proposed Acquisition; (b) the business
to be acquired would not subject the Administrative Agent or the Lenders to any
additional regulatory or third party approvals in connection with the exercise
of its rights and remedies under this Agreement or any other Loan Document;
(c) no contingent liabilities will be incurred or assumed in connection with
such Acquisition which could reasonably be expected to have a Material Adverse
Effect; (d) the board of directors and the shareholders (if required by
applicable law), or the equivalent, of the applicable Loan Party or other
Subsidiary and the Person to be acquired has approved such merger, consolidation
or Acquisition); (e) the Company individually, and the Company and its
Subsidiaries on a consolidated basis, will be Solvent upon the consummation of
the Permitted Acquisition; (f) the Company and its Subsidiaries shall be in
compliance with Section 7.11(a) and (b) on a pro forma basis as at the end of
and for the most recently ended period of four fiscal quarters for which
financial statements have been furnished to the Administrative Agent under

-22-



--------------------------------------------------------------------------------



 



Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on March 31, 2011);
(g) after giving effect to the Acquisition, Consolidated EBITDA (determined on a
pro-forma basis for the period of four fiscal quarters most recently ended for
which financial statements have been furnished to the Administrative Agent under
Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on March 31, 2011)), is
not more than 10% lower than Consolidated EBITDA for the period of four fiscal
quarters most recently ended for which financial statements have been furnished
to the Administrative Agent under Section 6.01(a) or Section 6.01(b) (or, prior
to the delivery of any such statements, for the period of four fiscal quarters
ended on March 31, 2011) without giving effect to such Acquisition; (h) no
Default or Event of Default then exists or would result after giving effect to
such Acquisition; and (i) in the case of a Permitted Material Acquisition, the
Company shall have delivered a certificate of a Financial Officer to the
Administrative Agent (and attaching calculations reasonably satisfactory to the
Administrative Agent, as appropriate) (i) certifying as to clauses (e) through
(h) above, and (ii) demonstrating that after giving effect to the Acquisition,
the Consolidated Leverage Ratio (determined on a pro-forma basis for the period
of four fiscal quarters most recently ended for which financial statements have
been furnished to the Administrative Agent under Section 6.01(a) or
Section 6.01(b) (or, prior to the delivery of any such statements, for the
period of four fiscal quarters ended on March 31, 2011), shall not be greater
than 2.75 to 1.00.
     “Permitted Encumbrances” means:
     (a) Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 6.05;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 60 days or are being
contested in compliance with Section 6.05;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
     (d) deposits or pledges to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under Section 8.01(h);
     (f) easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary; and

-23-



--------------------------------------------------------------------------------



 



     (g) the filing of Uniform Commercial Code financing statements and similar
filings made solely as a precautionary measure in connection with an operating
lease, provided that such filings shall relate solely to the assets which are
the subject of such lease.
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
          “Permitted Investments” means:
     (a) direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
     (b) investments in commercial paper maturing within 270 days from the date
of acquisition thereof and having, at such date of acquisition, the highest
credit rating obtainable from S&P or from Moody’s;
     (c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;
     (d) fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;
     (e) money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, and (ii) are rated AAA by S&P and Aaa by Moody’s; and
     (f) investments described on Schedule 1.01(p).
     “Permitted Material Acquisition” means any individual Acquisitions which
would otherwise be a Permitted Acquisition that exceeds an aggregate purchase
price of $75,000,000.
     “Permitted Stock Repurchases” means any buybacks or repurchases of Equity
Interests issued by the Company or any other Loan Party during any fiscal year
in an aggregate amount not to exceed 30% of Consolidated Net Income for the
preceding fiscal year.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

-24-



--------------------------------------------------------------------------------



 



     “Plan” means any employee benefit plan within the meaning of Section 3(3)
of ERISA (including a Pension Plan), maintained for employees of the Borrower or
any Loan Party or any such Plan to which the Borrower or any Loan Party is
required to contribute on behalf of any of its employees.
     “Platform” has the meaning specified in Section 6.02.
     “Public Lender” has the meaning specified in Section 6.02.
     “Register” has the meaning specified in Section 11.06(c).
     “Related Parties” means, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.
     “Removal Effective Date” has the meaning specified in Section 9.06.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice..
     “Required Lenders” means, as of any date of determination, Lenders holding
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Revolving Credit Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Credit
Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that the unused Revolving Credit Commitment of, and
the portion of the Total Outstandings held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.
     “Required Revolving Lenders” means, as of any date of determination,
Revolving Credit Lenders holding more than 50% of the sum of the (a) Total
Revolving Credit Outstandings (with the aggregate amount of each Revolving
Credit Lender’s risk participation and funded participation in L/C Obligations
and Swing Line Loans being deemed “held” by such Revolving Credit Lender for
purposes of this definition) and (b) aggregate unused Revolving Credit
Commitments; provided that the unused Revolving Credit Commitment of, and the
portion of the Total Revolving Credit Outstandings held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Revolving Lenders.
     “Required Term Lenders” means, as of any date of determination, Term
Lenders holding more than 50% of the Term Facility on such date; provided that
the portion of the Term Facility held by any Defaulting Lender shall be excluded
for purposes of making a determination of Required Term Lenders.

-25-



--------------------------------------------------------------------------------



 



     “Responsible Officer” means (a) the chief executive officer, president,
chief financial officer, treasurer, managing director, assistant treasurer or
controller of a Loan Party, and (b)(i) solely for purposes of the delivery of
incumbency certificates pursuant to Section 4.01, the secretary or any assistant
secretary of a Loan Party, (ii) solely for purposes of notices given pursuant to
Article II, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers described in clause (a) in a notice
to the Administrative Agent, and, (iii) solely with respect to the Company, the
Vice President of Corporate Finance or its general counsel. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) on any Equity Interest of the Company or any
Subsidiary, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Equity Interest, or on account of any return of capital to the
Company’s stockholders in their capacity as such.
     “Revaluation Date” means (a) with respect to any Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a Borrowing of an AC Swing Line
Loan, (iii) each date of a continuation of a Eurocurrency Rate Loan denominated
in an Alternative Currency pursuant to Section 2.02, and (iii) such additional
dates as the Administrative Agent shall determine or the Required Lenders shall
require; and (b) with respect to any Letter of Credit, each of the following:
(i) each date of issuance of a Letter of Credit denominated in an Alternative
Currency, (ii) each date of an amendment of any such Letter of Credit having the
effect of increasing the amount thereof (solely with respect to the increased
amount), (iii) each date of any payment by the L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, and (iv) such additional dates as
the Administrative Agent or the L/C Issuer shall determine or the Required
Lenders shall require.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type, in the same currency and, in the case
of Eurocurrency Rate Loans, having the same Interest Period made by each of the
Revolving Credit Lenders pursuant to Section 2.01(b).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the Dollar amount set forth
opposite such Lender’s name on Schedule 2.01 under the caption “Revolving Credit
Commitment” or opposite such caption in the Assignment and Assumption pursuant
to which such Lender becomes a party hereto, as applicable, as such amount may
be adjusted from time to time in accordance with this Agreement.

-26-



--------------------------------------------------------------------------------



 



     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time. The amount
of the Revolving Credit Facility on the Closing Date is $300,000,000.
     “Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.17(d).
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(b).
     “Revolving Credit Note” means a promissory note made by the Borrower in
favor of a Revolving Credit Lender evidencing Revolving Credit Loans made by
such Revolving Credit Lender, substantially in the form of Exhibit C.
     “Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent, the Swing Line Loan or the L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Social Security Act” means the Social Security Act of 1965.
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to incur debts or liabilities beyond
such Person’s ability to pay such debts and liabilities as they mature, (d) such
Person is not engaged in business or a transaction for which such Person’s
property would constitute an unreasonably small capital, and (e) such Person is
able to pay its debts and liabilities and contingent obligations as they mature
in the ordinary course of business. The amount of contingent liabilities at any
time shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. and any successor thereto.
     “Special Interest Period” has the meaning specified in Section 2.02(a).
     “Special Notice Currency” means at any time an Alternative Currency, other
than the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

-27-



--------------------------------------------------------------------------------



 



     “Specified Licensing Arrangement” means each nonexclusive commercial third
party software licensing arrangement entered into by the Company or any other
Subsidiary of the Company, as a licensee, in the ordinary course of business,
consistent with past practice; provided that (x) such licensing arrangement is
terminable upon the giving of required notice, without penalty or acceleration
any other payments otherwise due in any future period and (y) there are no
earned amounts that are unpaid thereunder (other than earned amounts in the
ordinary course that would be classified as current accounts payable).
     “Spot Rate” for a currency means the rate determined by the Administrative
Agent, the Swing Line Lender or the L/C Issuer, as applicable, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. on the date two
Business Days prior to the date as of which the foreign exchange computation is
made; provided that the Administrative Agent, the Swing Line Lender or the L/C
Issuer may obtain such spot rate from another financial institution designated
by the Administrative Agent, the Swing Line Lender or the L/C Issuer if the
Person acting in such capacity does not have as of the date of determination a
spot buying rate for any such currency; and provided further that the (x) L/C
Issuer may use such spot rate quoted on the date as of which the foreign
exchange computation is made in the case of any Letter of Credit denominated in
an Alternative Currency and (y) Swing Line Lender may use such spot rate quoted
on the date as of which the foreign exchange computation is made in the case of
any AC Swing Line Loan.
     “Sterling” and “£” mean the lawful currency of the United Kingdom.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Equity Securities having ordinary voting power for the election of
directors or other governing body (other than Equity Securities having such
power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled,
directly, or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise specified, all references herein to a “Subsidiary” or
to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Company.
     “Subsidiary Guarantors” means, collectively, each Material US Subsidiary as
of the Closing Date, and each other Subsidiary of the Company that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.10. As of the Closing Date, the Subsidiary Guarantors are Parexel
International, LLC, Perceptive Informatics, Inc, DataLabs Inc., Clinphone
California Inc. and Perceptive Services, Inc.
     “Subsidiary Guaranty” means, collectively, the Guarantee of the Guaranteed
Borrower Obligations made by the Subsidiary Guarantors under Section 10.02 in
favor of the Lender Parties, together with each other guaranty and guaranty
supplement, in form and substance reasonably satisfactory to the Administrative
Agent, delivered pursuant to Section 6.10 for the benefit of the Lender Parties.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options,

-28-



--------------------------------------------------------------------------------



 



forward commodity contracts, equity or equity index swaps or options, bond or
bond price or bond index swaps or options or forward bond or forward bond price
or forward bond index transactions, interest rate options, forward foreign
exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other similar master agreement used to document transactions
of the type specified in clause (a) (any such master agreement, together with
any related schedules, a “Master Agreement”), including any such obligations or
liabilities under any Master Agreement; provided, however, that no phantom stock
or similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the
Administrative Borrower or the Subsidiaries shall be a Swap Agreement.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Lender” means Bank of America in its capacity as provider of
Swing Line Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a), and shall
include each AC Swing Line Loan.
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit F.
     “Swing Line Sublimit” means an amount equal to the lesser of (a)
$50,000,000 and (b) the aggregate amount of the Revolving Credit Facility. The
Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Facility.
     “TARGET Day” means any day on which the Trans-European Automated Real-time
Gross Settlement Express Transfer (TARGET) payment system (or, if such payment
system ceases to be operative, such other payment system (if any) determined by
the Administrative Agent to be a suitable replacement) is open for the
settlement of payments in Euro.

-29-



--------------------------------------------------------------------------------



 



     “Taxes” means all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.
     “Term Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurocurrency Rate Loans, having the same
Interest Period made by each of the Term Lenders pursuant to Section 2.01(a).
All Term Borrowings shall be denominated in Dollars.
     “Term Commitment” shall mean, with respect to each Term Lender,
collectively its (a) Closing Date Term Commitment and (b) Incremental Term
Commitment, if any.
     “Term Facility” means, at any time, (a) on the Closing Date, the aggregate
amount of the Closing Date Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time (after giving effect to any Incremental Term Loans made or to be made
with respect to any Incremental Term Commitment). As of the Closing Date, the
Term Facility is $100,000,000.
     “Term Lender” means (a) on the Closing Date, any Lender that has a Term
Commitment at such time and (b) at any time after the Closing Date, any Lender
that holds Term Loans or Incremental Term Loan Commitment at such time.
     “Term Loan” means an advance made by any Term Lender under the Term
Facility (including any Incremental Term Loans made pursuant to Section 2.18).
     “Term Loan Amortization Amount” means an amount equal to the product of
(a) the sum of (x) the Total Loan Facility on the Closing Date plus (y) the
aggregate amount of all Incremental Term Loans made pursuant to Section 2.18
(solely to the extent such Incremental Term Loans are made on the same terms as
the Term Loan Facility as in effect on the Closing Date (i.e., without utilizing
the proviso set forth in Section 2.18(f)) times (b) (i) 1.25%, in the case of
any quarterly Term Loan amortization payment made pursuant to Section 2.07(a) on
or prior to the second anniversary of the Closing Date, (ii) 2.50%, in the case
of any quarterly Term Loan amortization payment made pursuant to Section 2.07(a)
after the second anniversary of the Closing Date, but on or prior to the third
anniversary of the Closing Date, (iii) 5.00%, in the case of any quarterly Term
Loan amortization payment made pursuant to Section 2.07(a) after the third
anniversary of the Closing Date, but on or prior to the fourth anniversary of
the Closing Date and (iv) 15.00%, in the case of any quarterly Term Loan
amortization payment made pursuant to Section 2.07(a) after the fourth
anniversary of the Closing Date.
     “Term Loan Increase Effective Date” has the meaning specified in Section
2.18(d).
     “Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit B.
     “Threshold Amount” means $20,000,000.

-30-



--------------------------------------------------------------------------------



 



     “Total Revolving Credit Outstandings” means the aggregate Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans (including any AC Swing
Line Loans) and L/C Obligations.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Transaction” means, collectively, the execution, delivery and performance
by the Loan Parties and their applicable Subsidiaries of the Loan Documents to
which they are a party, the borrowing of Loans by each Borrower, the use of the
proceeds thereof and the incurrence of Letters of Credit hereunder.
     “Type” means, with respect to a Loan, its character as a Base Rate Loan or
a Eurocurrency Rate Loan.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).
     “Yen” and “¥” mean the lawful currency of Japan.
     1.02. Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
     (a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Preliminary Statements, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Preliminary Statements,
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

-31-



--------------------------------------------------------------------------------



 



     (b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
     (c) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     1.03. Accounting Terms. (a) Generally. All accounting terms not
specifically or completely defined herein shall be construed in conformity with,
and all financial data (including financial ratios and other financial
calculations) required to be submitted pursuant to this Agreement shall be
prepared in conformity with, GAAP applied on a consistent basis, as in effect
from time to time, applied in a manner consistent with that used in preparing
the Audited Financial Statements, except as otherwise specifically prescribed
herein. Notwithstanding the foregoing, for purposes of determining compliance
with any covenant (including the computation of any financial covenant)
contained herein, Indebtedness of the Borrower and its Subsidiaries shall be
deemed to be carried at 100% of the outstanding principal amount thereof, and
the effects of FASB ASC 825 on financial liabilities shall be disregarded.
     (b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent for distribution to the
Lenders a written reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
Notwithstanding the foregoing if at any time any change in GAAP would require
operating leases or real estate leases to be capitalized, the GAAP treatment of
operating and real estate leases on the Closing Date shall continue to apply for
purposes of this Agreement and the other Loan Documents, including for purposes
of the definitions of “Consolidated EBITDA”, “Consolidated Interest Charges” and
“Consolidated Funded Indebtedness” and the calculation of the financial
covenants under this Agreement.
     (c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.
     (d) CCT. The Company has advised the Administrative Agent that it does, and
is required to, consolidate CCT in its consolidated financial statements, but
that the Company does not have the power to control CCT. Accordingly, financial
position, results of operations and cash flows of CCT shall be included for the
purpose of (a) the definitions of “Consolidated EBITDA”, “Consolidated Interest
Charges” and “Consolidated Funded Indebtedness”, (b) the

-32-



--------------------------------------------------------------------------------



 



financial statements and reporting requirements in Section 6.01 and
(c) determining compliance with the financial covenants in Section 7.11. CCT
shall not be deemed to be a Subsidiary for the purposes of the closing
conditions in Article IV, the representations and warranties in Article V, the
affirmative covenants in Article VI, the negative covenants in Article VII, and
the events of default in Article VIII.
     1.04. Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
     1.05. Exchange Rates; Currency Equivalents.
          (a) The Administrative Agent, the Swing Line Lender or the L/C Issuer,
as applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of Credit Extensions and
Outstanding Amounts denominated in Alternative Currencies. Such Spot Rates shall
become effective as of such Revaluation Date and shall be the Spot Rates
employed in converting any amounts between the applicable currencies until the
next Revaluation Date to occur. Except for purposes of financial statements
delivered by Loan Parties hereunder or calculating financial covenants hereunder
or except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Loan Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent, the Swing Line
Lender or the L/C Issuer, as applicable.
          (b) Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan, AC Swing
Line Loan or the issuance, amendment or extension of a Letter of Credit, an
amount, such as a required minimum or multiple amount, is expressed in Dollars,
but such Borrowing, AC Swing Line Loan, Eurocurrency Rate Loan or Letter of
Credit is denominated in an Alternative Currency, such amount shall be the
relevant Alternative Currency Equivalent of such Dollar amount (rounded to the
nearest unit of such Alternative Currency, with 0.5 of a unit being rounded
upward), as determined by the Administrative Agent, the Swing Line Lender or the
L/C Issuer, as the case may be.
     1.06. Additional Alternative Currencies.
     (a) The Company may from time to time request that Eurocurrency Rate Loans,
AC Swing Line Loans be made and/or Letters of Credit be issued in a currency
other than those specifically listed in the definition of “Alternative
Currency;” provided that such requested currency is a lawful currency (other
than Dollars) that is readily available and freely transferable and convertible
into Dollars. In the case of any such request with respect to the making of
Eurocurrency Rate Loans, such request shall be subject to the approval of the
Administrative Agent and the Lenders; with respect to the making of AC Swing
Line Loans, such request shall be subject to the approval of the Administrative
Agent and the Swing Line Lender; and in the case of any such request with
respect to the issuance of Letters of Credit, such request shall be subject to
the approval of the Administrative Agent and the L/C Issuer.

-33-



--------------------------------------------------------------------------------



 



     (b) Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., 20 Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to (x) Letters of Credit,
the L/C Issuer and (y) A/C Swing Line Loan, the Swing Line Lender, in each case,
in its or their sole discretion). In the case of any such request pertaining to
(x) Eurocurrency Rate Loans, the Administrative Agent shall promptly notify each
Lender thereof; (y) AC Swing Line Loans, the Administrative Agent shall promptly
notify the Swing Line Lender thereof; and (z) Letters of Credit, the
Administrative Agent shall promptly notify the L/C Issuer thereof. Each Lender
(in the case of any such request pertaining to Eurocurrency Rate Loans), the
Swing Line Lender (in the case of any such request pertaining to AC Swing Line
Loans) or the L/C Issuer (in the case of a request pertaining to Letters of
Credit) shall notify the Administrative Agent, not later than 11:00 a.m., ten
Business Days after receipt of such request whether it consents, in its sole
discretion, to the making of Eurocurrency Rate Loans, AC Swing Line Loans or the
issuance of Letters of Credit, as the case may be, in such requested currency.
     (c) Any failure by a Lender, the Swing Line Lender or the L/C Issuer, as
the case may be, to respond to such request within the time period specified in
the preceding sentence shall be deemed to be a refusal by such Lender, the Swing
Line Lender or the L/C Issuer, as the case may be, to permit Eurocurrency Rate
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Lenders consent to making Eurocurrency
Rate Loans in such requested currency, the Administrative Agent shall so notify
the Company and such currency shall thereupon be deemed for all purposes to be
an Alternative Currency hereunder for purposes of any Committed Borrowings of
Eurocurrency Rate Loans; if the Administrative Agent and the Swing Line Lender
consent to the making of AC Swing Line Loans in such requested currency, the
Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any AC Swing Line Loan; and if the Administrative Agent and the L/C
Issuer consent to the issuance of Letters of Credit in such requested currency,
the Administrative Agent shall so notify the Company and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Letter of Credit issuances. If the Administrative Agent shall
fail to obtain consent to any request for an additional currency under this
Section 1.06, the Administrative Agent shall promptly so notify the Company.
     1.07. Change of Currency.
     (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member

-34-



--------------------------------------------------------------------------------



 



state is outstanding immediately prior to such date, such replacement shall take
effect, with respect to such Borrowing, at the end of the then current Interest
Period.
     (b) Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent, in consultation with the
Company, may from time to time reasonably specify to be appropriate to reflect
the adoption of the Euro by any member state of the European Union and any
relevant market conventions or practices relating to the Euro.
     (c) Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent, in consultation
with the Company, may from time to time reasonably specify to be appropriate to
reflect a change in currency of any other country and any relevant market
conventions or practices relating to the change in currency.
     1.08. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
     1.09. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.
ARTICLE II.
THE COMMITMENTS AND CREDIT EXTENSIONS
     2.01. The Loans. (a) The Term Borrowing. Subject to the terms and
conditions set forth herein, each Term Lender severally agrees to make a single
loan denominated in Dollars to the Borrower on the Closing Date in an amount not
to exceed such Term Lender’s Closing Date Term Commitment. The Term Borrowing on
the Closing Date shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Closing Date Term Commitment.
Amounts borrowed under this Section 2.01(a) and repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.
     (b) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in
one or more Alternative Currencies from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided,
however, that after giving effect to any Revolving Credit Borrowing, (i) the
Total Revolving Credit Outstandings shall not exceed the Revolving Credit
Facility, and (ii) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such

-35-



--------------------------------------------------------------------------------



 



Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment. Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.
     2.02. Borrowings, Conversions and Continuations of Loans. (a) Each Term
Borrowing, each Revolving Credit Borrowing, each conversion of Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Company’s irrevocable notice to
the Administrative Agent, which may be given by telephone. Each such notice must
be received by the Administrative Agent not later than 11:00 a.m. (i) three
Business Days prior to the requested date of any Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans denominated in Dollars or of any
conversion of Eurocurrency Rate Loans denominated in Dollars to Base Rate Loans,
(ii) three Business Days (or four Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, and (iii) on the
requested date of any Borrowing of Base Rate Loans; provided, however, that if
the Company wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period” (a “Special Interest Period”), the applicable
notice must be received by the Administrative Agent not later than 11:00 a.m.
(i) four Business Days prior to the requested date of such Borrowing, conversion
or continuation of Eurocurrency Rate Loans denominated in Dollars, or (ii) four
Business Days (or five Business days in the case of a Special Notice Currency)
prior to the requested date of such Borrowing, conversion or continuation of
Eurocurrency Rate Loans denominated in Alternative Currencies, whereupon the
Administrative Agent shall give prompt notice to the Lenders of such request and
determine whether the requested Special Interest Period is acceptable to all of
them. Not later than 11:00 a.m., (i) three Business Days before the requested
date of such Borrowing, conversion or continuation of Eurocurrency Rate Loans
denominated in Dollars, or (ii) three Business Days (or four Business days in
the case of a Special Notice Currency) prior to the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Company (which
notice may be by telephone) whether or not the requested Special Interest Period
has been consented to by all the Lenders. Each telephonic notice by the Company
pursuant to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Company. Each Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans shall be in a principal
amount of $2,000,000 or a whole multiple of $1,000,000 in excess thereof. Except
as provided in Section 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Company is requesting a Term Borrowing, a
Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit Loans
from one Type to the other, or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be

-36-



--------------------------------------------------------------------------------



 



a Business Day), (iii) the principal amount of Loans to be borrowed, converted
or continued, (iv) the Type of Loans to be borrowed or to which existing Term
Loans or Revolving Credit Loans are to be converted, (v) if applicable, the
duration of the Interest Period with respect thereto, (vi) the currency of the
Loan to be borrowed or continued and (vii) if applicable, the Designated
Borrower. If the Company fails to specify a currency in a Committed Loan Notice
requesting a Borrowing, then the Loans so requested shall be made in Dollars. If
the Company fails to specify a Type of Loan in a Committed Loan Notice or if the
Company fails to give a timely notice requesting a conversion or continuation,
then the applicable Term Loans or Revolving Credit Loans shall be made as, or
converted to, Base Rate Loans; provided, however, that in the case of a failure
to timely request a continuation of Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurocurrency Rate Loans in their
original currency with an Interest Period of one month. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurocurrency Rate
Loans. If the Company requests a Borrowing of, conversion to, or continuation of
Eurocurrency Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month. No Loans may be converted into or continued as Loans denominated in a
different currency, but instead must be prepaid in the original currency of such
Loans and reborrowed in the other currency.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount (and currency) of its Applicable
Percentage under the applicable Facility of the applicable Term Loans or
Revolving Credit Loans, and if no timely notice of a conversion or continuation
is provided by the Company, the Administrative Agent shall notify each Lender of
the details of any automatic conversion to Base Rate Loans or continuation of
Loans denominated in a currency other than Dollars, in each case as described in
Section 2.02(a). In the case of a Term Borrowing or a Revolving Credit
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loans
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loans in an Alternative Currency, on the
Business Day specified in the applicable Committed Loan Notice or, as to Loans
to be made on the Closing Date as to which Advance Funding Arrangements are in
effect, in accordance with the terms thereof. Upon satisfaction of the
applicable conditions set forth in Section 4.02 (and, if such Borrowing is the
initial Credit Extension, Section 4.01), the Administrative Agent shall make all
funds so received available to the Company or the other applicable Borrower in
like funds as received by the Administrative Agent either by (i) crediting the
account of such Borrower on the books of Bank of America with the amount of such
funds or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Company; provided, however, that if, on the date a Committed Loan Notice
with respect to a Revolving Credit Borrowing denominated in Dollars is given by
the Company, there are L/C Borrowings outstanding, then the proceeds of such
Revolving Credit Borrowing, first, shall be applied to the payment in full of
any such L/C Borrowings, and, second, shall be made available to the applicable
Borrower as provided above.

-37-



--------------------------------------------------------------------------------



 



     (c) During the existence of an Event of Default, no Loans may be converted
to Eurocurrency Rate Loans (whether in Dollars or any Alternative Currency)
without the consent of the Required Lenders, and the Required Lenders may demand
that (i) any or all of the then outstanding Eurocurrency Rate Loans denominated
in an Alternative Currency be prepaid, or redenominated into Dollars in the
amount of the Dollar Equivalent thereof, on the last day of the then current
Interest Period with respect thereto and/or (ii) any or all of the then
outstanding Eurocurrency Rate Loans be converted to Base Rate Loans, on the last
day of the then current Interest Period with respect thereto.
     (d) The Administrative Agent shall promptly notify the Company and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Company and the
Lenders of any change in Bank of America’s prime rate used in determining the
Base Rate promptly following the public announcement of such change.
     (e) After giving effect to all Term Borrowings, all conversions of Term
Loans from one Type to the other, and all continuations of Term Loans as the
same Type, there shall not be more than seven (7) Interest Periods in effect in
respect of the Term Facility. After giving effect to all Revolving Credit
Borrowings, all conversions of Revolving Credit Loans from one Type to the
other, and all continuations of Revolving Credit Loans as the same Type, there
shall not be more than twelve (12) Interest Periods in effect in respect of the
Revolving Credit Facility.
     2.03. Letters of Credit. (a)The Letter of Credit Commitment. (i) Subject to
the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the Revolving Credit Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars or in one or more Alternative Currencies for the
account of the Company or its Subsidiaries, and to amend or extend Letters of
Credit previously issued by it, in accordance with Section 2.03(b), and (2) to
honor drawings under the Letters of Credit; and (B) the Revolving Credit Lenders
severally agree to participate in Letters of Credit issued for the account of
the Company or its Subsidiaries and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Revolving Credit Outstandings shall not exceed the Revolving
Credit Facility, (y) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Revolving Credit Lender’s Applicable Revolving
Credit Percentage of the Outstanding Amount of all L/C Obligations, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Revolving
Credit Lender’s Revolving Credit Commitment, and (z) the Outstanding Amount of
the L/C Obligations shall not exceed the Letter of Credit Sublimit. Each request
by the Company for the issuance or amendment of a Letter of Credit shall be
deemed to be a representation by the Company that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence. Within the foregoing limits, and subject to the terms and conditions
hereof, the Company’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Company may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit that have expired or that have
been drawn upon and reimbursed.

-38-



--------------------------------------------------------------------------------



 



     (ii) The L/C Issuer shall not issue any Letter of Credit if:
     (A) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Lenders have approved such
expiry date; or
     (B) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless the Administrative Agent and the
L/C Issuer have approved such expiry date (it being understood that in the event
the expiry date of any requested Letter of Credit would occur after the Letter
of Credit Expiration Date, from and after the Letter of Credit Expiration Date,
the Company shall immediately Cash Collateralize the then Outstanding Amount of
all L/C Obligations in respect of such Letters of Credit in accordance with
Section 2.14).
     (iii) The L/C Issuer shall not be under any obligation to issue any Letter
of Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;
     (B) the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
     (C) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is in an initial stated amount less than $500,000;
     (D) any Revolving Credit Lender is at that time a Defaulting Lender, unless
the L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrowers or such Revolving Credit Lender to eliminate the L/C Issuer’s actual
or potential Fronting Exposure (after giving effect to Section 2.15(a)(iv)) with
respect to the Defaulting Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Obligations as
to which the L/C Issuer has actual or potential Fronting Exposure, as it may
elect in its sole discretion;

-39-



--------------------------------------------------------------------------------



 



     (E) except as otherwise agreed by the Administrative Agent and the L/C
Issuer, such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or
     (F) other than with respect to Euro, Sterling and Yen, the L/C Issuer does
not as of the issuance date of such requested Letter of Credit issue Letters of
Credit in the requested currency.
     (iv) The L/C Issuer shall not amend any Letter of Credit if the L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
     (v) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (vi) The L/C Issuer shall act on behalf of the Revolving Credit Lenders
with respect to any Letters of Credit issued by it and the documents associated
therewith, and the L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by the L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included the L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to the L/C
Issuer.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.
     (i) Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Company delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Company. Such
Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least three Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be. In the case of a request
for an initial issuance of a Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the L/C Issuer:
(A) the proposed issuance date of the requested Letter of Credit (which shall be
a Business Day); (B) the amount and currency thereof; (C) the expiry date
thereof; (D) the name and address of the beneficiary thereof; (E) the documents
to be presented by such beneficiary in case of any drawing thereunder; (F) the
full text of any certificate to be presented by such beneficiary in case of any
drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as the L/C Issuer may reasonably request. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit

-40-



--------------------------------------------------------------------------------



 



Application shall specify in form and detail satisfactory to the L/C Issuer
(1) the Letter of Credit to be amended; (2) the proposed date of amendment
thereof (which shall be a Business Day); (3) the nature of the proposed
amendment; and (4) such other matters as the L/C Issuer may reasonably request.
Additionally, the Company shall furnish to the L/C Issuer and the Administrative
Agent such other documents and information pertaining to such requested Letter
of Credit issuance or amendment, including any Issuer Documents, as the L/C
Issuer or the Administrative Agent may require. In the event that any Letter of
Credit Application or other Issuer Documents include representations and
warranties, covenants and/or events of default that do not contain the
materiality qualifiers, exceptions or thresholds that are applicable to the
analogous provisions of this Agreement or other Loan Documents, or are otherwise
more restrictive, the relevant qualifiers, exceptions and thresholds contained
herein shall be incorporated therein or, to the extent more restrictive, shall
be deemed for the purposes of such Letter of Credit Application or other Issuer
Documents to be the same as the analogous provisions herein.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Company and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, the L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Company (or the applicable
Subsidiary) or enter into the applicable amendment, as the case may be, in each
case in accordance with the L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Revolving Credit Lender’s Applicable
Revolving Credit Percentage times the amount of such Letter of Credit.
     (iii) If the Company so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of Credit must permit the L/C Issuer to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the L/C Issuer, the Company shall not be required to make a specific
request to the L/C Issuer for any such extension. Once an Auto-Extension Letter
of Credit has been issued, the Revolving Credit Lenders shall be deemed to have
authorized (but may not require) the L/C Issuer to permit the extension of such
Letter of Credit at any time to an expiry date not later than the Letter of
Credit Expiration Date; provided, however, that the L/C Issuer shall not permit
any such extension if (A) the L/C

-41-



--------------------------------------------------------------------------------



 



Issuer has determined that it would not be permitted, or would have no
obligation at such time to issue such Letter of Credit in its revised form (as
extended) under the terms hereof (by reason of the provisions of clause (ii) or
(iii) of Section 2.03(a) or otherwise), or (B) it has received notice (which may
be by telephone or in writing) on or before the day that is seven Business Days
before the Non-Extension Notice Date from the Administrative Agent, any
Revolving Credit Lender or the Company that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied, and in each such
case directing the L/C Issuer not to permit such extension.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Company and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.
     (c) Drawings and Reimbursements; Funding of Participations. (i) Upon
receipt from the beneficiary of any Letter of Credit of any notice of a drawing
under such Letter of Credit, the L/C Issuer shall notify the Company and the
Administrative Agent thereof. In the case of a Letter of Credit denominated in
an Alternative Currency, the Company shall reimburse the L/C Issuer in such
Alternative Currency, unless (A) the L/C Issuer (at its option) shall have
specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
Company shall have notified the L/C Issuer promptly following receipt of the
notice of drawing that the Company will reimburse the L/C Issuer in Dollars. In
the case of any such reimbursement in Dollars of a drawing under a Letter of
Credit denominated in an Alternative Currency, the L/C Issuer shall notify the
Company of the Dollar Equivalent of the amount of the drawing promptly following
the determination thereof. Not later than 12:00 noon on the date of any payment
by the L/C Issuer under a Letter of Credit to be reimbursed in Dollars, or the
Applicable Time on the date of any payment by the L/C Issuer under a Letter of
Credit to be reimbursed in an Alternative Currency (each such date, an “Honor
Date”), the Company shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing and in the applicable
currency, provided, however, that if the Company shall have received notice of
such payment by the L/C issuer under a Letter of Credit less than one hour prior
to the required time for payment set forth above, the Company shall reimburse
the L/C Issuer through the Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency not later than 12:00 noon or the
Applicable Time, as the case may be, on the immediately succeeding Business Day
(together with interest thereon (at the rate otherwise applicable to a Base Rate
Loan), which shall be solely for the account of the L/C Issuer). If the Company
fails to so reimburse the L/C Issuer by such time, the Administrative Agent
shall promptly notify each Revolving Credit Lender of the Honor Date, the amount
of the unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Applicable Revolving Credit Percentage thereof. In
such event, the Company shall be deemed to have requested a Revolving Credit
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the amount of the unutilized portion of the Revolving Credit
Commitments and the conditions set forth in Section 4.02

-42-



--------------------------------------------------------------------------------



 



(other than the delivery of a Committed Loan Notice). Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.
     (ii) Each Revolving Credit Lender shall upon any notice pursuant to Section
2.03(c)(i) make funds available (and the Administrative Agent may apply Cash
Collateral provided for this purpose) for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Applicable Revolving Credit Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Company in such amount. The
Administrative Agent shall remit the funds so received to the L/C Issuer in
Dollars.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans because the conditions set
forth in Section 4.02 cannot be satisfied or for any other reason, the Company
shall be deemed to have incurred from the L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Credit Lender’s
payment to the Administrative Agent for the account of the L/C Issuer pursuant
to Section 2.03(c)(ii) shall be deemed payment in respect of its participation
in such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Credit Percentage of such amount shall be solely for the
account of the L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Company, any Subsidiary or any other
Person for any reason whatsoever; (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Credit Lender’s
obligation to make Revolving Credit Loans pursuant to this Section 2.03(c) is
subject to the conditions set forth in Section 4.02 (other than delivery by the
Company of a Committed Loan Notice). No such making of an L/C Advance shall
relieve or otherwise impair the obligation of the Company to reimburse the L/C
Issuer for the amount of any payment made by the L/C Issuer under any Letter of
Credit, together with interest as provided herein.

-43-



--------------------------------------------------------------------------------



 



     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the L/C Issuer shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to the L/C Issuer at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the L/C Issuer in connection with the foregoing. If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid (other than
such interest and fees) shall constitute such Lender’s Committed Loan included
in the relevant Committed Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be. A certificate of the L/C Issuer submitted to
any Revolving Credit Lender (through the Administrative Agent) with respect to
any amounts owing under this Section 2.03(c)(vi) shall be conclusive absent
manifest error.
     (d) Repayment of Participations. (i) At any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Revolving Credit Lender’s L/C Advance in respect of such
payment in accordance with Section 2.03(c), if the Administrative Agent receives
for the account of the L/C Issuer any payment in respect of the related
Unreimbursed Amount or interest thereon (whether directly from the Company or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage of the Dollar Equivalent of such
payment.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of the L/C
Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.
     (e) Obligations Absolute. The obligation of the Company to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Company or any Subsidiary may have at any time against any
beneficiary or any

-44-



--------------------------------------------------------------------------------



 



transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction; provided that the Company and its Subsidiaries shall
not be precluded from pursuing their rights and remedies in separate actions;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
     (v) any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Company or any of its
Subsidiary or in the relevant currency markets generally; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Company or any of its
Subsidiaries.
     The Company shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Company’s instructions or other irregularity, the Company
will immediately notify the L/C Issuer. The Company shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Company agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document. The Company hereby assumes all risks of the acts
or omissions of any beneficiary

-45-



--------------------------------------------------------------------------------



 



or transferee with respect to its use of any Letter of Credit; provided,
however, that this assumption is not intended to, and shall not, preclude the
Company’s pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuer, the Administrative Agent, any of their respective Related Parties nor
any correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (vi) of
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Company may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Company, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Company which the Company proves were caused by the L/C Issuer’s
willful misconduct or gross negligence or the L/C Issuer’s willful or grossly
negligent failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificate(s) strictly complying with
the terms and conditions of a Letter of Credit. In furtherance and not in
limitation of the foregoing, the L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason.
     (g) Release of Lenders’ Obligations. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, in the event that
(i) the L/C Issuer shall have issued, in accordance with Section 2.03(a)(ii)(B),
a Letter of Credit with an expiry date occurring after the Letter of Credit
Expiration Date and (ii) the Company shall have Cash Collateralized the
Outstanding Amount of all such L/C Obligations in respect of such Letter of
Credit pursuant to Section 2.14, then, upon the provision of such Cash
Collateral and without any further action, each Lender hereunder shall be
automatically released from any further obligation to the L/C Issuer in respect
of such Letter of Credit, including, without limitation, any obligation of any
such Lender to reimburse the L/C Issuer for amounts drawn under such Letter of
Credit or to purchase any risk participation therein; provided, however, that
all such obligations of each Lender hereunder to the L/C Issuer in respect of
such Letter of Credit shall be revived if any Cash Collateral provided by the
Company in respect of such Letter of Credit is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent or the L/C
Issuer) to be repaid to a trustee, receiver or any other party, in connection
with any proceeding under any Debtor Relief Laws or otherwise, all as if such
Cash Collateral had not been provided. The obligations of the Lenders under this
paragraph shall survive termination of this Agreement.
     (h) Applicability of ISP. Unless otherwise expressly agreed by the L/C
Issuer and the Company when a Letter of Credit is issued, the rules of the ISP
shall apply to each Letter of Credit.
     (i) Letter of Credit Fees. The Company shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, in Dollars, a Letter of Credit fee (the
“Letter of Credit Fee”) for each Letter of Credit equal to the Applicable Rate
times the Dollar Equivalent of the daily amount available

-46-



--------------------------------------------------------------------------------



 



to be drawn under such Letter of Credit; provided, however, that any Letter of
Credit Fees otherwise payable for the account of a Defaulting Lender with
respect to any Letter of Credit as to which such Defaulting Lender has not
provided Cash Collateral satisfactory to the L/C Issuer pursuant to this
Section 2.03 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Credit Lenders in accordance with the upward
adjustments in their respective Applicable Percentages allocable to such Letter
of Credit pursuant to Section 2.15(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the last Business Day of
each of March, June, September and December, commencing with the first such date
to occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand and (ii) computed on a quarterly basis
in arrears. If there is any change in the Applicable Rate during any quarter,
the daily amount available to be drawn under each Letter of Credit shall be
computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect. Notwithstanding anything
to the contrary contained herein, upon the request of the Required Revolving
Lenders, while any Event of Default exists, all Letter of Credit Fees shall
accrue at the Default Rate.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Company shall pay directly to the L/C Issuer for its own account, in
Dollars, a fronting fee with respect to each Letter of Credit, at the rate per
annum specified in the Fee Letter, computed on the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit on a quarterly
basis in arrears. Such fronting fee shall be due and payable on the tenth
Business Day after the end of each March, June, September and December in
respect of the most recently-ended quarterly period (or portion thereof, in the
case of the first payment), commencing with the first such date to occur after
the issuance of such Letter of Credit, on the Letter of Credit Expiration Date
and thereafter on demand. For purposes of computing the daily amount available
to be drawn under any Letter of Credit, the amount of such Letter of Credit
shall be determined in accordance with Section 1.09. In addition, the Company
shall pay directly to the L/C Issuer for its own account, in Dollars, the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of the L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable within three Business Days of demand and are nonrefundable.
     (k) Conflict with Issuer Documents. In the event of any conflict between
the terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
     (l) Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Company shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit and shall, at the option of the L/C Issuer, be listed as
an account party thereto. The Company hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Company, and that the Company’s business derives substantial benefits from the
businesses of such Subsidiaries.

-47-



--------------------------------------------------------------------------------



 



     2.04. Swing Line Loans.
     (a) The Swing Line. Subject to the terms and conditions set forth herein,
the Swing Line Lender agrees, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this Section 2.04, to make loans in
Dollars or in one or more Alternative Currencies (each such loan, a “Swing Line
Loan”) to the Borrowers from time to time on any Business Day during the
Availability Period, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Revolving Credit Percentage of the Outstanding
Amount of Revolving Credit Loans and L/C Obligations of the Revolving Credit
Lender acting as Swing Line Lender, may exceed the amount of such Revolving
Credit Lender’s Revolving Credit Commitment; provided, however, that after
giving effect to any Swing Line Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Revolving Credit Lender’s Applicable Revolving Credit Percentage of the
Outstanding Amount of all L/C Obligations, plus such Revolving Credit Lender’s
Applicable Revolving Credit Percentage of the Outstanding Amount of all Swing
Line Loans shall not exceed such Revolving Credit Lender’s Revolving Credit
Commitment, and (iii) the Outstanding Amount of the Swing Line Loans shall not
exceed the Swing Line Sublimit, and provided, further, that the Borrowers shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrowers may borrow under this Section 2.04, prepay
under Section 2.05, and reborrow under this Section 2.04. Each Swing Line Loan
(other than an AC Swing Line Loan) shall be a Base Rate Loan and each AC Swing
Line Loan shall bear interest as provided in Section 2.08(a). Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Revolving Credit Lender’s Applicable Revolving
Credit Percentage times the Dollar Equivalent of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Company’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone in the case of any Swing Line Loan to be
denominated in Dollars. Each such notice must be received by the Swing Line
Lender and the Administrative Agent not later than 1:00 p.m., in the case of any
Swing Line Loans denominated in Dollars, and not later than the Applicable Time,
in the case of any AC Swing Line Loan, on the requested borrowing date, and
shall specify (i) the amount to be borrowed, which shall be a minimum of
$500,000, (ii) the requested borrowing date, which shall be a Business Day,
(iii) the currency of any AC Swing Line Loan to be borrowed and (iv) if
applicable, the Designated Borrower. Each such telephonic notice for any Swing
Line Loan to be denominated in Dollars must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a written Swing Line Loan
Notice, appropriately completed and signed by a Responsible Officer of the
Company. Promptly after receipt by the Swing Line Lender of any telephonic Swing
Line Loan Notice for any Swing Line Loan to be denominated in Dollars, the Swing
Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative

-48-



--------------------------------------------------------------------------------



 



Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing, in the case of any Swing Line Loans
denominated in Dollars, and such other time as may be specified from time to
time by the Administrative Agent in the case of any AC Swing Line Loans,
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Article IV is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m., in the case of any
Swing Line Loans denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any AC Swing Line Loan, on
the borrowing date specified in such Swing Line Loan Notice, make the amount of
its Swing Line Loan available to the Company or the other applicable Borrower at
its office by crediting the account of the Company or such other Borrower on the
books of the Swing Line Lender in Same Day Funds.
     (c) Refinancing of Swing Line Loans.
     (i) The Swing Line Lender at any time in its sole and absolute discretion
may request, on behalf of the Company (which hereby irrevocably authorize the
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan denominated in Dollars in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the Dollar Equivalent of the
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Credit
Facility and the conditions set forth in Section 4.02. The Swing Line Lender
shall furnish the Company with a copy of the applicable Committed Loan Notice
promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make funds available (and the Administrative Agent
may apply Cash Collateral provided for this purpose) for the account of Swing
line Lender, in Dollars, at the Administrative Agent’s Office for
Dollar-denominated payments in an amount equal to its Applicable Revolving
Credit Percentage of the amount specified in such Committed Loan Notice not
later than 1:00 p.m. on the day specified in such Committed Loan Notice,
whereupon, subject to Section 2.04(c)(ii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
Borrowers in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans denominated in Dollars submitted by the Swing Line Lender as
set forth herein shall be deemed to be a request by the Swing Line Lender that
each of the Revolving Credit Lenders fund its risk participation in the relevant
Swing Line Loans and each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the Swing Line Lender pursuant to
Section 2.04(c)(i) shall be deemed payment in respect of such participation.

-49-



--------------------------------------------------------------------------------



 



     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this Section 2.04(c) by the time specified in Section 2.04(c)(i),
the Swing Line Lender shall be entitled to recover from such Revolving Credit
Lender (acting through the Administrative Agent), on demand, such amount with
interest thereon for the period from the date such payment is required to the
date on which such payment is immediately available to the Swing Line Lender at
a rate per annum equal to the applicable Overnight Rate from time to time in
effect, plus any administrative, processing or similar fees customarily charged
by the Swing Line Lender in connection with the foregoing. If such Revolving
Credit Lender pays such amount (with interest and fees as aforesaid), the amount
so paid (other than such interest and fees) shall constitute such Lender’s
Revolving Credit Loan included in the relevant Revolving Credit Borrowing or
funded participation in the relevant Swing Line Loan, as the case may be. A
certificate of the Swing Line Lender submitted to any Revolving Credit Lender
(through the Administrative Agent) with respect to any amounts owing under this
clause (iii) shall be conclusive absent manifest error.
     (iv) Each Lender’s obligation to make Revolving Credit Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company, any Subsidiary or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Company and the other Borrowers to repay Swing Line Loans, together with
interest as provided herein.
     (d) Repayment of Participations.
     (i) At any time after any Revolving Credit Lender has purchased and funded
a risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan or interest thereon (whether directly
from the Company or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Swing Line Lender will distribute to
such Revolving Credit Lender its Applicable Revolving Credit Percentage of the
Dollar Equivalent of such payment.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 11.05
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Applicable Revolving Credit Percentage of the Dollar Equivalent thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a

-50-



--------------------------------------------------------------------------------



 



rate per annum equal to the applicable Overnight Rate. The Administrative Agent
will make such demand upon the request of the Swing Line Lender. The obligations
of the Revolving Credit Lenders under this clause shall survive the payment in
full of the Obligations and the termination of this Agreement.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Company for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Loan or risk participation pursuant to
this Section 2.04 to refinance such Lender’s Applicable Revolving Credit
Percentage of any Swing Line Loan, interest in respect of such Applicable
Revolving Credit Percentage shall be solely for the account of the Swing Line
Lender.
     (f) Payments Directly to Swing Line Lender. The Company shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     (g) Restrictions of Certain Alternative Currencies. Notwithstanding
anything to the Contrary contained herein, the Company and each other Borrower
hereby acknowledge and agree that any AC Swing Line Loan denominated in any
currency other than Euro and Sterling shall be made at the sole discretion and
approval of the Swing Line Lender in all respects.
     (h) Defaulting Lender. If at any time there shall exist a Revolving Credit
Lender that is a Defaulting Lender, each Loan Party hereby agrees that the Swing
Line Lender shall be permitted, in its sole discretion, to retain such amount of
any requested Swing Line Loan as may be necessary to fully Cash Collateralize
the then outstanding Fronting Exposure of the Swing Line Lender with respect to
such Defaulting Lender. The amount of any Swing Line Loan so retained by the
Swing Line Lender shall be deemed to be Cash Collateral provided by the
Borrowers pursuant to Section 2.14 and subject to the provisions thereof. In any
such event, the Borrowers shall be deemed to have received and the Swing Line
Lender shall be deemed to have made, the entire principal amount of the Swing
Line Loan so requested, provided that only the portion not retained by the Swing
Line Lender as Cash Collateral shall actually be disbursed to the Borrowers.
Notwithstanding anything to the contrary contained in this Agreement, any
portion of a Swing Line Loan retained to cash collateralize Fronting Exposure of
the Swing Line Lender shall (i) be made as a Swing Line Loan in Dollars,
(ii) bear interest at a rate per annum equal to the Base Rate (excluding the
Applicable Rate with respect thereto) and (iii) shall be excluded from the
determination the Consolidated Interest Coverage Ratio and the Consolidated
Leverage Ratio.
     2.05. Prepayments.
     (a) Optional Prepayments of Term Loans and Revolving Credit Loans. Each
Borrower may, upon notice from the Company to the Administrative Agent, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty; provided that (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (2) three Business Days (or four, in the case of
prepayment of Loans denominated in Special Notice Currencies) prior to

-51-



--------------------------------------------------------------------------------



 



any date of prepayment of Eurocurrency Rate Loans denominated in Alternative
Currencies, and (3) on the date of prepayment of Base Rate Loans; (B) any
prepayment of Eurocurrency Rate Loans denominated in Dollars shall be in a
minimum principal amount of $2,000,000 or a whole multiple of $1,000,000 in
excess thereof; (C) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $2,000,000 or a
whole multiple of $1,000,000 in excess thereof; (D) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding; and (E) if a notice of prepayment is given in connection with
a conditional notice of termination contemplated by Section 2.06(a), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(a) (it being understood that the Company shall be
responsible for the payment of all amounts required pursuant to Section 3.05 in
connection with any such revocation and the failure to make any such prepayment
on the date so specified). Each such notice shall specify the date and amount of
such prepayment and the Type(s) of Loans to be prepaid and, if Eurocurrency Rate
Loans are to be prepaid, the Interest Period(s) of such Loans. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s ratable portion of such
prepayment (based on such Lender’s Applicable Percentage in respect of the
relevant Facility). If such notice is given by the Company, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.15(a), each prepayment of the outstanding
Term Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof in inverse order of maturity, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentage in respect of the Term Facility.
     (b) Optional Prepayments of Swing Line Loans. Each Borrower may, upon
notice from the Company to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m., in the case of any Swing Line Loans denominated
in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any AC Swing Line Loan, on the date of the
prepayment, (ii) any such prepayment shall be in a minimum principal amount of
$100,000 and (iii) if a notice of prepayment is given in connection with a
conditional notice of termination contemplated by Section 2.06(a), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.06(a). Each such notice shall specify the date and
amount of such prepayment. If such notice is given by the Company, the
applicable Borrower shall make such prepayment and the payment amount specified
in such notice shall be due and payable on the date specified therein.
     (c) Mandatory. If the Administrative Agent notifies the Company at any time
that (i) the Total Revolving Credit Outstandings at such time exceed an amount
equal to 105% of the Revolving Credit Facility then in effect, then, within
three Business Days after receipt of such notice, the Borrowers shall prepay
Revolving Credit Loans, Swing Line Loans and/or the Company shall Cash
Collateralize the L/C Obligations in an aggregate amount sufficient to

-52-



--------------------------------------------------------------------------------



 



reduce the Total Revolving Credit Outstandings as of such date of payment to an
amount not to exceed 100% of the Revolving Credit Facility then in effect;
provided, however, that, subject to clause (ii) below and the provisions of
Section 2.14(a), the Company shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 2.05(c) unless after the prepayment in full
of the Revolving Credit Loans and the Swing Line Loans the Total Revolving
Credit Outstandings exceed the Revolving Credit Facility then in effect or
(ii) the L/C Obligations at such time exceed an amount equal to 105% of the
Letter of Credit Sublimit then in effect, then, within three Business Days after
receipt of such notice, the Company shall Cash Collateralize the L/C Obligations
in an aggregate amount sufficient to eliminate such excess as of such date of
provision of such Cash Collateral. The Administrative Agent may, at any time and
from time to time after the initial deposit of such Cash Collateral, request
that additional Cash Collateral be provided in accordance with this Section
2.05(c) in order to protect against the results of further exchange rate
fluctuations.
     2.06. Termination or Reduction of Commitments. (a) Optional. The Company
may, upon notice to the Administrative Agent, terminate the Revolving Credit
Facility, the Letter of Credit Sublimit or the Swing Line Sublimit, or from time
to time permanently reduce the Revolving Credit Facility, the Letter of Credit
Sublimit or the Swing Line Sublimit; provided that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. three Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $5,000,000 or any whole multiple of
$1,000,000 in excess thereof, (iii) the Company shall not terminate or reduce
(A) the Revolving Credit Facility if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Outstandings would
exceed the Revolving Credit Facility, (B) the Letter of Credit Sublimit if,
after giving effect thereto, the Outstanding Amount of L/C Obligations not fully
Cash Collateralized hereunder would exceed the Letter of Credit Sublimit, or
(C) the Swing Line Sublimit if, after giving effect thereto, the Outstanding
Amount of Swing Line Loans hereunder would exceed the Swing Line Sublimit and
(iv) a notice of termination under this Section 2.06(a) may state that such
notice is conditioned up on the effectiveness of other credit facilities, in
which case such notice may be revoked by the Company (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
     (b) Mandatory. (i) The aggregate Closing Date Term Commitments shall be
automatically and permanently reduced to zero on the Closing Date upon the
making of the Term Loans to be made on the Closing Date.
     (ii) The aggregate Incremental Term Commitments shall be automatically and
permanently reduced to zero on the Term Loan Increase Effective Date applicable
thereto upon the making of such Incremental Term Loans.
     (iii) If after giving effect to any reduction or termination of Revolving
Credit Facility under this Section 2.06, the Letter of Credit Sublimit or the
Swing Line Sublimit exceeds the Revolving Credit Facility at such time, the
Letter of Credit Sublimit and/or the Swing Line Sublimit shall be automatically
reduced by the amount of such excess.
     (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of the Revolving Credit

-53-



--------------------------------------------------------------------------------



 



Facility, Swing Line Sublimit or the Letter of Credit Sublimit under this
Section 2.06. Upon any reduction of the Revolving Credit Facility, the Revolving
Credit Commitment of each Revolving Credit Lender shall be reduced by such
Lender’s Applicable Revolving Credit Percentage of such reduction amount. All
fees in respect of the Revolving Credit Facility accrued until the effective
date of any termination or reduction of the Revolving Credit Facility shall be
paid on the effective date of such termination or reduction.
     2.07. Repayment of Loans. (a) Term Loans. On the last Business Day of each
March, June, September and December (commencing September 30, 2011), the
Borrowers shall repay the principal amount of the Term Loans in installments
equal to the Term Loan Amortization Amount (which shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.05(a)); provided, however, that the final principal repayment
installment of the Term Loans shall be paid on the Maturity Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.
     (b) Revolving Credit Loans. Each Borrower shall repay to the Revolving
Credit Lenders on the Maturity Date for the Revolving Credit Facility, the
aggregate principal amount of all Revolving Credit Loans made to such Borrower
outstanding on such date.
     (c) Swing Line Loans. Each Borrower shall repay each Swing Line Loan made
to such Borrower on the earlier to occur of (i) the date ten Business Days after
such Loan is made and (ii) the Maturity Date.
     2.08. Interest. (a) Subject to the provisions of Section 2.08(b), (i) each
Eurocurrency Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurocurrency
Rate for such Interest Period plus the Applicable Rate for Eurocurrency Rate
Loans plus (in the case of a Eurocurrency Rate Loan of any Lender which is lent
from a Lending Office in the United Kingdom or a Participating Member State) the
Mandatory Cost; (ii) each Base Rate Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Base Rate Loans;
(iii) subject to Section 2.04(h), each Swing Line Loan (other than any AC Swing
Line Loan) shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans; and (iv) each AC Swing Line Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the AC Swing Rate plus the
Applicable Rate for Eurocurrency Rate Loans plus (in the case of an AC Swing
Line Loan of the Swing Line Lender which is lent from a Lending Office in the
United Kingdom or a Participating Member State) the Mandatory Cost.
     (b) (i) If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.
     (ii) If any amount (other than principal of any Loan) payable by any
Borrower under any Loan Document is not paid when due (without regard to any
applicable grace

-54-



--------------------------------------------------------------------------------



 



periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
     (iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
     (iv) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     2.09. Fees. In addition to certain fees described in Sections 2.03(i) and
(j):
     (a) Commitment Fee. The Company shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Applicable
Revolving Credit Percentage, a commitment fee (the “Commitment Fee”) in Dollars
equal to the Applicable Rate for Commitment Fees times the actual daily amount
by which the Revolving Credit Facility exceeds the sum of (i) the Outstanding
Amount of Revolving Credit Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.15. The Commitment
Fee shall accrue at all times during the Availability Period, including at any
time during which one or more of the conditions in Article IV is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing with September 30, 2011, and on
the last day of the Availability Period. The Commitment Fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.
     (b) Other Fees. (i) The Company shall pay to MLPFS and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.
     (ii) The Company shall pay to the Arrangers (other than MLPFS), in Dollars,
such fees as shall have been separately agreed upon on or prior to the Closing
Date in writing in connection with this Agreement in the amounts and at the
times so specified. Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

-55-



--------------------------------------------------------------------------------



 



     2.10. Computation of Interest and Fees; Retroactive Adjustments of
Applicable Rate.
     (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice. Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be prima facie evidence for all purposes,
absent demonstrable error.
     (b) If, as a result of any restatement of or other adjustment to the
financial statements of the Company or for any other reason (other than a
restatement of or adjustment to such financial statements by reason of a
required change in GAAP), the Company or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Company as of any applicable
date was inaccurate and (ii) a proper calculation of the Consolidated Leverage
Ratio would have resulted in higher pricing for such period, the Company shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders or the L/C Issuer, as the case may be,
promptly on demand by the Administrative Agent (or, after the occurrence of an
actual or deemed entry of an order for relief with respect to the Company under
the Bankruptcy Code of the United States, automatically and without further
action by the Administrative Agent, any Lender or the L/C Issuer), an amount
equal to the excess of the amount of interest and fees that should have been
paid for such period over the amount of interest and fees actually paid for such
period. This paragraph shall not limit the rights of the Administrative Agent,
any Lender or the L/C Issuer, as the case may be, under Section 2.03(i) or
2.08(b)or under Article VIII. The Company’s obligations under this paragraph
shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder for the limited period ending one month
following the date of the annual audited financial statements of the Company and
its Subsidiaries that include the period during which such termination and
repayment occurred.
     2.11. Evidence of Debt. (a) The Credit Extensions made by each Lender shall
be evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest

-56-



--------------------------------------------------------------------------------



 



error. Upon the request of any Lender to a Borrower made through the
Administrative Agent, such Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to such Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount, currency and maturity of its Loans and payments with respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
     2.12. Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrowers shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein and except with respect to principal of and
interest on Loans denominated in an Alternative Currency, all payments by the
Borrowers hereunder shall be made to the Administrative Agent, for the account
of the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
2:00 p.m. on the date specified herein. Except as otherwise expressly provided
herein, all payments by the Borrowers hereunder with respect to principal and
interest on Loans denominated in an Alternative Currency shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in such
Alternative Currency and in Same Day Funds not later than the Applicable Time
specified by the Administrative Agent on the dates specified herein. Without
limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States. If, for
any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars for the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue. If any payment to be made by any Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
     (b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the

-57-



--------------------------------------------------------------------------------



 



Administrative Agent may assume that such Lender has made such share available
on such date in accordance with Section 2.02 (or, in the case of a Borrowing of
Base Rate Loans, that such Lender has made such share available in accordance
with and at the time required by Section 2.02) and may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. In
such event, if a Lender has not in fact made its share of the applicable
Borrowing available to the Administrative Agent, then the applicable Lender and
the applicable Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in Same Day Funds with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the Overnight
Rate, plus any administrative, processing or similar fees customarily charged by
the Administrative Agent in connection with the foregoing, and (B) in the case
of a payment to be made by such Borrower, the interest rate applicable to Base
Rate Loans. If such Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to such Borrower the amount of such interest paid by
such Borrower for such period. If such Lender pays its share of the applicable
Borrowing to the Administrative Agent, then the amount so paid shall constitute
such Lender’s Loan included in such Borrowing. Any payment by such Borrower
shall be without prejudice to any claim such Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
     (ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the L/C Issuer, as the case
may be, the amount due. In such event, if such Borrower has not in fact made
such payment, then each of the Appropriate Lenders or the L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.
     A notice of the Administrative Agent to any Lender or any Borrower with
respect to any amount owing under this subsection (b) shall be conclusive,
absent manifest error.
     (c) [Reserved].
     (d) Failure to Satisfy Conditions Precedent. If any Lender makes available
to the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in
Article IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

-58-



--------------------------------------------------------------------------------



 



     (e) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Term Loans and Revolving Credit Loans, to fund participations
in Letters of Credit and Swing Line Loans and to make payments pursuant to
Section 11.04(c) are several and not joint. The failure of any Lender to make
any Loan, to fund any such participation or to make any payment under
Section 11.04(c) on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its Loan, to
purchase its participation or to make its payment under Section 11.04(c).
     (f) Funding Source. Nothing herein shall be deemed to obligate any Lender
to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
     (g) Insufficient Funds. If at any time insufficient funds are received by
and available to the Administrative Agent to pay fully all amounts of principal,
L/C Borrowings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and L/C Borrowings then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and L/C Borrowings
then due to such parties.
     2.13. Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Documents at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations and Swing Line Loans of the other Lenders,
or make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of Obligations in respect of the Facilities then due and
payable to the Lenders or owing (but not due and payable) to the Lenders, as the
case may be, provided that:

-59-



--------------------------------------------------------------------------------



 



     (i) if any such participations or subparticipations are purchased and all
or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
     (ii) the provisions of this Section shall not be construed to apply to
(w) any payment made by or on behalf of a Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (x) the application of Cash
Collateral provided for in Section 2.14, or (y) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to the Company or any
Affiliate thereof (as to which the provisions of this Section shall apply), or
(z) any payment of consideration for executing any amendment, waiver or consent
in connection with this Agreement so long as such consideration has been offered
to all consenting Lenders.
     Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
     2.14. Cash Collateral.
     (a) Certain Credit Support Events. Upon the request of the Administrative
Agent or the L/C Issuer (i) if the L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing, or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrowers shall, in each
case, immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Revolving Credit Lender that
is a Defaulting Lender, immediately upon the request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrowers shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.15(a)(iv) and any Cash
Collateral provided by such Defaulting Lender) (it being understood that the
Administrative Agent may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in accordance with this Section 2.14(a) in order to protect against the results
of exchange rate fluctuations).
     (b) Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. Each
Borrower, and to the extent provided by any Revolving Credit Lender, such
Revolving Credit Lender, will grant to (and subjects to the control of) the
Administrative Agent, for the benefit of the Administrative Agent, the L/C
Issuer and the Revolving Credit Lenders (including the Swing Line Lender), and
will agree to maintain, a first priority security interest in all such cash,
deposit accounts and all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of

-60-



--------------------------------------------------------------------------------



 



the foregoing, all as security for the obligations to which such Cash Collateral
may be applied pursuant to Section 2.14(c). If at any time the Administrative
Agent determines that Cash Collateral is subject to any right or claim of any
Person other than the Administrative Agent as herein provided, or that the total
amount of such Cash Collateral is less than the applicable Fronting Exposure and
other obligations secured thereby, the Borrowers or the relevant Defaulting
Lender will, promptly upon demand by the Administrative Agent, pay or provide to
the Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
     (c) Application. Notwithstanding anything to the contrary contained in this
Agreement (except for and subject to Section 2.14(d)), Cash Collateral provided
under any of this Section 2.14 or Sections 2.03, 2.04, 2.05, 2.15 or 8.02 in
respect of Letters of Credit or Swing Line Loans shall be held and applied to
the satisfaction of the specific L/C Obligations, or Swing Line Loans,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Defaulting Lender, any interest accrued on such obligation) and
other obligations for which the Cash Collateral was so provided, prior to any
other application of such property as may be provided for herein.
     (d) Release. Cash Collateral (or the appropriate portion thereof) provided
to reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Revolving Credit Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.14
may be otherwise applied in accordance with Section 8.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
     2.15. Defaulting Lenders.
     (a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
     (i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
     (ii) Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any

-61-



--------------------------------------------------------------------------------



 



amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder; third, if so
determined by the Administrative Agent or requested by the L/C Issuer or Swing
Line Lender, to be held as Cash Collateral for future funding obligations of
that Defaulting Lender of any participation in any Swing Line Loan or Letter of
Credit; fourth, as the Company may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Company, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, to
the payment of any amounts owing to any Borrower as a result of any judgment of
a court of competent jurisdiction obtained by such Borrower against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.15(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
     (iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Company shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(i).
     (iv) Reallocation of Applicable Revolving Credit Percentages to Reduce
Fronting Exposure. During any period in which there is a Revolving Credit Lender
that is a Defaulting Lender, for purposes of computing the amount of the
obligation of each non-Defaulting Lender to acquire, refinance or fund
participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Applicable Revolving Credit Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Revolving
Credit Commitment of that Defaulting Lender; provided, that, (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default exists; and (ii) the
aggregate obligation

-62-



--------------------------------------------------------------------------------



 



of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Revolving Credit Commitment of that non-Defaulting Lender
minus (2) the aggregate Outstanding Amount of the Revolving Credit Loans of that
Revolving Credit Lender.
     (b) Defaulting Lender Cure. If the Company, the Administrative Agent, and
in the case of the Revolving Credit Lender that is a Defaulting Lender, the
Swing Line Lender and the L/C Issuer, agree in writing in their sole discretion
that a Defaulting Lender should no longer be deemed to be a Defaulting Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
any Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.
     2.16. Designated Borrowers.
     (a) Effective as of the date hereof Parexel International Holding, B.V., a
private company with limited liability (besloten vennootschap met beperkte
aansprakelijkheid) organized under the laws of the Netherlands, shall be a
“Designated Borrower” hereunder and may receive Loans for its account on the
terms and conditions set forth in this Agreement.
     (b) The Company may at any time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), designate any
one or more additional Subsidiaries of the Company (an “Applicant Borrower”) as
a Designated Borrower to receive Loans hereunder by delivering to the
Administrative Agent (which shall promptly deliver counterparts thereof to each
Lender) a duly executed notice and agreement in substantially the form of
Exhibit G (a “Designated Borrower Request and Assumption Agreement”). The
parties hereto acknowledge and agree that prior to any Applicant Borrower
becoming entitled to utilize the credit facilities provided for herein the
Administrative Agent and the Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information, in form, content and scope reasonably satisfactory to the
Administrative Agent, as may be required by the Administrative Agent or the
Required Lenders in their reasonable discretion, and Notes signed by such new
Borrowers to the extent any Lenders so require. If the Administrative Agent and
the Required Lenders agree that an Applicant Borrower shall be entitled to
receive Loans hereunder, then promptly following receipt of all such requested
resolutions, incumbency certificates, opinions of counsel and other documents or
information, the Administrative Agent shall send a notice in substantially the
form of Exhibit H (a “Designated Borrower Notice”) to the Company and the
Lenders

-63-



--------------------------------------------------------------------------------



 



specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Committed Loan Notice or Letter of Credit Application may be
submitted by or on behalf of such Designated Borrower until the date five
Business Days after such effective date; and provided further, that effective as
of the date hereof, the Administrative Agent and the Required Lenders agree that
each of the Subsidiaries listed on Schedule 5.12 may become a “Designated
Borrower” pursuant hereto (subject to satisfaction of the other conditions set
forth in this Section 2.16) without any requirement of further consent from the
Required Lenders or the Administrative Agent so long as such Subsidiary is
either a Domestic Subsidiary or a Subsidiary organized under the laws of the
United Kingdom, the Netherlands, or a jurisdiction in which each Lender is
permitted under applicable Law to make Loans and other Credit Extensions to such
Subsidiary in accordance with the terms of this Agreement and the other Loan
Documents.
     (c) The Obligations of the Company and each Designated Borrower that is a
Domestic Subsidiary shall be joint and several in nature. The Obligations of all
Designated Borrowers that are Foreign Subsidiaries shall be several in nature.
     (d) Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.16 hereby irrevocably appoints the Company
as its agent for all purposes relevant to this Agreement and each of the other
Loan Documents, including (i) the giving and receipt of notices, (ii) the
execution and delivery of all documents, instruments and certificates
contemplated herein and all modifications hereto, and (iii) the receipt of the
proceeds of any Loans made by the Lenders to any such Designated Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by the Company, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to the Company in accordance with the terms of
this Agreement shall be deemed to have been delivered to each Designated
Borrower.
     (e) The Company may from time to time, upon not less than 10 Business Days’
notice from the Company to the Administrative Agent (or such shorter period as
may be agreed by the Administrative Agent in its sole discretion), terminate a
Designated Borrower’s status as such, provided that there are no outstanding
Loans payable by such Designated Borrower, or other amounts payable by such
Designated Borrower on account of any Loans made to it, as of the effective date
of such termination. The Administrative Agent will promptly notify the Lenders
of any such termination of a Designated Borrower’s status and shall execute such
instruments or agreements reasonably requested by the Company evidencing such
release.
     2.17. Increase in Revolving Credit Facility.
     (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Revolving Credit Lenders), the Company may, not more than four (4) times
(including all such requests made pursuant to

-64-



--------------------------------------------------------------------------------



 



Section 2.18(a) below) after the Closing Date over the term of this Agreement,
request an increase in the Revolving Credit Facility by an aggregate amount (for
all such requests) not to exceed $100,000,000; provided that (i) in no event
shall the Revolving Credit Facility (after giving effect to all requested
increases therein) exceed $400,000,000 and (ii) in no event shall the aggregate
amount of increases in respect of the Revolving Credit Facility effected under
this Section 2.17(a), plus the aggregate amount of increases in respect of the
Term Facility effected under Section 2.18(a) exceed $100,000,000. At the time of
sending such notice, the Company (in consultation with the Administrative Agent)
shall specify the time period within which each Revolving Credit Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Revolving Credit Lenders).
     (b) Lender Elections to Increase. Each Revolving Credit Lender shall notify
the Administrative Agent within such time period whether or not it agrees to
increase its Revolving Credit Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Revolving Credit Percentage of
such requested increase. Any Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Revolving Credit
Commitment.
     (c) Notification by Administrative Agent; Additional Revolving Credit
Lenders. The Administrative Agent shall notify the Company and each Revolving
Credit Lender of the Revolving Credit Lenders’ responses to each request made
hereunder. To achieve the full amount of a requested increase, and subject to
the approval of the Administrative Agent, the Swing Line Lender and the L/C
Issuer (which approvals shall not be unreasonably withheld), the Company may
also invite additional Eligible Assignees, or any other Person (other than the
Company or any Affiliate of the Borrower) reasonably acceptable to the
Administrative Agent, the Swing Line Lender and the L/C Issuer (together with
any existing Revolving Credit Lender participating in any such increase, each,
an “Increasing Revolving Credit Lender”) to become Revolving Credit Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.
     (d) Effective Date and Allocations. If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
Company shall determine (i) the final allocation of such increase among
Increasing Revolving Credit Lenders and Schedule 2.01 shall be automatically
updated to reflect the same and (ii) the effective date (the “Revolving Credit
Increase Effective Date”) of any such increase. The Administrative Agent shall
promptly notify the Company and the Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date signed by a Responsible Officer of such Loan Party (i) certifying
and attaching the resolutions adopted by such Loan Party approving or consenting
to such increase, and (ii) in the case of the Company, certifying that, before
and after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Revolving Credit Increase Effective Date, except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they are true and correct as of such earlier

-65-



--------------------------------------------------------------------------------



 



date, and except that for purposes of this Section 2.17, the representations and
warranties contained in subsections (a) and (b) of Section 5.04 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01, (B) the Company shall be in pro forma
compliance with each of the financial covenants set forth in Section 7.11 after
giving effect to any such increase and (C) no Default or Event of Default
exists. The Borrowers shall prepay any Revolving Credit Loans outstanding on the
Revolving Credit Increase Effective Date (and pay any additional amounts
required pursuant to Section 3.05) to the extent necessary to keep the
outstanding Revolving Credit Loans ratable with any revised Applicable Revolving
Credit Percentages arising from any nonratable increase in the Revolving Credit
Commitments under this Section.
     (f) Term of Increase. Any incremental Revolving Credit Loans made pursuant
to any increase in the Revolving Credit Facility shall be made on the same terms
(including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Revolving Credit
Loans (it being understood that customary arrangement or commitment fees payable
to one or more Arrangers (or their Affiliates) or one or more Increasing
Revolving Credit Lenders, as the case may be, may be different than those paid
with respect to the Lenders under the Revolving Credit Facility on or prior to
the Closing Date or with respect to any other Increasing Revolving Credit Lender
in connection with any other increase in the Revolving Credit Facility pursuant
to this Section 2.17).
     (g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.
     2.18. Increase in Term Facility.
     (a) Request for Increase. Provided there exists no Default or Event of
Default, upon notice to the Administrative Agent (which shall promptly notify
the Term Lenders), the Company may, not more than four (4) times (including all
such requests made pursuant to Section 2.17(a) above) after the Closing Date
over the term of this Agreement, request an increase in the Term Facility by an
aggregate amount (for all such requests) not to exceed $100,000,000; provided
that (i) in no event shall the Term Facility (after giving effect to all
requested increases therein) exceed an amount equal to $200,000,000 and (ii) in
no event shall the aggregate amount of increases in respect of the Term Facility
effected under this Section 2.18(a), plus the aggregate amount of increases in
respect of the Revolving Credit Facility effected under Section 2.17(a) exceed
$100,000,000. At the time of sending such notice, the Company (in consultation
with the Administrative Agent) shall specify the time period within which each
Term Lender is requested to respond (which shall in no event be less than ten
Business Days from the date of delivery of such notice to the Term Lenders).
     (b) Lender Elections to Increase. Each Term Lender shall notify the
Administrative Agent within such time period whether or not it agrees to
participate in such increase in the Term Facility and, if so, whether by an
amount equal to, greater than, or less than its Applicable Percentage of such
requested increase. Any Term Lender not responding within such time period shall
be deemed to have declined to participate in such increase in the Term Facility.

-66-



--------------------------------------------------------------------------------



 



     (c) Notification by Administrative Agent; Additional Term Lenders. The
Administrative Agent shall notify the Company and each Term Lender of the Term
Lenders’ responses to each request made hereunder. To achieve the full amount of
a requested increase, and subject to the approval of the Administrative Agent
(which approval shall not be unreasonably withheld), the Company may also invite
additional Eligible Assignees or any other Person (other than the Company or any
Affiliate of the Borrower) reasonably acceptable to the Administrative Agent
(together with any existing Term Lender participating in any such increase,
each, an “Increasing Term Lender”) to become Term Lenders pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.
     (d) Effective Date and Allocations. If the Term Facility is increased in
accordance with this Section, the Administrative Agent and the Borrowers shall
determine (i) the final allocation of such increase among Increasing Term
Lenders and Schedule 2.01 shall be automatically updated to reflect the same and
(ii) the effective date (the “Term Loan Increase Effective Date”) of any such
increase. The Administrative Agent shall promptly notify the Company and the
Term Lenders of the final allocation of such increase and the Term Loan Increase
Effective Date.
     (e) Conditions to Effectiveness of Increase. As a condition precedent to
such increase, the Company shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Term Loan Increase Effective Date
signed by a Responsible Officer of such Loan Party (i) certifying and attaching
the resolutions adopted by such Loan Party approving or consenting to such
increase, and (ii) in the case of the Company, certifying that, before and after
giving effect to such increase, (A) the representations and warranties contained
in Article V and the other Loan Documents are true and correct on and as of the
Term Loan Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.18, the representations and warranties contained in
subsections (a) and (b) of Section 5.04 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, (B) the Company shall be in pro forma compliance with each of the
financial covenants set forth in Section 7.11 after giving effect to any such
increase and (C) no Default exists.
     (f) Term of Increase. Any Incremental Term Loans made pursuant to any
increase in the Term Facility shall be made on the same terms (including,
without limitation, interest terms, payment terms and maturity terms), and shall
be subject to the same conditions as existing Term Loans (it being understood
that customary arrangement or commitment fees payable to one or more arrangers
(or their affiliates) or one or more Increasing Term Lenders, as the case may
be, may be different than those paid with respect to the Lenders under the Term
Facility on or prior to the Closing Date or with respect to any other Increasing
Term Lender in connection with any other increase in the Term Facility pursuant
to this Section 2.18) provided, however, that at the election of the Company the
Incremental Term Loans may be implemented through additional new tranches of
term loans instead of being implemented as an increase in the existing Term
Facility with (i) a final maturity date occurring later than the Maturity Date
for the existing Term Facility, (ii) a longer weighted average life to maturity
of the Incremental Term Loans than the weighted average life to maturity of the
existing Term Loans, (iii) interest

-67-



--------------------------------------------------------------------------------



 



rates and amortization schedules applicable to the Incremental Term Loans
determined by the Company and the Increasing Term Lenders, and (iv) with such
other changes as may be approved by the Required Lenders.
     (g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary. Notwithstanding any other provision of
any Loan Document to the contrary, the Loan Documents may be amended by the
Administrative Agent, the Company and the applicable Increasing Term Lenders to
provide for terms applicable to each Incremental Term Loan in accordance with
the terms set forth in Section 2.18(f) as the Company and the Administrative
Agent shall deem necessary or advisable to reflect the establishment of any such
new tranche of Incremental Term Loans. The Incremental Term Loans shall in all
cases rank pari passu in right of payment with the Revolving Credit Loans and
the existing Term Loans
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
     3.01. Taxes. (a) Payments Free of Taxes; Obligation to Withhold; Payments
on Account of Taxes. (i) Any and all payments by or on account of any obligation
of the respective Borrowers hereunder or under any other Loan Document shall to
the extent permitted by applicable Laws be made free and clear of and without
reduction or withholding for any Taxes. If, however, applicable Laws require any
Borrower or the Administrative Agent to withhold or deduct any Tax, such Tax
shall be withheld or deducted in accordance with such Laws as determined by such
Borrower or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
     (ii) If any Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by such Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
with respect to Indemnified Taxes or Other Taxes (including deductions with
respect to Indemnified Taxes or Other Taxes applicable to additional sums
payable under this Section) the Administrative Agent, Lender or L/C Issuer, as
the case may be, receives an amount equal to the sum it would have received had
no such withholding or deduction been made.
     (iii) If any Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) such Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) such Borrower or the Administrative Agent, to the
extent required by such Laws, shall timely

-68-



--------------------------------------------------------------------------------



 



pay the full amount so withheld or deducted by it to the relevant Governmental
Authority in accordance with such Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes or Other Taxes,
the sum payable by such Borrower shall be increased as necessary so that after
any required withholding or the making of all required deductions with respect
to Indemnified Taxes or Other Taxes (including deductions with respect to
Indemnified Taxes or Other Taxes applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
     (b) Payment of Other Taxes by the Borrowers. Without limiting the
provisions of subsection (a) above, each Borrower shall timely pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable Laws.
     (c) Tax Indemnifications. (i) Without limiting the provisions of subsection
(a) or (b) above, each Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and the L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by such Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or the L/C Issuer, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. Each
Borrower shall also, and does hereby, indemnify the Administrative Agent, and
shall make payment in respect thereof within 10 days after demand therefor, for
any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection. A reasonably detailed certificate as to the amount of any such
payment or liability and the reasons therefor delivered to a Borrower by a
Lender or the L/C Issuer (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender or the L/C
Issuer, shall be conclusive absent manifest error. Any such claim against a
Borrower must be made within 180 days of the payment by the Administrative
Agent, the Lender, or the L/C Issuer to which such claim relates.
     (ii) Without limiting the provisions of subsection (a) or (b) above, each
Lender and the L/C Issuer shall, and does hereby, indemnify each Borrower and
the Administrative Agent, and shall make payment in respect thereof within
10 days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for such Borrower or the
Administrative Agent) incurred by or asserted against such Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or the L/C Issuer, as the case may be, to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or the L/C Issuer, as the case may be, to such Borrower
or the Administrative Agent pursuant to subsection (e). Each Lender and the L/C
Issuer hereby authorizes the Administrative Agent to set off and apply any and
all amounts at any time owing to such Lender or the L/C Issuer, as the case may
be, under this Agreement or any

-69-



--------------------------------------------------------------------------------



 



other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender or the L/C Issuer, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
other Obligations.
     (d) Evidence of Payments. Upon request by a Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by such Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, such Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to such Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to such
Borrower or the Administrative Agent, as the case may be.
     (e) Status of Lenders; Tax Documentation.
     (i) Each Lender shall deliver to the Company and to the Administrative
Agent, at the time or times prescribed by applicable Laws or when reasonably
requested by the Company or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Company or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the respective Borrowers hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the respective Borrowers pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions.
     (ii) Without limiting the generality of the foregoing, if a Borrower is
resident for tax purposes in the United States,
     (A) any Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code shall deliver to the Company and the
Administrative Agent executed originals of Internal Revenue Service Form W-9 or
such other documentation or information prescribed by applicable Laws or
reasonably requested by the Company on behalf of such Borrower or the
Administrative Agent as will enable such Borrower or the Administrative Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and
     (B) each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the Company
and the Administrative Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender

-70-



--------------------------------------------------------------------------------



 



becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Company on behalf of such Borrower or the Administrative Agent,
but only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:
     (I) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
     (II) executed originals of Internal Revenue Service Form W-8ECI,
     (III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
     (IV) in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of such
Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) executed originals of Internal Revenue Service Form W-8BEN, or
     (V) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit such Borrower or the Administrative
Agent to determine the withholding or deduction required to be made.
     (iii) If a payment made to a Foreign Lender under this Agreement or the
other Loan Documents would be subject to U.S. federal withholding Tax imposed by
FATCA if such Foreign Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Foreign Lender shall deliver to the
Company or the Administrative Agent, at the time or times prescribed by Law and
at such time or times reasonably requested by the Company or the Administrative
Agent, such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Company or the Administrative Agent as may be
necessary for the Borrowers or the Administrative Agent to comply with its
obligations under FATCA, to determine that such Foreign Lender has or has not
complied with such Foreign Lender’s obligations under FATCA and, as necessary,
to determine the amount to deduct and withhold from such payment.
     (iv) Each Lender shall promptly (A) notify the Company and the
Administrative Agent of any change in circumstances which would modify or render

-71-



--------------------------------------------------------------------------------



 



invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that any
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
     (v) Each of the Borrowers shall promptly deliver to the Administrative
Agent or any Lender, as the Administrative Agent or such Lender shall reasonably
request, on or prior to the Closing Date (or such later date on which it first
becomes a Borrower), and in a timely fashion thereafter, such documents and
forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by such Borrower, as are required to
be furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.
     (f) Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or the L/C Issuer, or have any obligation to pay to
any Lender or the L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or the L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or the L/C Issuer determines, in its
sole discretion (exercised in good faith), that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by any Borrower or with
respect to which any Borrower has paid additional amounts pursuant to this
Section, it shall pay to such Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by such
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent, such Lender or the L/C Issuer, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that each Borrower, upon the
request of the Administrative Agent, such Lender or the L/C Issuer, agrees to
repay the amount paid over to such Borrower (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the L/C Issuer in the event the
Administrative Agent, such Lender or the L/C Issuer is required to repay such
refund to such Governmental Authority. This subsection shall not be construed to
require the Administrative Agent, any Lender or the L/C Issuer to make available
its tax returns (or any other information relating to its taxes that it deems
confidential) to any Borrower or any other Person.
     3.02. Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
(whether denominated in Dollars or an Alternative Currency) whose interest is
determined by reference to the Eurocurrency Rate (or the Swing Rate, in the case
of any AC Swing Line Loan), or to determine or charge interest rates based upon
the Eurocurrency Rate (or the Swing Rate, in the case of any AC Swing Loan), or
any Governmental Authority has imposed material restrictions on the authority of
such Lender to

-72-



--------------------------------------------------------------------------------



 



purchase or sell, or to take deposits of, Dollars or any Alternative Currency in
the applicable interbank market, then, on notice thereof by such Lender to the
Company through the Administrative Agent, (i) any obligation of such Lender to
make or continue Eurocurrency Rate Loans (or AC Swing Loans) in the affected
currency or currencies or, in the case of Eurocurrency Rate Loans in Dollars, to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended, and
(ii) if such notice asserts the illegality of such Lender making or maintaining
Base Rate Loans the interest rate on which is determined by reference to the
Eurocurrency Rate component of the Base Rate, the interest rate on which Base
Rate Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurocurrency
Rate component of the Base Rate, in each case until such Lender notifies the
Administrative Agent and the Company that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrowers
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay all such Eurocurrency Rate Loans (or AC Swing Line Loans) or, if
applicable and such Loans are denominated in Dollars, convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurocurrency Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurocurrency Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurocurrency Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurocurrency Rate, the Administrative Agent shall during
the period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurocurrency Rate component thereof until the
Administrative is advised in writing by such Lender that it is no longer illegal
for such Lender to determine or charge interest rates based upon the
Eurocurrency Rate. Upon any such prepayment or conversion, the Borrowers shall
also pay accrued interest on the amount so prepaid or converted.
     3.03. Inability to Determine Rates. If the Required Lenders determine that
for any reason in connection with any request for an AC Swing Line Loan or a
Eurocurrency Rate Loan or a conversion to or continuation thereof that
(a) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such AC Swing Line Loan or
Eurocurrency Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurocurrency Rate for any requested Interest Period with respect
to a proposed Eurocurrency Rate Loan (whether denominated in Dollars or an
Alternative Currency), the Swing Rate in connection with an AC Swing Line Loan
or in connection with an existing or proposed Base Rate Loan, or (c) the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan or the Swing Rate in connection with an AC Swing Line
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Company and each
Lender. Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans and the obligation of the Swing Line Lender to make or
maintain AC Swing Line Loans in the affected currency or currencies shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurocurrency Rate component of the Base Rate, the
utilization of the Eurocurrency Rate component in determining the Base Rate
shall be suspended, in each case until the Administrative Agent (upon the
instruction of the Required Lenders) revokes such

-73-



--------------------------------------------------------------------------------



 



notice. Upon receipt of such notice, the Company may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurocurrency Rate Loans or
any Borrowing of any AC Swing Line Loan in the affected currency or currencies
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans (in the case of any Eurocurrency Rate Loan)
or a Borrowing of Swing Line Loans denominated in Dollars (in the case of any AC
Swing Line Loan) in the amount specified therein.
     3.04. Increased Costs; Reserves on Eurocurrency Rate Loans.
     (a) Increased Costs Generally. If any Change in Law shall:
     (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except (A) any reserve requirement contemplated by Section 3.04(e)
and (B) the requirements of the Bank of England and the Financial Services
Authority or the European Central Bank reflected in the Mandatory Cost, other
than as set forth below) or the L/C Issuer;
     (ii) subject any Lender or the L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit, AC line Loan or any Eurocurrency Rate Loan made by it, or
change the basis of taxation of payments to such Lender or the L/C Issuer in
respect thereof (except for Indemnified Taxes or Other Taxes covered by
Section 3.01 and the imposition of, or any change in the rate of, any Excluded
Tax payable by such Lender or the L/C Issuer);
     (iii) result in the failure of the Mandatory Cost, as calculated hereunder,
to represent the cost to any Lender of complying with the requirements of the
Bank of England and/or the Financial Services Authority or the European Central
Bank in relation to its making, funding or maintaining Eurocurrency Rate Loans
or any AC Swing Line Loan; or
     (iv) impose on any Lender or the L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans or AC Swing Line Loans made by such Lender or any Letter of Credit or
participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any AC Swing line Loan or any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
or any AC Swing line Loan (or of maintaining its obligation to participate in
Letter of Credit or any AC Swing Line Loan or to issue any Letter of Credit), or
to reduce the amount of any sum received or receivable by such Lender or the L/C
Issuer hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or the L/C Issuer, the Company will pay (or cause the
applicable Designated Borrower to pay) to such Lender (including, the Swing line
Lender) or the L/C Issuer, as the case may be, such additional amount

-74-



--------------------------------------------------------------------------------



 



or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
     (b) Capital Requirements. If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the L/C Issuer’s capital or on the capital of such
Lender’s or the L/C Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the L/C Issuer, to a level below that which such Lender or the
L/C Issuer or such Lender’s or the L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
the L/C Issuer’s policies and the policies of such Lender’s or the L/C Issuer’s
holding company with respect to capital adequacy), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company for any such reduction suffered.
     (c) Certificates for Reimbursement. A certificate of a Lender or the L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or the L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The Company shall pay (or cause the applicable
Designated Borrower to pay) such Lender or the L/C Issuer, as the case may be,
the amount shown as due on any such certificate within 10 days after receipt
thereof.
     (d) Delay in Requests. Failure or delay on the part of any Lender or the
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or the L/C Issuer’s right
to demand such compensation, provided that no Borrower shall be required to
compensate a Lender or the L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
180 days prior to the date that such Lender or the L/C Issuer, as the case may
be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or the L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).
     (e) Reserves. The Company shall pay (or cause the applicable Designated
Borrower to pay) to each Lender (without duplication of any amounts otherwise
paid to such Lender and attributable to Mandatory Costs), (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan or AC Swing Line Loan equal to
the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
absent manifest error), and (ii) as long as such Lender shall be required to
comply with any reserve ratio requirement or analogous

-75-



--------------------------------------------------------------------------------



 



requirement of any other central banking or financial regulatory authority
imposed in respect of the maintenance of the Commitments or the funding of the
Eurocurrency Rate Loans and AC Swing Line Loans, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive), which in each case shall be due and
payable on each date on which interest is payable on such Loan, provided the
Company shall have received at least 10 days’ prior notice (with a copy to the
Administrative Agent) of such additional interest or costs from such Lender. If
a Lender fails to give notice 10 days prior to the relevant Interest Payment
Date, such additional interest or costs shall be due and payable 10 days from
receipt of such notice.
     3.05. Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate (or cause the applicable Designated Borrower to compensate) such
Lender for and hold such Lender harmless from any loss, cost or expense incurred
by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
     (b) any failure by any Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the Company
or the applicable Designated Borrower;
     (c) any failure by any Borrower to make payment of any Loan or drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or
     (d) any assignment of a Eurocurrency Rate Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 11.13;
including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract. The Company shall also
pay (or cause the applicable Designated Borrower to pay) any customary
administrative fees charged by such Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
applicable offshore interbank market for such currency for a comparable amount
and for a comparable period, whether or not such Eurocurrency Rate Loan was in
fact so funded.
     3.06. Mitigation Obligations; Replacement of Lenders. (a) Designation of a
Different Lending Office. If any Lender requests compensation under
Section 3.04, charges a Borrower for Mandatory Costs hereunder, or any Borrower
is required to pay any additional

-76-



--------------------------------------------------------------------------------



 



amount to any Lender, the L/C Issuer, or any Governmental Authority for the
account of any Lender or the L/C Issuer pursuant to Section 3.01, or if any
Lender gives a notice pursuant to Section 3.02, then such Lender or the L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or the L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or the L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or the L/C Issuer, as the case may be. The Company hereby agrees to
pay (or to cause the applicable Designated Borrower to pay) all reasonable costs
and expenses incurred by any Lender or the L/C Issuer in connection with any
such designation or assignment.
     (b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or provides a notice under Section 3.02, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, the Company
may replace such Lender in accordance with Section 11.13.
     3.07. Survival. All of the Borrowers’ obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
     4.01. Conditions of Initial Credit Extension. The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals or telecopies (followed promptly by originals) unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party, each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and each in
form and substance satisfactory to the Administrative Agent and each of the
Lenders:
     (i) executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Company and, if
Advance Funding Arrangements shall exist with respect to funding on the Closing
Date, executed Advance Funding Documentation in form and number reasonably
acceptable to the Administrative Agent;
     (ii) Notes executed by the Borrowers in favor of each Lender requesting
Notes;

-77-



--------------------------------------------------------------------------------



 



     (iii) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party or is to be a party;
     (iv) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that Loan Party is validly existing, in good standing and qualified to
engage in business in its jurisdiction formation or incorporation and each other
jurisdiction reasonably requested by the Administrative Agent;
     (v) a favorable opinion of Wilmer Cutler Pickering Hale and Dorr LLP,
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, covering such matters relating to the Loan Documents and
the transactions contemplated thereby as the Administrative Agent and the
Lenders shall reasonably request and such opinion shall expressly allow
permitted successors and assigns of the Administrative Agent and the Lenders to
rely on such opinion;
     (vi) a favorable opinion of Stek Advocaten B.V., special counsel to the
Administrative Agent, addressed to the Administrative Agent and each Lender, in
form and substance reasonably satisfactory to the Administrative Agent and the
Lenders, covering such matters relating to the Loan Documents and the
transactions contemplated thereby as the Administrative Agent and the Lenders
shall reasonably request;
     (vii) a favorable opinion of Baker & McKenzie Amsterdam N.V., counsel to
Parexel International Holding B.V., addressed to the Administrative Agent and
each Lender, in form and substance reasonably satisfactory to the Administrative
Agent and the Lenders, covering such matters relating to the Loan Documents and
the transactions contemplated thereby as the Administrative Agent and the
Lenders shall reasonably request and such opinion shall expressly allow
permitted successors and assigns of the Administrative Agent and the Lenders to
rely on such opinion;
     (viii) a certificate signed by a Responsible Officer of the Company
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had, either individually or in
the aggregate, a Material Adverse Effect;
     (ix) certificate of a Financial Officer the Company, certifying that the
Company is, and the Company and its Subsidiaries on a consolidated basis are,
Solvent both before and after giving effect to the Transactions;

-78-



--------------------------------------------------------------------------------



 



     (x) evidence that the Existing Credit Agreement and the Existing Term Loan
Facilities have been or substantially concurrently with the Closing Date are
being terminated; and
     (xi) such other assurances, certificates, documents, consents or opinions
as the Administrative Agent, the L/C Issuer, the Swing Line Lender or any Lender
reasonably may require.
     (b) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall have been paid, (ii) all fees
required to be paid to the Lenders on or before the Closing Date shall have been
paid and (iii) unless waived by the Administrative Agent, the Company shall have
paid all reasonable fees, charges and disbursements of counsel to the
Administrative Agent (directly to such counsel if requested by the
Administrative Agent).
Without limiting the generality of the provisions of the last paragraph of
Section 9.03, (i) for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto and (ii) in the event that Advance Funding
Arrangements shall exist, the delivery by any Lender (x) of funds pursuant to
such Advance Funding Arrangements (“Advance Funds”) and (y) its signature page
to this Agreement shall constitute the request, consent and direction by such
Lender to the Administrative Agent (unless expressly revoked by written notice
from such Lender received by the Administrative Agent prior to the earlier to
occur of funding or the Administrative Agent’s declaration that this Agreement
is effective) to withdraw and release to the Borrowers on the Closing Date the
applicable funds of such Lender to be applied to the funding of Loans by such
Lender in accordance with Section 2.02 upon the Administrative Agent’s
determination (made in accordance with and subject to the terms of this
Agreement) that it has received all items expressly required to be delivered to
it under this Section 4.01.
     4.02. Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:
     (a) The representations and warranties of the Borrowers and each other Loan
Party contained in this Agreement, shall be true and correct on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 4.02, the representations and warranties contained in
Sections 5.04(a) and (b) shall be deemed to refer to the most recent statements
furnished pursuant to Sections 6.01(a) and (b), respectively.

-79-



--------------------------------------------------------------------------------



 



     (b) No Default or Event of Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
Swing Line Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.
     (d) If the applicable Borrower is a Designated Borrower (other than Parexel
International Holding B.V.), then the conditions of Section 2.16 to the
designation of such Borrower as a Designated Borrower shall have been met to the
satisfaction of the Administrative Agent.
     (e) In the case of a Credit Extension to be denominated in an Alternative
Currency, there shall not have occurred any change in national or international
financial, political or economic conditions or currency exchange rates or
exchange controls which in the reasonable opinion of the Administrative Agent,
the Required Lenders (in the case of any Loans to be denominated in an
Alternative Currency), the Swing Line Lender (in the case of Swing Line Loans to
be denominated in an Alternative Currency), or the L/C Issuer (in the case of
any Letter of Credit to be denominated in an Alternative Currency) would make it
impracticable for such Credit Extension to be denominated in the relevant
Alternative Currency.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Loans to the other Type or a continuation of
Eurocurrency Rate Loans) submitted by the Company shall be deemed to be a
representation and warranty by the Company that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES
     The Company and each other Loan Party represents and warrants to the
Administrative Agent and the Lenders that:
     5.01. Organization; Powers. Each Borrower and each Material Subsidiary is
duly organized, validly existing and in good standing (to the extent such good
standing is recognized under an applicable jurisdiction) under the laws of the
jurisdiction of its organization, and has all requisite power and authority to
carry on its business as now conducted. Each Subsidiary other than a Material
Subsidiary is duly organized, validly existing and in good standing (to the
extent such good standing is recognized under an applicable jurisdiction) under
the laws of the jurisdiction of its organization, and has all requisite power
and authority to carry on its business as now conducted, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect, each Loan Party and each Subsidiary is qualified
to do business in, and is in good standing in, every jurisdiction where such
qualification is required.
     5.02. Authorization; Enforceability. The Transactions are within each Loan
Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required,

-80-



--------------------------------------------------------------------------------



 



stockholder action. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of each such Loan Party, enforceable against each such Loan Party
that is party thereto in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other Laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at Law.
     5.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable Law or the
Organizational Documents of the Company or any of its Subsidiaries or any order
of any Governmental Authority, (c) will not violate or result in a default under
any indenture, agreement or other instrument binding upon the Company or any of
its Subsidiaries or their assets, or give rise to a right thereunder to require
any payment to be made by the Company or any of its Subsidiaries, and (d) will
not result in the creation or imposition of any Lien on any asset of the Company
or any of its Subsidiaries.
     5.04. Financial Statements; No Material Adverse Effect. (a) The Audited
Financial Statements (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Company and its Subsidiaries as of the
date thereof, including material liabilities for taxes, material commitments and
material Indebtedness.
     (b) The unaudited consolidated balance sheet of the Company and its
Subsidiaries dated March 31, 2011, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (i) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (ii) fairly present in all material respects the financial
condition of the Company and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year-end audit
adjustments.
     (c) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had a
Material Adverse Effect.
     5.05. Properties.
     (a) Each of the Company and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.

-81-



--------------------------------------------------------------------------------



 



     (b) The Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property for
its business, and the use thereof by the Company and its Subsidiaries does not
infringe upon the rights of any other Person, except where the failure to so own
or license or such infringements, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     5.06. Litigation and Environmental Matters.
     (a) There are no actions, suits or proceedings by or before any arbitrator
or Governmental Authority pending against or, to the knowledge of any Loan
Party, threatened against or affecting the Company or any of its Subsidiaries
(i) that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect (other than such matters disclosed on
Schedule 5.06 (collectively, the “Disclosed Matters”)) or (ii) that involve this
Agreement, the other Loan Documents or any of the Transactions.
     (b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.
     (c) Since the date of this Agreement, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or materially increased the likelihood of, a Material Adverse
Effect.
     5.07. Compliance with Laws and Agreements; No Default. Each of the Company
and its Subsidiaries is in compliance with all Laws applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.
     5.08. Investment Company Status. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     5.09. Taxes. Each of the Company and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed
(within any applicable extension) and has paid or caused to be paid all Taxes
required to have been paid by it, except (a) Taxes that are being contested in
good faith by appropriate proceedings and for which the Company or such
Subsidiary, as applicable, has set aside on its books adequate reserves or
(b) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.
     5.10. ERISA Compliance. (a) Each Plan is in compliance in all respects with
the applicable provisions of ERISA, the Code and other Federal or state laws,
except in each case where the failure to do so could not reasonably be expected
to result in a Material Adverse Effect. Each Pension Plan that is intended to be
a qualified plan under Section 401(a) of the

-82-



--------------------------------------------------------------------------------



 



Code has received a favorable determination or opinion letter from the Internal
Revenue Service to the effect that the form (or prototype form) of such Pension
Plan is qualified under Section 401(a) of the Code and the trust related thereto
has been determined by the Internal Revenue Service to be exempt from Federal
income tax under Section 501(a) of the Code, or an application for such a letter
is currently being processed by the Internal Revenue Service or is not yet due.
To the best knowledge of the Loan Parties, nothing has occurred that would
prevent or cause the loss of such tax-qualified status. The representations in
this Section 5.10(a) are limited with respect to Multiemployer Plans by events
that a Loan Party knows about.
     (b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
     (c) (i) No ERISA Event has occurred, and neither the Loan Parties nor any
ERISA Affiliate has knowledge of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event with respect to
any Pension Plan; (ii) each Loan Party and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Loan Parties nor any ERISA Affiliate knows of any facts or circumstances that
could reasonably be expected to cause the funding target attainment percentage
for any such plan to drop below 60% as of the most recent valuation date;
(iv) neither the Loan Parties nor any ERISA Affiliate has incurred any liability
to the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Loan Parties nor
any ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and (vii) no event
or circumstance has occurred or exists that could reasonably be expected to
cause the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan; in each case, provided that this Section 5.10(c) is limited only
as to events that a Loan Party knows with respect to any Multiemployer Plan.
     (d) Neither the Loan Parties nor any ERISA Affiliate maintains or
contributes to, or has any unsatisfied obligation to contribute to, or liability
under, any active or terminated Pension Plan other than Pension Plans not
otherwise prohibited by this Agreement.
     (e) (e) Each Non-U.S. Plan has been maintained in compliance with its terms
and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as could not reasonably be
expected to result in a Material Adverse Effect. All contributions required to
be made with respect to a Non-U.S. Plan have been timely made, except as could
not reasonably be expected to result in a Material Adverse Effect. No Loan
Party, nor any Subsidiary of any Loan Party, has incurred any obligation in
connection with the termination of, or withdrawal from, any Non-U.S. Plan,
except as could not reasonably be

-83-



--------------------------------------------------------------------------------



 



expected to result in a Material Adverse Effect. The present value of the
accrued benefit liabilities (whether or not vested) under each Non-U.S. Plan,
does not exceed the current value of the assets of such Non-U.S. Plan allocable
to such benefit liabilities, except as could not reasonably be expected to
result in a Material Adverse Effect.
     5.11. Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that (a) with
respect to projected financial information, each Loan Party represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time, and (b) to the extent the representations made in
this Section 5.11 relate to CCT or Behavioral and Medical Research, LLC, such
representations are made to the best of the knowledge of each Loan Party.
     5.12. Subsidiaries. As of the date hereof, Schedule 5.12 is a complete list
of each of the Company’s Subsidiaries and such Subsidiary’s jurisdiction of
incorporation.
     5.13. Margin Regulations. Neither the Company nor any of its Subsidiaries
is engaged or will engage in any activities, nor shall use any portion of the
proceeds of the Loans be used for any purpose, which in either case violate or
are inconsistent with the provisions of Regulations U and X of the FRB as now
and from time to time hereafter in effect.
     5.14. Material CF Subsidiaries. The Company hereby represents and warrants
that (a) the Material CF Subsidiaries are the only Subsidiaries that, together
with their own Subsidiaries, accounted for 5% or more of Consolidated EBITDA for
the period of four fiscal quarters ended on March 31, 2011, and (b) no Event of
Default in respect of the Material CF Subsidiaries exists under Section 7.02 on
the date of this Agreement.
     5.15. Specially Designated Nationals or Blocked Persons List. None of the
Borrowers, the Subsidiaries or any Affiliates of the Company are named on OFAC’s
list of Specially Designated Nationals and Blocked Persons.
     5.16. Representations as to Foreign Obligors. Each of the Company and each
Foreign Obligor represents and warrants to the Administrative Agent and the
Lenders that:
     (a) Such Foreign Obligor is subject to civil and commercial Laws with
respect to its obligations under this Agreement and the other Loan Documents to
which it is a party (collectively as to such Foreign Obligor, the “Applicable
Foreign Obligor Documents”), and the execution, delivery and performance by such
Foreign Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

-84-



--------------------------------------------------------------------------------



 



     (b) The Applicable Foreign Obligor Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Obligor is organized and
existing for the enforcement thereof against such Foreign Obligor under the Laws
of such jurisdiction (and such other law as shall be specified in such
documents), and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.
     (c) There is no tax, levy, impost, duty, fee, assessment or other
governmental charge, or any deduction or withholding, imposed by any
Governmental Authority in or of the jurisdiction in which such Foreign Obligor
is organized and existing either (i) on or by virtue of the execution or
delivery of the Applicable Foreign Obligor Documents or (ii) on any payment to
be made by such Foreign Obligor pursuant to the Applicable Foreign Obligor
Documents, except as has been disclosed to the Administrative Agent.
     (d) The execution, delivery and performance of the Applicable Foreign
Obligor Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).
ARTICLE VI.
AFFIRMATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, (except as expressly set forth herein) each
Loan Party shall, and shall cause each Subsidiary to:
     6.01. Financial Statements. The Company will deliver to the Administrative
Agent for further distribution to each Lender:
     (a) within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such

-85-



--------------------------------------------------------------------------------



 



audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied; and
     (b) within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Company and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes.
     6.02. Certificates; Other Information. The Company will deliver to the
Administrative Agent for further distribution to each Lender:
     (a) concurrently with the delivery of the financial statements referred to
in Sections 6.01(a) and (b) (commencing with the delivery of the financial
statements for the fiscal year of the Company ended June 30, 2011), a duly
completed Compliance Certificate, in form and substance reasonably satisfactory
to the Administrative Agent, signed by a Financial Officer of the Company, and
in the event of any change in GAAP used in the preparation of such financial
statements or in the application thereof, specifying the effect of such change
on the financial statements accompanying such certificate (which delivery may,
unless the Administrative Agent, or a Lender requests executed originals, be by
electronic communication including fax or email and shall be deemed to be an
original authentic counterpart thereof for all purposes);
     (b) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Company or any Subsidiary with the SEC, or any Governmental Authority succeeding
to any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be;
     (c) promptly, such additional information regarding the business,
financial, legal or corporate affairs of any Loan Party or any Subsidiary
thereof, or compliance with the terms of the Loan Documents, as the
Administrative Agent may from time to time reasonably request.
     Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(a) and 6.02(b) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
the Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent). Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the

-86-



--------------------------------------------------------------------------------



 



delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Company with any
such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents.
     Each Borrower hereby acknowledges that (a) the Administrative Agent and/or
MLPFS will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of such Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their respective
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (w) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Borrower Materials “PUBLIC,” the Borrowers shall be deemed to have authorized
the Administrative Agent, MLPFS, the L/C Issuer and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrowers or their respective securities for purposes of United
States Federal and state securities laws (provided, however, that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and MLPFS shall be
entitled to treat any Borrower Materials that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not designated “Public
Side Information.” Notwithstanding the foregoing, no Borrower shall be under any
obligation to mark any Borrower Materials “PUBLIC.”
     6.03. Notices. The Company will promptly notify the Administrative Agent
(who shall promptly notify each Lender):
     (a) of the occurrence of any Default or Event of Default;
     (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting any
Borrower or any Affiliate thereof that could reasonably be expected to result in
a Material Adverse Effect;
     (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$10,000,000; and
     (d) any other development that results in, or could reasonably be expected
to result in, a Material Adverse Effect.
     Each notice pursuant to Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto.

-87-



--------------------------------------------------------------------------------



 



     6.04. Existence; Conduct of Business.
     (a) Preserve, renew and keep in full force and effect its legal existence;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution not prohibited under Section 7.03.
     (b) Preserve, renew and keep in full force and effect its rights, licenses,
permits, privileges and franchises material to the conduct of the business of
the Company and its Subsidiaries, taken as a whole, except where the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
     6.05. Payment of Obligations. Pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, (b) the Company or the applicable Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
     6.06. Maintenance of Properties; Insurance. (a) Keep and maintain all
property material to the conduct of the business of the Company and its
Subsidiaries, taken as a whole, in good working order and condition, ordinary
wear and tear excepted, and (b) maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.
     6.07. Books and Records; Inspection Rights.
     (a) Keep proper books of record and account in which full, true and correct
entries are made of all dealings and transactions in relation to its business
and activities.
     (b) Permit any representatives designated by the Administrative Agent or
the Required Lenders, upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested,
provided that such visits shall not occur more than once per calendar year
unless an Event of Default has occurred and is continuing
     6.08. Compliance with Laws. Comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
     6.09. Use of Proceeds. Use the proceeds of the Credit Extensions to
(a) refinance Indebtedness under the Existing Credit Agreement and the Existing
Term Facilities, (b) to finance Permitted Stock Repurchases, and (c) for general
corporate purposes (including, without limitation, for purposes of financing
Permitted Acquisitions) not in contravention of any Law or of any Loan Document.
No part of the proceeds of any Credit Extension will be used, whether

-88-



--------------------------------------------------------------------------------



 



     directly or indirectly, for any purpose that entails a violation of any of
the regulations of the FRB, including Regulations T, U and X.
     6.10. Additional Subsidiaries. In the event the Company acquires,
designates or creates any Material US Subsidiaries or if any existing Subsidiary
becomes or is designated as or is deemed to be a Material US Subsidiary after
the date hereof, the Company shall forthwith promptly (and in any event within
15 Business Days after knowledge of such Subsidiary being or being designated or
deemed to be a Material US Subsidiary) cause such Subsidiary to become a
Subsidiary Guarantor; provided that, at the reasonable discretion of the
Administrative Agent, no such Material US Subsidiary shall be required to become
a Subsidiary Guarantor to the extent that doing so would be reasonably likely to
cause material adverse tax consequences to the Company and its Subsidiaries.
ARTICLE VII.
NEGATIVE COVENANTS
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of
Credit shall remain outstanding, the Loan Parties shall not, nor shall any Loan
Party permit any Subsidiary to:
     7.01. Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Indebtedness set forth in Schedule 7.01, and any extensions, renewals
or replacements of any such Indebtedness to the extent the principal amount
thereof is not increased except by an amount equal to a reasonable premium or
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with such refinancing and by an amount equal to any existing
commitments unutilized thereunder;
     (b) Indebtedness of (i) a Credit Party to a Credit Party, (ii) a Non-Credit
Party to a Non-Credit Party, (iii) a Credit Party to a Non-Credit Party, and
(iv) a Non-Credit Party to a Credit Party in an amount not to exceed the amount
provided for in Section 7.12;
     (c) Guarantees by (i) a Credit Party of Indebtedness of a Credit Party,
(ii) a Non-Credit Party of Indebtedness of a Non-Credit Party, (iii) a
Non-Credit Party of the Indebtedness of a Credit Party, and (iv) a Credit Party
of Indebtedness of a Non-Credit Party in an amount not to exceed the amount
provided for in Section 7.12;
     (d) Indebtedness of the Company or any Subsidiary (i) incurred to finance
the acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations or (ii) assumed in connection with any
Acquisition or any acquisition of a fixed or capital asset; provided that
(x) such Indebtedness described in clause (i) above is incurred prior to or
within 90 days after such acquisition or the completion of such construction or
improvement, (y) such Indebtedness described in clause (ii) above is not
incurred solely in contemplation of such Acquisition or other acquisition and
(z) the aggregate principal amount of Indebtedness permitted by this clause
(d) shall not exceed $40,000,000 at any time outstanding;

-89-



--------------------------------------------------------------------------------



 



     (e) Indebtedness of any Credit Party not otherwise contemplated in the
foregoing clauses provided that (i) the Company is, and the Company and its
Subsidiaries on a consolidated basis are, Solvent upon the incurrence of such
Indebtedness; (ii) the Credit Parties shall be in compliance with each of the
financial covenants set forth in Section 7.11 on a pro forma basis as at the end
of and for the most recently ended period of for fiscal quarters for which
financial statements have been furnished to the Administrative Agent under
Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on March 31, 2011)
(and, at the request of the Administrative Agent, the Company shall deliver to
the Administrative Agent a certificate of a Financial Officer certifying the
foregoing in reasonable detail), and (iii) no Default or Event of Default then
exists or would result after giving effect to the incurrence of such
Indebtedness;
     (f) Indebtedness of the Company or any Subsidiary as an account party in
respect of (i) trade letters of credit and bank guarantees issued on account of
trade obligations, (ii) standby letters of credit and bank guarantees issued in
respect of bids, trade contracts, governmental contracts and leases (other than
Indebtedness for borrowed money), statutory obligations, surety, customs and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business and (iii) surety, customs and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
     (g) Indebtedness in respect of obligations under one or more customary Cash
Pooling Financings;
     (h) Indebtedness of Non-Credit Parties in a principal amount not to exceed
$40,000,000;
     (i) Indebtedness under the Loan Documents; and
     (j) Indebtedness not otherwise permitted by this Section 7.01, in an
aggregate principal amount not to exceed $10,000,000 at any time outstanding.
     7.02. Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues, whether now owned or hereafter acquired, other
than the following:
     (a) Permitted Encumbrances;
     (b) any Lien on any property or asset of the Company or any Subsidiary set
forth in Schedule 7.02; provided that (i) such Lien shall not apply to any other
property or asset of the Company or any Subsidiary and (ii) the amount secured
or benefited thereby is not increased except as contemplated by Section 7.01(a),
and (iii) any renewal or extension of the obligations secured or benefited
thereby is permitted by Section 7.01(a);
     (c) any Lien existing on any property or asset prior to the acquisition
thereof by the Company or any Subsidiary or existing on any property or asset of
any Person that becomes a Subsidiary after the date hereof prior to the time
such Person becomes a Subsidiary; provided that (i) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary, as the case may be, (ii) such Lien shall not apply to any

-90-



--------------------------------------------------------------------------------



 



other property or assets of the Company or any other Subsidiary and (iii) such
Lien shall secure only those obligations which it secures on the date of such
acquisition or the date such Person becomes a Subsidiary (or any refinancing or
replacement of such obligations which does not increase the principal amount of
such obligations), as the case may be;
     (d) (i) Liens securing Indebtedness permitted by Section 7.01(d)(i),
provided that (x) such Liens are incurred prior to or within 90 days after such
acquisition or the completion of such construction or improvement, (y) the
Indebtedness secured thereby does not exceed the cost or fair market value,
whichever is lower, of the property being acquired on the date of acquisition
and (z) such Liens do not at any time encumber any property other than the
property financed by such Indebtedness and (ii) Liens securing Indebtedness
permitted by Section 7.01(d)(ii), provided that (x) such Liens were not created
in contemplation of such Acquisition or such other acquisition and (y) such
Liens do not extend to any assets other than those of the Person so acquired or
the assets so acquired;
     (e) any Liens in the form of cash collateral securing letters of credit;
provided that the Indebtedness secured thereby shall not exceed $20,000,000;
     (f) Liens securing Indebtedness permitted by clause (h) of Section 7.01;
     (g) Liens on the related accounts and assets contained in such accounts
securing a Cash Pooling Financing;
     (h) (i) rights of pledge and set-off arising pursuant to the general
banking conditions declared applicable to Dutch bank accounts and (ii) Liens in
favor of a banking institution arising as a matter of Law encumbering deposits
(including the right of set-off) and which are within the general parameters
customary in the banking industry; and
     (i) Liens not otherwise permitted by this Section 7.02, securing
Indebtedness and other obligations in an aggregate principal amount not to
exceed $10,000,000 at any time outstanding.
     7.03. Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, if at the time
thereof and immediately after giving effect thereto no Default or Event of
Default shall have occurred and be continuing:
     (a) any Subsidiary may merge or consolidate with the Company in a
transaction in which the Company is the surviving corporation;
     (b) any Credit Party may (i) sell, transfer, lease or otherwise Dispose of
its assets (A) to a Credit Party or (B) to a Non-Credit Party in an amount not
to exceed the maximum amount permitted under Section 7.12, or (ii) merge into or
consolidate with a Credit Party (other than the Company);

-91-



--------------------------------------------------------------------------------



 



     (c) any Non-Credit Party may (i) sell, transfer, lease or otherwise Dispose
of its assets to a Non-Credit Party or a Credit Party, or (ii) merge into or
consolidate with a Non-Credit Party, or (iii) merge with a Credit Party if a
Credit Party is the survivor;
     (d) any Subsidiary (other than a Borrower) may liquidate or dissolve if the
Company determines in good faith that such liquidation or dissolution is in the
best interests of the Borrowers taken as a whole and is not materially
disadvantageous to the Lenders, provided that the assets of any such Subsidiary
so liquidated or dissolved shall be distributed to the Company or a wholly-owned
Subsidiary of the Company;
     (e) any Subsidiary may sell, transfer, lease or otherwise Dispose of (in
one transaction or in a series of transactions), assets and properties
(including Equity Interests of any Subsidiary) so long as:
     (i) if any such Disposition shall constitute more than 2% of the
consolidated tangible assets of the Company and its Subsidiaries (as measured at
the time of such Disposition at the end of the most recently ended fiscal
quarter for which financial statements have been furnished to the Administrative
Agent under Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any
such statements, for the fiscal quarter ended on March 31, 2011)), then (i) the
Company shall deliver to the Administrative Agent a certificate of a Financial
Officer attaching calculations reasonably satisfactory to the Administrative
Agent evidencing compliance with Section 7.11 on a pro forma basis as at the end
of and for the most recently ended period of four fiscal quarters for which
financial statements have been furnished to the Administrative Agent under
Section 6.01(a) or Section 6.01(b) (or, prior to the delivery of any such
statements, for the period of four fiscal quarters ended on March 31, 2011),
(iii) demonstrating that pro-forma Consolidated EBITDA for the period of four
fiscal quarters most recently ended for which financial statements have been
furnished to the Administrative Agent under Section 6.01(a) or Section 6.01(b)
(or, prior to the delivery of any such statements, for the period of four fiscal
quarters ended on March 31, 2011) after giving effect to any such disposition is
not more than 10% lower than Consolidated EBITDA for such period without giving
effect to such Disposition, and (iv) certifying that no Default or Event of
Default then exists or would result after giving effect to such Disposition; and
     (ii) such Dispositions shall not, in the aggregate, exceed an amount equal
to 10% of the Company’s consolidated tangible assets as set forth on the
Company’s most recently (at the time of such Disposition) delivered audited
financial statements referred to in Section 6.01(a); and
     (f) any Person that is not a Subsidiary may merge with and into the Company
or any of its wholly-owned Subsidiaries in a Permitted Acquisition or
consolidate with any of its wholly-owned Subsidiaries; provided that if such
Subsidiary is a Credit Party the survivor shall be a Credit Party.
     7.04. Investments. Make or hold any Investments, except:
     (a) Permitted Investments;

-92-



--------------------------------------------------------------------------------



 



     (b) Investments by the Company existing on the date hereof in the capital
stock of its Subsidiaries;
     (c) investments in, including loans and advances made by (i) a Credit Party
to any other Credit Party, (ii) a Non-Credit Party to a Non-Credit Party,
(iii) a Non-Credit Party to a Credit Party, and (iv) a Credit Party to a
Non-Credit Party to the extent permitted by Section 7.12;
     (d) Guarantees and other Indebtedness (to the extent constituting an
Investment) permitted by Section 7.01;
     (e) Investments consisting of Permitted Acquisitions;
     (f) investments in the capital stock or other securities of a Person (not
constituting a Permitted Acquisition) in an amount not to exceed $30,000,000 for
the period from and after the Closing Date;
     (g) the Guaranties;
     (h) Investments set forth on Schedule 7.04; and
     (i) Investments not otherwise permitted by this Section 7.04 in an
aggregate amount not to exceed $10,000,000 at any time outstanding.
     7.05. Swap Contracts. Enter into any Swap Contract, except (a) Swap
Contracts entered into to hedge or mitigate risks to which the Company or any
Subsidiary has actual exposure (other than those in respect of Equity Interests
of the Company or any of its Subsidiaries), and (b) Swap Contracts entered into
in order to effectively cap, collar or exchange interest rates (from fixed to
floating rates, from one floating rate to another floating rate or otherwise)
with respect to any interest-bearing liability or investment of the Company or
any Subsidiary.
     7.06. Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, except (a) the Company may declare and pay dividends with
respect to its Equity Interests payable solely in additional shares of its
common stock, (b) Subsidiaries may declare and pay dividends and other
distributions ratably with respect to their Equity Interests, (c) the Company
may make Restricted Payments pursuant to and in accordance with stock option
plans or other benefit plans for management or employees of the Company and its
Subsidiaries, and (d) Permitted Stock Repurchases.
     7.07. Change in Nature of Business. Engage to any material extent in any
business other than businesses of the type conducted by the Company and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
     7.08. Transactions with Affiliates. Enter into any transaction of any kind
with any of its Affiliates, except (a) whether or not in the ordinary course of
business, (i) at prices and on terms and conditions not materially less
favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (ii) transactions between or

-93-



--------------------------------------------------------------------------------



 



among the Company and its wholly owned Subsidiaries not involving any other
Affiliate and (iii) any Restricted Payment permitted by Section 7.06, (b)
(i) employment and severance arrangements between the Company and its
Subsidiaries and their respective officers and employees in the ordinary course
of business and (ii) the payment of customary fees, compensation, and
out-of-pocket costs to, and indemnities provided on behalf of, directors,
officers and employees of the Company and its Subsidiaries in the ordinary
course of business, and (c) the matters described in Schedule 7.08 hereof. The
CCT Transactions shall not be prohibited by this Section 7.08.
     7.09. Burdensome Agreements. Enter into, incur or permit to exist any
agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Company or any Subsidiary to create, incur
or permit to exist any Lien upon any of its property or assets to secure the
Obligations, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its capital stock or to make or
repay loans or advances to the Company or any other Subsidiary or to Guarantee
Indebtedness of the Company or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement or the other Loan Documents, (ii) the foregoing shall not apply
to restrictions and conditions (x) in those documents, instruments and
agreements identified on Schedule 7.09 and any extension or renewal of, or any
amendment or modification or (in the case of any such documents, instruments and
agreements relating to Indebtedness) refinancing thereof, so long as the scope
of any such restriction or condition is not expanded or (y) pursuant to the
provisions governing Indebtedness permitted pursuant to clause (e) or (h) of
Section 7.01, so long as such restrictions are not more restrictive than any
restriction in this Agreement, (iii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of the
Equity Interests in a Subsidiary or the assets of the Company or a Subsidiary
pending such sale, provided such restrictions and conditions apply only to the
Equity Interests or assets that is to be sold and such sale is permitted
hereunder, (iv) clause (a) of the foregoing shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness; (v) clause (a) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof; and (vi) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to a Cash Pooling
Financing.
     7.10. Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, for any purpose that entails a violation of any of the
regulations of the FRB, including Regulations T, U and X.
     7.11. Financial Covenants.
     (a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any period of four fiscal quarters of the
Company to be less 3.50 to 1.00.
     (b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any period of four fiscal quarters of the Company to be greater
than 3.00 to 1.00:

-94-



--------------------------------------------------------------------------------



 



     7.12. Transfers from Credit Parties to Non-Credit Parties. The Credit
Parties will not allow the sum of (a) outstanding Indebtedness of a Non-Credit
Party to a Credit Party incurred pursuant to Section 7.01(b)(iv), plus (b) the
outstanding Guarantees of Indebtedness of a Non-Credit Party by a Credit Party
incurred pursuant to Section 7.01(c)(iv), plus (c) the fair market value of any
assets disposed of by a Credit Party to a Non-Credit Party pursuant to
Section 7.03(b)(i)(B), net of any transfer to such Credit Party in consideration
of such disposition, plus (d) without duplication of amounts referenced in
clause (c) above, Investments by a Credit Party to a Non-Credit Party pursuant
to Section 7.04(c)(iv), net of any transfer to such Credit Party in
consideration of such Investment, to exceed $50,000,000 at any time.
     7.13. Fiscal Year. Make any change in the manner of determining the date on
which their respective fiscal year ends without giving prior notice to the
Administrative Agent.
     7.14. Amendments. The Company shall not and shall ensure that no Subsidiary
will amend, vary, novate, supplement, supersede, waive or terminate any term of
any Organization Document except in writing (a) with the prior written consent
of the Required Lenders and the Administrative Agent or (b) in a way which could
not be reasonably expected to materially and adversely affect the interests of
the Administrative Agent, the Lenders or the L/C Issuer.
ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES
     8.01. Events of Default. Any of the following shall constitute an Event of
Default:
     (a) Non-Payment. The Borrower or any other Loan Party fails to (i) pay when
and as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation or deposit any funds as
Cash Collateral as and when required hereunder, or (ii) pay within three
Business Days after the same becomes due, any interest on any Loan or on any L/C
Obligation, any fee due hereunder or any other amount payable hereunder or under
any other Loan Document; or
     (b) Specific Covenants. (i) The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 2.14(a), 2.14(b), 6.03,
6.04(a) (with respect to any Borrower’s existence), 6.09 or Article VII; or
     (c) Other Defaults. Any Borrower or any other Loan Party fails to perform
or observe any other covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after notice thereof from the
Administrative Agent to any Borrower (which notice will be given at the request
of any Lender); or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company or any Subsidiary herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

-95-



--------------------------------------------------------------------------------



 



     (e) Cross-Default. (i) Any Loan Party or any Subsidiary thereof fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness (including,
without limitation, Indebtedness under any Guarantee) in excess of the Threshold
Amount, or fails to observe or perform any other agreement or condition relating
to any such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness (or the beneficiary or beneficiaries of a Guarantee) (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity (or such
Guarantee to become payable) or cash collateral in lieu of any such repurchase,
prepayment, defeasance or redemption to be demanded, provided that this clause
(i) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
or as a result of the voluntary sale or transfer of Equity Interests owned by
the Company or any Subsidiary in a transaction not prohibited hereunder; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which a Loan Party or any Subsidiary thereof is the Defaulting
Party (as defined in such Swap Contract) or (B) any Termination Event (as so
defined) under such Swap Contract as to which a Loan Party or any Subsidiary
thereof is an Affected Party (as so defined) and, in either event, the Swap
Termination Value owed by such Loan Party or such Subsidiary as a result thereof
is greater than the Threshold Amount; or
     (f) Insolvency Proceedings, Etc. (i) Any Borrower or any Material
Subsidiary shall (A) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Debtor Relief Law
now or hereafter in effect, (B) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (ii) below, (C) apply for or consent to the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for any
Borrower or any Material Subsidiary or for a substantial part of its assets,
(D) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (E) make a general assignment for the benefit
of creditors or (F) take any action for the purpose of effecting any of the
foregoing or (ii) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (A) liquidation, reorganization or other relief
in respect of any Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Debtor Relief Law now or hereafter in
effect or (B) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrowers or any Material Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered; or
     (g) Inability to Pay Debts; Attachment. Any Borrower or any Material
Subsidiary thereof admits in writing its inability to pay its debts as they
become due; or

-96-



--------------------------------------------------------------------------------



 



     (h) Judgments. There is entered against any Borrower or any Subsidiary one
or more judgments for the payment of money in an aggregate amount (for all such
judgments) in excess of the Threshold Amount and the same shall remain
undischarged or unsatisfied for a period of 30 consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Borrower or any
Subsidiary to enforce any such judgment that is not promptly stayed; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) any Loan Party or any ERISA Affiliate fails to pay when due,
after the expiration of any applicable grace period, any installment payment
with respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or
     (j) Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party
contests in writing the validity or enforceability of any provision of any Loan
Document; or any Loan Party denies in writing that it has any or further
liability or obligation under any provision of any Loan Document, or purports in
writing to revoke, terminate or rescind any provision of any Loan Document; or
     (k) Change of Control. There occurs any Change of Control.
     8.02. Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
     (a) declare the commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrowers;
     (c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights
and remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all

-97-



--------------------------------------------------------------------------------



 



interest and other amounts as aforesaid shall automatically become due and
payable, and the obligation of the Company to Cash Collateralize the L/C
Obligations as aforesaid shall automatically become effective, in each case
without further act of the Administrative Agent or any Lender.
     8.03. Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to Sections 2.14 and 2.15,
be applied by the Administrative Agent in the following order:
     First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
     Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;
     Third, to payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and
other Obligations, ratably among the Lenders and the L/C Issuer in proportion to
the respective amounts described in this clause Third payable to them;
     Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings, ratably among the Lenders and the L/C
Issuer in proportion to the respective amounts described in this clause Fourth
held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.

-98-



--------------------------------------------------------------------------------



 



ARTICLE IX.
ADMINISTRATIVE AGENT
     9.01. Appointment and Authority.
     Each of the Lenders and the L/C Issuer hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuer, and neither any Borrower nor any other Loan Party shall have rights as a
third party beneficiary of any of such provisions.
     9.02. Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrowers or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
     9.03. Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
     (a) shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
     (b) shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and
     (c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.
     The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage

-99-



--------------------------------------------------------------------------------



 



of the Lenders as shall be necessary, or as the Administrative Agent shall
believe in good faith shall be necessary, under the circumstances as provided in
Sections 11.01 and 8.02) or (ii) in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Administrative Agent by the Company, a Lender or the L/C Issuer.
     The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
     9.04. Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or the L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the L/C Issuer unless the Administrative Agent shall have received
notice to the contrary from such Lender or the L/C Issuer prior to the making of
such Loan or the issuance of such Letter of Credit. The Administrative Agent may
consult with legal counsel (who may be counsel for the Company), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.
     9.05. Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     9.06. Resignation of Administrative Agent. The Administrative Agent may at
any time give notice of its resignation to the Lenders, the L/C Issuer and the
Company. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right, with the consent of the Company unless an Event of Default
has occurred and is continuing (such consent not to be

-100-



--------------------------------------------------------------------------------



 



unreasonably withheld), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the L/C Issuer,
with the consent of the Company unless an Event of Default has occurred and is
continuing (such consent not to be unreasonably withheld), appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the Administrative Agent shall notify the Company and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders or
the L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such collateral security until such time as a
successor Administrative Agent is appointed) and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this Section. Upon the acceptance
of a successor’s appointment as Administrative Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Administrative Agent, and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Company to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Company and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 11.04 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring Administrative Agent
was acting as Administrative Agent.
     Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer and Swing Line
Lender, (b) the retiring L/C Issuer and Swing Line Lender shall be discharged
from all of their respective duties and obligations hereunder or under the other
Loan Documents, and (c) the successor L/C Issuer shall issue letters of credit
in substitution for the Letters of Credit, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
     If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition of Defaulting Lender, the Required
Lenders may, to the extent permitted by applicable Law, by notice in writing to
the Company and such Person, remove such Person as Administrative Agent and,
with the consent of the Company unless an Event of Default has occurred and is
continuing (such consent not to be unreasonably withheld), appoint a successor

-101-



--------------------------------------------------------------------------------



 



Administrative Agent. If no such successor shall have been appointed and shall
have accepted such appointment within thirty (30) days (or such earlier day as
shall be agreed by the Required Lenders) (the “Removal Effective Date”), then
such removal shall nonetheless become effective in accordance with notice on the
Removal Effective Date.
     9.07. Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
     9.08. No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, Book Managers or Syndication Agents
listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or the L/C
Issuer hereunder.
     9.09. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on any Borrower)
shall be entitled and empowered, by intervention in such proceeding or otherwise
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(i) and (j), 2.09 and 11.04) allowed in such judicial
proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances

-102-



--------------------------------------------------------------------------------



 



of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.09 and 11.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
the L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or the L/C
Issuer to authorize the Administrative Agent to vote in respect of the claim of
any Lender or the L/C Issuer or in any such proceeding.
     9.10. Collateral and Guaranty Matters. The Lenders and the L/C Issuer
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuer shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) if approved,
authorized or ratified in writing in accordance with Section 11.01;
     (b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.02(d);
     (c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty if (i) such Person ceases to be a Subsidiary as a result of
a transaction not prohibitted hereunder or (ii) such Person shall cease to be a
Material US Subsidiary (it being understood that all Material US Subsidiaries
shall at times be a party to the Subsidiary Guaranty); and
     (d) to release any Designated Borrower from its obligations under this
Agreement (subject to compliance with Section 2.16(e)) (i) if such Person ceases
to be a Subsidiary as a result of a transaction not prohibitted hereunder or
(ii) in accordance with Section 2.16(e).
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor or Designated Borrower from its obligations under the
Subsidiary Guaranty or this Agreement, as applicable, pursuant to this
Section 9.10.
ARTICLE X.
GUARANTY
     10.01. Company Guaranty.
     (a) Guaranty. The Company hereby absolutely and unconditionally guarantees,
as a guaranty of payment and performance and not merely as a guaranty of
collection, prompt payment when due, whether at stated maturity, by required
prepayment, upon acceleration,

-103-



--------------------------------------------------------------------------------



 



demand or otherwise, and at all times thereafter, of any and all of the
Obligations, whether for principal, interest, premiums, fees, indemnities,
damages, costs, expenses or otherwise, of each of the Designated Borrowers to
the Lender Parties, and whether arising hereunder or under any other Loan
Document (including all renewals, extensions, amendments and other modifications
thereof and all costs, attorneys’ fees and expenses incurred by the Lender
Parties in connection with the collection or enforcement thereof) and whether
recovery upon such Obligations may be or hereafter become unenforceable or shall
be an allowed or disallowed claim under any proceeding or case commenced by or
against the Company or any Designated Borrower under any Debtor Relief Laws, and
including interest that accrues after the commencement by or against any
Designated Borrower of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Designated Borrower Obligations”). The
Administrative Agent’s books and records showing the amount of the Guaranteed
Designated Borrower Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon the Company, and conclusive for the
purpose of establishing the amount of such Guaranteed Designated Borrower
Obligations. This Company Guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Guaranteed Designated Borrower
Obligations or any instrument or agreement evidencing any Guaranteed Designated
Borrower Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Designated Borrower Obligations which
might otherwise constitute a defense to the obligations of the Company under
this Company Guaranty, and the Company hereby irrevocably waives any defenses it
may now have or hereafter acquire in any way relating to any or all of the
foregoing.
     (b) Rights of Lender Parties. The Company consents and agrees that the
Lender Parties may, at any time and from time to time, without notice or demand,
and without affecting the enforceability or continuing effectiveness hereof:
(i) amend, extend, renew, compromise, discharge, accelerate or otherwise change
the time for payment or the terms of the Guaranteed Designated Borrower
Obligations or any part thereof; (ii) take, hold, exchange, enforce, waive,
release, fail to perfect, sell, or otherwise dispose of any security for the
payment of this Company Guaranty or any Guaranteed Designated Borrower
Obligations; (iii) apply such security and direct the order or manner of sale
thereof as the Administrative Agent, the L/C Issuer and the Lenders in their
sole discretion may determine; and (iv) release or substitute one or more of any
endorsers or other guarantors of any of the Guaranteed Designated Borrower
Obligations. Without limiting the generality of the foregoing, the Company
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of the Company under this Company
Guaranty or which, but for this provision, might operate as a discharge of the
Company.
     (c) Certain Waivers. The Company waives (i) any defense arising by reason
of any disability or other defense of any Designated Borrower or any other
guarantor, or the cessation from any cause whatsoever (including any act or
omission of any Lender Party) of the liability of any Designated Borrower;
(ii) any defense based on any claim that the Company’s obligations exceed or are
more burdensome than those of any Designated Borrower; (iii) the benefit of any
statute of limitations affecting any Designated Borrower’s liability hereunder;
(iv) except as expressly set forth in Section 10.01(f) below, any right to
proceed against any Designated Borrower, proceed against or exhaust any security
for the Guaranteed Designated

-104-



--------------------------------------------------------------------------------



 



Borrower Obligations, or pursue any other remedy in the power of any Lender
Party whatsoever; (v) except as expressly set forth in Section 10.01(f) below,
any benefit of and any right to participate in any security now or hereafter
held by any Lender Party; and (vi) to the fullest extent permitted by law, any
and all other defenses or benefits that may be derived from or afforded by
applicable law limiting the liability of or exonerating guarantors or sureties.
The Company expressly waives all setoffs and counterclaims and all presentments,
demands for payment or performance, notices of nonpayment or nonperformance,
protests, notices of protest, notices of dishonor and all other notices or
demands of any kind or nature whatsoever with respect to the Guaranteed
Designated Borrower Obligations, and all notices of acceptance of this Company
Guaranty or of the existence, creation or incurrence of new or additional
Guaranteed Designated Borrower Obligations.
     (d) Obligations Independent. The obligations of the Company under this
Company Guaranty are those of primary obligor, and not merely as surety, and are
independent of the Guaranteed Designated Borrower Obligations and the
obligations of any other guarantor, and a separate action may be brought against
the Company to enforce this Company Guaranty whether or not any Designated
Borrower or any other Person or entity is joined as a party.
     (e) Payments. All payments by the Company shall be made in the manner under
this Company Guaranty, at the place and in the currency (the “Payment Currency”)
required by this Agreement and the other Loan Documents; provided, however, that
(if the Payment Currency is other than Dollars) the Company may, at its option
(or, if for any reason whatsoever the Company is unable to effect payments in
the foregoing manner, the Company shall be obligated to) pay to the
Administrative Agent at the Administrative Agent’s Office in Dollars the Dollar
Equivalent of the amount of such Guaranteed Designated Borrower Obligation
together with any other amounts due pursuant to Section 3.05. In any case in
which the Company makes or is obligated to make payment in Dollars, the Company
shall hold the Administrative Agent harmless from any loss incurred by the
Administrative Agent arising from any change in the value of Dollars in relation
to the Payment Currency between the date the Guaranteed Designated Borrower
Obligation becomes due and the date the Administrative Agent is actually able,
following the conversion of the Dollars paid by the Company into the Payment
Currency and remittance of such Payment Currency to the place where such
Guaranteed Designated Borrower Obligation is payable, to apply such Payment
Currency to such Guaranteed Designated Borrower Obligation. The obligations of
the Company hereunder shall not be affected by any acts of any legislative body
or Governmental Authority affecting the Company or any Designated Borrower,
including but not limited to, any restrictions on the conversion of currency or
repatriation or control of funds or any total or partial expropriation of the
Company’s or any Designated Borrower’s property, or by economic, political,
regulatory or other events in the countries where the Company or any Designated
Borrower is located.
     (f) Subrogation. The Company shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Company Guaranty until all of the Guaranteed
Designated Borrower Obligations and any amounts payable under this Company
Guaranty have been paid and performed in full in cash and the Commitments and
the Facilities are terminated. If any amounts are paid to the Company in
violation of the foregoing limitation, then such amounts shall be held in trust
for

-105-



--------------------------------------------------------------------------------



 



the benefit of the Lender Parties and shall forthwith be paid to the Lender
Parties to reduce the amount of the Guaranteed Designated Borrower Obligations,
whether matured or unmatured.
     (g) Termination; Reinstatement. This Company Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Designated Borrower Obligations now or
hereafter existing and shall remain in full force and effect until all
Guaranteed Designated Borrower Obligations and any other amounts payable under
this Company Guaranty are indefeasibly paid in full in cash and the Commitments
and the Facilities with respect to the Guaranteed Designated Borrower
Obligations are terminated. Notwithstanding the foregoing, this Company Guaranty
shall continue in full force and effect or be revived, as the case may be, if
any payment by or on behalf of any Designated Borrower or the Company is made,
or any of the Lender Parties exercises its right of setoff, in respect of the
Guaranteed Designated Borrower Obligations and such payment or the proceeds of
such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by any of the Lender Parties in their discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Laws or otherwise, all as if such payment had
not been made or such setoff had not occurred and whether or not the Lender
Parties are in possession of or have released this Company Guaranty and
regardless of any prior revocation, rescission, termination or reduction. The
obligations of the Company under this paragraph shall survive termination of
this Company Guaranty.
     (h) Subordination. The Company hereby subordinates the payment of all
obligations and indebtedness of each Designated Borrower owing to the Company,
whether now existing or hereafter arising, including but not limited to any
obligation of any Designated Borrower to the Company as subrogee of the Lender
Parties or resulting from the Company’s performance under this Company Guaranty,
to the payment in full in cash of all Guaranteed Designated Borrower
Obligations, provided, however, that the foregoing subordination shall not be
given effect until such time as the Lender Parties shall have made a request to
the Company pursuant to the second sentence of this Section 10.01(h). At any
time any Event of Default shall have occurred and be continuing, if the Lender
Parties so request, any such obligation or indebtedness of any Designated
Borrower to the Company shall be enforced and performance received by the
Company as trustee for the Lender Parties and the proceeds thereof shall be paid
over to the Lender Parties on account of the applicable Guaranteed Designated
Borrower Obligations, but without reducing or affecting in any manner the
liability of the Company under this Company Guaranty.
     (i) Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Designated Borrower Obligations is stayed, in connection with any
case commenced by or against the Company or any Designated Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by the Company immediately upon demand by the Lender Parties.
     (j) Condition of Borrowers. The Company acknowledges and agrees that it has
the sole responsibility for, and has adequate means of, obtaining from the
Designated Borrowers and any other guarantor such information concerning the
financial condition, business and operations of each Designated Borrower and any
such other guarantor as the Company requires,

-106-



--------------------------------------------------------------------------------



 



and that none of the Lender Parties has any duty, and the Company is not relying
on the Lender Parties at any time, to disclose to the Company any information
relating to the business, operations or financial condition of any Designated
Borrower or any other guarantor (the Company waiving any duty on the part of the
Lender Parties to disclose such information and any defense relating to the
failure to provide the same).
     10.02. Subsidiary Guaranty.
     (a) Guaranty. Each Subsidiary Guarantor hereby absolutely and
unconditionally guarantees, as a guaranty of payment and performance and not
merely as a guaranty of collection, prompt payment when due, whether at stated
maturity, by required prepayment, upon acceleration, demand or otherwise, and at
all times thereafter, of any and all of the Obligations, whether for principal,
interest, premiums, fees, indemnities, damages, costs, expenses or otherwise, of
the Borrowers to the Lender Parties, and whether arising hereunder or under any
other Loan Document (including all renewals, extensions, amendments and other
modifications thereof and all costs, attorneys’ fees and expenses incurred by
the Lender Parties in connection with the collection or enforcement thereof) and
whether recovery upon such Obligations may be or hereafter become unenforceable
or shall be an allowed or disallowed claim under any proceeding or case
commenced by or against any Subsidiary Guarantor or any Borrower under any
Debtor Relief Laws, and including interest that accrues after the commencement
by or against any Borrower of any proceeding under any Debtor Relief Laws
(collectively, the “Guaranteed Borrower Obligations”). The Administrative
Agent’s books and records showing the amount of the Guaranteed Borrower
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon each Subsidiary Guarantor, and conclusive for the purpose
of establishing the amount of the Guaranteed Borrower Obligations. This
Subsidiary Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Guaranteed Borrower Obligations or any
instrument or agreement evidencing any Guaranteed Borrower Obligations, or by
the existence, validity, enforceability, perfection, non-perfection or extent of
any collateral therefor, or by any fact or circumstance relating to the
Guaranteed Borrower Obligations which might otherwise constitute a defense to
the obligations of any Subsidiary Guarantor under this Subsidiary Guaranty, and
each Subsidiary Guarantor hereby irrevocably waives any defenses it may now have
or hereafter acquire in any way relating to any or all of the foregoing.
Anything contained herein to the contrary notwithstanding, the obligations of
each Subsidiary Guarantor hereunder at any time shall be limited to an aggregate
amount equal to the largest amount that would not render its obligations under
this Subsidiary Guaranty subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of the Bankruptcy Code (Title 11, United States
Code) or any comparable provisions of any similar federal or state Law.
     (b) Rights of Lender Parties. Each Subsidiary Guarantor consents and agrees
that the Lender Parties may, at any time and from time to time, without notice
or demand, and without affecting the enforceability or continuing effectiveness
hereof: (i) amend, extend, renew, compromise, discharge, accelerate or otherwise
change the time for payment or the terms of the Guaranteed Borrower Obligations
or any part thereof; (ii) take, hold, exchange, enforce, waive, release, fail to
perfect, sell, or otherwise dispose of any security for the payment of this
Subsidiary Guaranty or any Guaranteed Borrower Obligations; (iii) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent, the L/C Issuer and

-107-



--------------------------------------------------------------------------------



 



the Lenders in their sole discretion may determine; and (iv) release or
substitute one or more of any endorsers or other guarantors of any of the
Guaranteed Borrower Obligations. Without limiting the generality of the
foregoing, each Subsidiary Guarantor consents to the taking of, or failure to
take, any action which might in any manner or to any extent vary the risks of
such Subsidiary Guarantor under this Subsidiary Guaranty or which, but for this
provision, might operate as a discharge of such Subsidiary Guarantor.
     (c) Certain Waivers. Each Subsidiary Guarantor waives (i) any defense
arising by reason of any disability or other defense of any Borrower or any
other guarantor, or the cessation from any cause whatsoever (including any act
or omission of any Lender Party) of the liability of any Borrower; (ii) any
defense based on any claim that such Subsidiary Guarantor’s obligations exceed
or are more burdensome than those of any Borrower; (iii) the benefit of any
statute of limitations affecting such Subsidiary Guarantor’s liability
hereunder; (iv) except as expressly set forth in Section 10.02(g) below, any
right to proceed against any Borrower, proceed against or exhaust any security
for the Guaranteed Borrower Obligations, or pursue any other remedy in the power
of any Lender Party whatsoever; (v) except as expressly set forth in
Section 10.02(g) below, any benefit of and any right to participate in any
security now or hereafter held by any Lender Party; and (vi) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties. Each Subsidiary Guarantor expressly waives
all setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Guaranteed Borrower Obligations, and all
notices of acceptance of this Subsidiary Guaranty or of the existence, creation
or incurrence of new or additional Guaranteed Borrower Obligations.
     (d) Obligations Independent. The obligations of each Subsidiary Guarantor
under this Subsidiary Guaranty are those of primary obligor, and not merely as
surety, and are independent of the Guaranteed Borrower Obligations and the
obligations of any other guarantor, and a separate action may be brought against
such Subsidiary Guarantor to enforce this Subsidiary Guaranty whether or not any
Borrower or any other Person or entity is joined as a party.
     (e) Payments. All payments by a Subsidiary Guarantor under this Subsidiary
Guaranty shall be made in the manner, at the place and in the Payment Currency
required by this Agreement and the other Loan Documents; provided, however, that
(if the Payment Currency is other than Dollars) such Subsidiary Guarantor may,
at its option (or, if for any reason whatsoever such Subsidiary Guarantor is
unable to effect payments in the foregoing manner, such Subsidiary Guarantor
shall be obligated to) pay to the Administrative Agent at the Administrative
Agent’s Office the Dollar Equivalent of the amount of such Guaranteed Borrower
Obligation together with any other amounts due pursuant to Section 3.05. In any
case in which a Subsidiary Guarantor makes or is obligated to make payment in
Dollars, such Subsidiary Guarantor shall hold the Administrative Agent harmless
from any loss incurred by the Administrative Agent arising from any change in
the value of Dollars in relation to the Payment Currency between the date the
Guaranteed Borrower Obligation becomes due and the date the Administrative Agent
is actually able, following the conversion of the Dollars paid by such
Subsidiary Guarantor into the Payment Currency and remittance of such Payment

-108-



--------------------------------------------------------------------------------



 



Currency to the place where such Guaranteed Borrower Obligation is payable, to
apply such Payment Currency to such Guaranteed Borrower Obligation. The
obligations of each Subsidiary Guarantor hereunder shall not be affected by any
acts of any legislative body or Governmental Authority affecting such Subsidiary
Guarantor or any Borrower, including but not limited to, any restrictions on the
conversion of currency or repatriation or control of funds or any total or
partial expropriation of such Subsidiary Guarantor’s or any Borrower’s property,
or by economic, political, regulatory or other events in the countries where
such Subsidiary Guarantor or any Borrower is located.
     (f) Certain Taxes. Each Subsidiary Guarantor further agrees that all
payments to be made hereunder shall be made without setoff or counterclaim and
free and clear of, and without deduction for, any Indemnified Taxes or Other
Taxes. If any Indemnified Taxes or Other Taxes are required to be withheld from
any amounts payable to the Lender Parties hereunder, the amounts so payable to
the Lender Parties shall be increased to the extent necessary to yield to the
Lender Parties (after payment of all Indemnified Taxes and Other Taxes) the
amounts payable hereunder in the full amounts so to be paid. Whenever any
Indemnified Taxes or Other Taxes are paid by a Subsidiary Guarantor, as promptly
as possible thereafter, such Subsidiary Guarantor shall send the Administrative
Agent an official receipt showing payment thereof, together with such additional
documentary evidence as may be required from time to time by the Administrative
Agent. The obligations of the Subsidiary Guarantors under this paragraph shall
survive the payment in full of the Guaranteed Borrower Obligations and
termination of this Subsidiary Guaranty.
     (g) Subrogation. Each Subsidiary Guarantor shall not exercise any right of
subrogation, contribution, indemnity, reimbursement or similar rights with
respect to any payments it makes under this Subsidiary Guaranty until all of the
Guaranteed Borrower Obligations and any amounts payable under this Subsidiary
Guaranty have been paid and performed in full in cash and the Commitments and
the Facilities are terminated. If any amounts are paid to any Subsidiary
Guarantor in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Lender Parties and shall forthwith be paid
to the Lender Parties to reduce the amount of the Guaranteed Borrower
Obligations, whether matured or unmatured.
     (h) Termination; Reinstatement. This Subsidiary Guaranty is a continuing
and irrevocable guaranty of all Guaranteed Borrower Obligations now or hereafter
existing and shall remain in full force and effect until all Guaranteed Borrower
Obligations and any other amounts payable under this Subsidiary Guaranty are
paid in full in cash and the Commitments and the Facilities with respect to the
Guaranteed Borrower Obligations are terminated. Notwithstanding the foregoing,
this Subsidiary Guaranty shall continue in full force and effect or be revived,
as the case may be, if any payment by or on behalf of any Borrower or any
Subsidiary Guarantor is made, or any of the Lender Parties exercises its right
of setoff, in respect of the Guaranteed Borrower Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by any of the Lender Parties in their
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Laws or otherwise, all as
if such payment had not been made or such setoff had not occurred and whether or
not the Lender Parties are in

-109-



--------------------------------------------------------------------------------



 



possession of or have released this Subsidiary Guaranty and regardless of any
prior revocation, rescission, termination or reduction. The obligations of each
Subsidiary Guarantor under this paragraph shall survive termination of this
Subsidiary Guaranty.
     (i) Subordination. Each Subsidiary Guarantor hereby subordinates the
payment of all obligations and indebtedness of each Borrower owing to such
Subsidiary Guarantor, whether now existing or hereafter arising, including but
not limited to any obligation of any Borrower to such Subsidiary Guarantor as
subrogee of the Lender Parties or resulting from such Subsidiary Guarantor’s
performance under this Subsidiary Guaranty, to the payment in full in cash of
all Guaranteed Borrower Obligations; provided, however, that the foregoing
subordination shall not be given effect until such time as the Lender Parties
shall have made a request to the Company pursuant to the second sentence of this
Section 10.01(h). At any time any Event of Default shall have occurred and be
continuing, if the Lender Parties so request, any such obligation or
indebtedness of any Borrower to any Subsidiary Guarantor shall be enforced and
performance received by such Subsidiary Guarantor as trustee for the Lender
Parties and the proceeds thereof shall be paid over to the Lender Parties on
account of the applicable Guaranteed Borrower Obligations, but without reducing
or affecting in any manner the liability of such Subsidiary Guarantor under this
Subsidiary Guaranty.
     (j) Stay of Acceleration. If acceleration of the time for payment of any of
the Guaranteed Borrower Obligations is stayed, in connection with any case
commenced by or against any Subsidiary Guarantor or any Borrower under any
Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be payable
by such Subsidiary Guarantor immediately upon demand by the Lender Parties.
     (k) Condition of Borrowers. Each Subsidiary Guarantor acknowledges and
agrees that it has the sole responsibility for, and has adequate means of,
obtaining from the Borrowers and any other guarantor such information concerning
the financial condition, business and operations of each Borrower and any such
other guarantor as such Subsidiary Guarantor requires, and that none of the
Lender Parties has any duty, and such Subsidiary Guarantor is not relying on the
Lender Parties at any time, to disclose to such Subsidiary Guarantor any
information relating to the business, operations or financial condition of any
Borrower or any other guarantor (such Subsidiary Guarantor waiving any duty on
the part of the Lender Parties to disclose such information and any defense
relating to the failure to provide the same).
ARTICLE XI.
MISCELLANEOUS
     11.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Company or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Company or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

-110-



--------------------------------------------------------------------------------



 



     (a) waive any condition set forth in Section 4.01 (other than Section
4.01(c)(i) or (c)(iii)), and, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
     (b) without limiting the generality of clause (a) above, waive any
condition set forth in Section 4.02 as to any Credit Extension under a
particular Facility without the written consent of the Required Revolving
Lenders or the Required Term Lenders, as the case may be;
     (c) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
     (d) postpone any date fixed by this Agreement or any other Loan Document
for any payment (excluding mandatory prepayments) of principal, interest, fees
or other amounts due to the Lenders (or any of them) or any scheduled or
mandatory reduction of any Commitments hereunder or under such other Loan
Document without the written consent of each Lender directly affected thereby
(it being understood that any vote to rescind any acceleration of amounts owing
with respect to the Loans and other Obligations under the Loan Documents shall
only require the consent of the Required Lenders);
     (e) reduce the principal of, or the rate of interest specified herein on,
any Loan or L/C Borrowing, or (subject to clause (iv) of the last proviso to
this Section 11.01) any fees or other amounts payable hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of any Borrower to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;
     (f) change (i) Section 8.03 in a manner that would alter the pro rata
sharing of payments required thereby without the written consent of each Lender
directly affected thereby or (ii) the order of application of any reduction in
the Commitments from the application thereof set forth in the applicable
provisions of Section 2.06(b) or 2.06(c), respectively, in any manner that
materially and adversely affects the Lenders under a Facility without the
written consent of (x) if such Facility is the Term Facility, the Required Term
Lenders and (y) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
     (g) amend Section 1.06 or the definition of “Alternative Currency” without
the written consent of each Revolving Credit Lender;
     (h) subject to Sections 2.17 and 2.18, change (i) any provision of this
Section 11.01 or the definition of “Required Lenders” or any other provision
hereof specifying the number or percentage of Lenders required to amend, waive
or otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(h)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders” or “Required Term Lenders” without
the written consent of each Lender under the applicable Facility;

-111-



--------------------------------------------------------------------------------



 



     (i) release the Company from the Company Guaranty or release all or
substantially all of the value of the Subsidiary Guaranty, without the written
consent of each Lender, except to the extent the release of any Subsidiary
Guarantor from the Subsidiary Guaranty is permitted pursuant to Section 9.10 (in
which case such release may be made by the Administrative Agent acting alone);
     (j) release any Designated Borrower under this Agreement, without the
written consent of each Lender, except to the extent such release is permitted
pursuant to Section 9.10 (in which case such release may be made by the
Administrative Agent acting alone); or
     (k) impose any greater restriction on the ability of any Lender under a
Facility to assign any of its rights or obligations hereunder without the
written consent of (i) if such Facility is the Term Facility, the Required Term
Lenders and (ii) if such Facility is the Revolving Credit Facility, the Required
Revolving Lenders;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; (iv) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto and (v) the Administrative Agent
and the Company may effect any amendment to the Loan Documents to reflect terms
applicable to any Incremental Term Loan as provided in Section 2.18(g) without
the consent of any other Lender. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender.
     11.02. Notices; Effectiveness; Electronic Communications. (a) Notices
Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subsection
(b) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows, and all notices
and other communications expressly permitted hereunder to be given by telephone
shall be made to the applicable telephone number, as follows:

-112-



--------------------------------------------------------------------------------



 



     (i) if to a Borrower, the Administrative Agent, the L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
     (ii) if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
as provided to the Administrative Agent and the Company (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non-public information relating to the Loan Parties).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
     (b) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Company
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
     Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
     (c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY

-113-



--------------------------------------------------------------------------------



 



OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s or
the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct (including any willful breach of this Agreement) of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
any Borrower, any Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
     (d) Change of Address, Etc. Each of the Borrowers, the Administrative
Agent, the L/C Issuer and the Swing Line Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the other parties hereto. Each other Lender may change its address,
telecopier or telephone number for notices and other communications hereunder by
notice to the Company, the Administrative Agent, the L/C Issuer and the Swing
Line Lender. In addition, each Lender agrees to notify the Administrative Agent
from time to time to ensure that the Administrative Agent has on record (i) an
effective address, contact name, telephone number, telecopier number and
electronic mail address to which notices and other communications may be sent
and (ii) accurate wire instructions for such Lender. Furthermore, each Public
Lender agrees to cause at least one individual at or on behalf of such Public
Lender to at all times have selected the “Private Side Information” or similar
designation on the content declaration screen of the Platform in order to enable
such Public Lender or its delegate, in accordance with such Public Lender’s
compliance procedures and applicable Law, including United States Federal and
state securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws.
     (e) Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders, if acting in good faith,
shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of any Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, the L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower, except to the extent that such losses, costs, expenses and liabilities
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct
(including any willful breach of this Agreement) by the Person claiming such
indemnification. All telephonic notices to and other

-114-



--------------------------------------------------------------------------------



 



telephonic communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
     11.03. No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
     Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) the L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b),
(c) and (d) of the preceding proviso and subject to Section 2.13, any Lender
may, with the consent of the Required Lenders, enforce any rights and remedies
available to it under this Agreement, the other Loan Documents and under
applicable Law as authorized by the Required Lenders.
     11.04. Expenses; Indemnity; Damage Waiver. (a) Costs and Expenses. Other
than with respect to Taxes, which shall be governed solely by Section 3.01, the
Company shall pay (i) all reasonable out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or the L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or the L/C
Issuer) in connection with the enforcement or

-115-



--------------------------------------------------------------------------------



 



protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
     (b) Indemnification by the Company. Other than with respect to Taxes, which
shall be governed solely by Section 3.01, the Company shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and the L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
any Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents, (ii) any Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to any
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company or any other Loan Party or any of the Company’s or such
Loan Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct (including any willful breach of this
Agreement) of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such other Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.
     (c) Reimbursement by Lenders. To the extent that the Company for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense

-116-



--------------------------------------------------------------------------------



 



or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or the L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or L/C Issuer in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(e).
     (d) Waiver of Consequential Damages, Etc. To the fullest extent permitted
by applicable law, no Loan Party shall assert, and each Loan Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
other than for direct or actual damages resulting from the gross negligence or
willful misconduct (including any willful breach of this Agreement) of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
     (e) Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
     (f) Survival. The agreements in this Section shall survive the resignation
of the Administrative Agent, the L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
     11.05. Payments Set Aside. To the extent that any payment by or on behalf
of any Borrower is made to the Administrative Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuer under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

-117-



--------------------------------------------------------------------------------



 



     11.06. Successors and Assigns. (a) Successors and Assigns Generally. The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby,
except that neither any Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of Section 11.06(b),
(ii) by way of participation in accordance with the provisions of
Section 11.06(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 11.06(f) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
     (b) Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations and Swing Line Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:
     (i) Minimum Amounts.
     (A) in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned,
provided that such assignment of Commitment under any Facility and the Loans at
the time owing to it by the Designated Borrower under such Facility must be in a
minimum amount equivalent to Euro 100,000 or any other amount which becomes
applicable at any time as per Wijzigingsbesluit financiële markten 2012; and
     (B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility, unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Company otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and

-118-



--------------------------------------------------------------------------------



 



concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
     (ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non-pro rata basis;
     (iii) Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
     (A) the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund;
     (B) the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender with a Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender;
     (C) the consent of the L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment of the Revolving
Credit Facility that increases the obligation of the assignee to participate in
exposure under one or more Letters of Credit (whether or not then outstanding);
and
     (D) the consent of the Swing Line Lender (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Credit Facility
     (iv) Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.
     (v) No Assignment to Certain Persons. No such assignment shall be made
(A) to the Company or any of the Company’s Affiliates or Subsidiaries, or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural person, (D) to any Person that,
through its Lending Offices, is not capable of lending the applicable
Alternative Currencies to relevant Borrowers without the imposition of any
additional Indemnified Taxes or Other Taxes, or (E) unless (x) an

-119-



--------------------------------------------------------------------------------



 



Event of Default has occurred and is continuing or (y) otherwise consented to by
the Company in writing, to any Person that, at the time of such assignment,
would require any greater payment under Sections 3.01 or 3.04 than the assigning
Lender.
     (vi) Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans
and participations in Letters of Credit in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be subject to the obligations under and entitled to the benefits of
Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Upon request, the
Borrowers (at their expense) shall execute and deliver Notes to the assignee
Lender. Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this subsection shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with Section 11.06(d).
     (c) Register. The Administrative Agent, acting solely for this purpose as
an agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent and the Lenders may
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender

-120-



--------------------------------------------------------------------------------



 



hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrowers and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
     (d) Participations. Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender or the Company or any
of the Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in the first proviso to Section 11.01 that affects such Participant
(it being understood that (i) any vote to rescind any acceleration made pursuant
to Section 8.02 of amounts owing with respect to the Loans and other Obligations
and (ii) any modifications of the provisions relating to amounts, timing or
application of prepayments of Loans and other Obligations shall not require the
approval of such Participant). Subject to subsection (e) of this Section, each
Borrower agrees that each Participant shall be entitled to the benefits of and
subject to the obligations of Sections 3.01, 3.04 and 3.05 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b). To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.
     (e) Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Company’s prior written consent. A Participant
shall not be entitled to the benefits of Section 3.01 unless the Company is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrowers, to comply with Section 3.01(e) as
though it were a Lender.
     (f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

-121-



--------------------------------------------------------------------------------



 



     (g) Resignation as L/C Issuer after Assignment. Notwithstanding anything to
the contrary contained herein, if at any time Bank of America assigns all of its
Revolving Credit Commitment and Revolving Credit Loans pursuant to subsection
(b) above, Bank of America may, (i) upon 30 days’ notice to the Company and the
Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the Company,
resign as Swing Line Lender. In the event of any such resignation as L/C Issuer
or Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of Bank of America as L/C Issuer or Swing Line Lender, as
the case may be. If Bank of America resigns as L/C Issuer, it shall retain all
the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing Line Lender, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Loans or
fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit.
     11.07. Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuer agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.17 or 2.18 or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Lender, the L/C Issuer
or any of their respective Affiliates on a nonconfidential basis from a source
other than the Company or any of its Subsidiaries; provided, however, that each
of the Administrative Agent, the Lenders and the

-122-



--------------------------------------------------------------------------------



 



L/C Issuer agrees that, to the extent permitted by applicable Law, such Person
shall use reasonable commercial efforts to provide the Company with prior notice
of any disclosure of Information referred to in clauses (b) and (c) above to
allow the Company to seek a protective order preventing such disclosure.
     For purposes of this Agreement, “Information” means all information
received by or on behalf of the Company or any Subsidiary relating to the
Company or any Subsidiary or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
the L/C Issuer on a nonconfidential basis prior to disclosure by the Company or
any Subsidiary. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
     Each of the Administrative Agent, the Lenders and the L/C Issuer
acknowledges that (a) the Information may include material non-public
information concerning a Loan Party or a Subsidiary thereof, as the case may be,
(b) it has developed compliance procedures regarding the use of material
non-public information and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws.
     EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT
HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY
RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
     11.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of any Borrower or any other Loan Party against any and all of the obligations
of such Borrower or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer,
irrespective of whether or not such Lender or the L/C Issuer shall have made any
demand under this Agreement or any other Loan Document and although such
obligations of such Borrower or such Loan Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the L/C Issuer different
from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.15 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer

-123-



--------------------------------------------------------------------------------



 



and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each Lender and the L/C Issuer
agrees to notify the Company and the Administrative Agent promptly after any
such setoff and application, provided that the failure to give such notice shall
not affect the validity of such setoff and application. Notwithstanding the
provisions of this Section 11.08, if at any time any Lender, the L/C Issuer or
any of their respective Affiliates maintains one or more deposit accounts for
any Borrower or any other Loan Party into which Medicare and/or Medicaid
receivables are deposited, such Lender, the L/C Issuer or Affiliate hereby waive
the right of setoff set forth herein.
     11.09. Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate, to
the extent not prohibited by applicable Law, the excess interest shall be
applied to the principal of the Loans or, if it exceeds such unpaid principal,
refunded to the Company. In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     11.10. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
     11.11. Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

-124-



--------------------------------------------------------------------------------



 



     11.12. Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 11.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent or the L/C Issuer,
as applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.
     11.13. Replacement of Lenders. If (a) any Lender requests compensation
under Section 3.04, or provides notice under Section 3.02, or if any Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, (b) any Lender
does not consent to a proposed amendment or supplement to, or waiver of or other
modification of, this Agreement or any other Loan Document that (i) requires the
approval of all Lenders (or all Revolving Credit Lenders, Term Lenders or all
affected Lenders, as applicable) and (ii) has been approved by the Required
Lenders (or the Required Revolving Lenders or the Required Term Lenders, as
applicable), (c) if any Lender is a Defaulting Lender, or (d) if any other
circumstance exists hereunder that gives the Company the right to replace a
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
     (a) unless waived or modified by the Administrative Agent, the Company
shall have paid (or caused a Designated Borrower to pay) to the Administrative
Agent the assignment fee specified in Section 11.06(b);
     (b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);
     (c) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
     (d) such assignment does not conflict with applicable Laws.

-125-



--------------------------------------------------------------------------------



 



     A Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.
     11.14. Governing Law; Jurisdiction; Etc. (a) GOVERNING LAW. THIS AGREEMENT
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK (WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR
RULE THAT WOULD CAUSE THE APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY
OTHER STATE).
     (a) SUBMISSION TO JURISDICTION. EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
     (b) WAIVER OF VENUE. EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.
     (c) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE
OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF

-126-



--------------------------------------------------------------------------------



 



ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE
LAW.
     11.15. Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     11.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent ,
MLPFS, and the other Arrangers are arm’s-length commercial transactions between
such Borrower , each other Loan Party and their respective Affiliates, on the
one hand, and the Administrative Agent, MLPFS, and the other Arrangers, on the
other hand, (B) each of such Borrower and the other Loan Parties has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate, and (C) such Borrower and each other Loan Party is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) the Administrative Agent, MLPFS, and each other Arranger each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for such Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, MLPFS nor any other Arranger has any obligation to such
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, MLPFS and the other Arrangers and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of such Borrower, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, MLPFS nor any
other Arranger has any obligation to disclose any of such interests to the
Borrower, any other Loan Party or any of their respective Affiliates. To the
fullest extent permitted by law, each of the Borrowers and the other Loan
Parties hereby waives and releases any claims that it may have against the
Administrative Agent, MLPFS and the other Arrangers with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

-127-



--------------------------------------------------------------------------------



 



     11.17. Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
     11.18. USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.
     11.19. Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from any Borrower
in the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).
     11.20. Liability for Obligations. Notwithstanding anything to the contrary
contained in this Agreement or in the other Loan Documents, the parties agree
that: (a) no Designated Borrower that is a Foreign Obligor shall be liable for
any obligation of the Company or any

-128-



--------------------------------------------------------------------------------



 



Subsidiary Guarantor arising under or with respect to any of the Loan Documents;
(b) each Designated Borrower that is a Foreign Obligor shall be severally liable
only for the obligations of such Person; and (c) neither the Administrative
Agent, any Lender, the L/C Issuer nor any Affiliate thereof, may set-off or
apply any deposits of a Designated Borrower that is a Foreign Obligor or any
other obligations at the time owing to or for the credit of the account of any
Designated Borrower that is a Foreign Obligor by the Administrative Agent, such
Lender, the L/C Issuer or such Affiliate thereof, against any or all of the
obligations of the Company or any Subsidiary Guarantor.
     11.21. ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
[Remainder of Page Left Intentionally Blank]

-129-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

            BORROWERS:

PAREXEL INTERNATIONAL CORPORATION
      By:   /s/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   SVP & CFO        PAREXEL INTERNATIONAL HOLDING, B.V.
      By:   /s/ Peter Rietman         Name:   Peter Rietman        Title:  
Managing Director        SUBSIDIARY GUARANTORS:

PAREXEL INTERNATIONAL, LLC
      By:   /s/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer        PERCEPTIVE INFORMATICS, INC
      By:   /s/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer        DATALABS INC.
      By:   /s/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

            CLINPHONE CALIFORNIA INC.
      By:   /s/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer        PERCEPTIVE SERVICES, INC.
      By:   /s/ James F. Winschel, Jr.         Name:   James F. Winschel, Jr.   
    Title:   Treasurer   

 



--------------------------------------------------------------------------------



 



         

            BANK OF AMERICA, N.A., AS
ADMINISTRATIVE AGENT
      By:   /s/ Maurice Washington         Name:   Maurice Washington       
Title:   Vice President        BANK OF AMERICA, N.A., as a Lender, L/C Issuer
and
Swing Line Lender
      By:   /s/ Linda Alto         Name:   Linda Alto        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK, N.A., as a Lender
      By:   /s/ David Gibbs         Name:   David Gibbs        Title:   Managing
Director   

 



--------------------------------------------------------------------------------



 



            HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
      By:   Elise Russo         Name:   Elise Russo        Title:   Senior
Global Relationship Manager   

 



--------------------------------------------------------------------------------



 



            RBS CITIZENS, NATIONAL ASSOCIATION,
as a Lender
      By:   /s/ Cindy Chen         Name:   Cindy Chen        Title:   Senior
Vice President   

 



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Nathan Hall         Name:   Nathan Hall        Title:   AVP   

 



--------------------------------------------------------------------------------



 



         

            SOVEREIGN BANK, as a Lender
      By:   /s/ Karen Ng         Name:   Karen Ng        Title:   Senior Vice
President   

 



--------------------------------------------------------------------------------



 



         

            FIFTH THIRD BANK, as a Lender
      By:   /s/ Joshua Livingston         Name:   Joshua Livingston       
Title:   Assistant Vice President   

 



--------------------------------------------------------------------------------



 



         

            TD BANK, N.A., as a Lender
      By:   /s/ Marla Willner         Name:   Marla Willner        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            PNC BANK, NATIONAL ASSOCIATION, as a Lender
      By:   /s/ Robert Martin         Name:   Robert Martin        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE HUNTINGTON NATIONAL BANK, as a Lender
      By:   /s/ Kristy Ahee         Name:   Kristy Ahee        Title:   Vice
President   

 



--------------------------------------------------------------------------------



 



         

            PEOPLE’S UNITED BANK, as a Lender
      By:   /s/ Robert Hazard         Name:   Robert Hazard        Title:  
Senior Vice President   

 



--------------------------------------------------------------------------------



 



         

            THE NORTHERN TRUST COMPANY, as a Lender
      By:   /s/ Clifford Hoppe         Name:   Clifford Hoppe        Title:  
2nd Vice President     

 